Exhibit 10.1.44

THE USE OF THE FOLLOWING NOTATION IN THIS EXHIBIT INDICATES THAT THE
CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT AND THE OMITTED MATERIAL HAS BEEN FILED SEPERATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION: [***]

Unified In-Flight Connectivity Hardware,

Services and Maintenance Agreement

between

American Airlines, Inc.

and

Gogo LLC

 



--------------------------------------------------------------------------------

Unified In-Flight Connectivity Hardware,

Services and Maintenance Agreement

 

This Unified In-Flight Connectivity Hardware, Services and Maintenance Agreement
(together with the Exhibits and the Appendix hereto, this “Agreement”) is made
effective as of February 1, 2017, (the “Effective Date”), between American
Airlines, Inc., a Delaware corporation with its principal place of business at
4333 Amon Carter Blvd., Fort Worth, TX 76155 (“American”), and Gogo LLC (f/k/a
Aircell LLC), a Delaware limited liability company with offices located at 111
N. Canal St., Suite 1500, Chicago, IL 60606 (“Gogo”). Each of American and Gogo
are referred to herein individually as a “Party” and collectively as the
“Parties.”

WHEREAS, American and US Airways, Inc. (“US”) merged on December 30, 2015, and
American and US have combined their operations and are operating as one airline
under one FAA operating certificate under the name American Airlines;

WHEREAS, Gogo provides in-flight connectivity and entertainment equipment and
services on certain aircraft operated or to be operated in the future by
American pursuant to the following agreements (collectively, the “Prior
Agreements”):

 

  •   Mutual Nondisclosure Agreement between US and Gogo, effective as of
November 28, 2006 (the “US NDA”);

 

  •   Confidentiality Agreement between American and Gogo, effective as of
October 15, 2007 (the “American NDA”);

 

  •   Amended and Restated In-Flight Connectivity Services Agreement between US
and Gogo, effective as of March 14, 2012 (the “US Agreement”), which includes,
for avoidance of doubt, the Content Filtering SOW to the US Agreement dated
April 28, 2010;

 

  •   Amendment One to the US Agreement, effective as of March 14, 2012;

 

  •   Amendment Two to the US Agreement, effective as of December 18, 2012;

 

  •   Third Amended and Restated In-Flight Connectivity Services Agreement
between American and Gogo, effective as of September 13, 2012 (the “Pre-Apollo
Agreement”);

 

  •   Amendment One to Pre-Apollo Agreement, effective as of September 13, 2012;

 

  •   Amendment Two to Pre-Apollo Agreement, effective as of May 30, 2014;

 

  •   Amendment Three to Pre-Apollo Agreement, effective as of February 1, 2015;

 

  •   In-Flight Connectivity Services Agreement between American and Gogo,
effective as of September 14, 2012 (the “Apollo Agreement”);

 

  •   Interim Agreement among American, US and Gogo, effective as of December 1,
2015;

 

  •   Letter Agreement between American and Gogo, concerning primarily 2Ku
Solution terms, effective as of May 27, 2016;

 

  •   Letter Agreement between American and Gogo concerning GGV (also know as
Wireless Entertainment), effective as of November 1, 2016 (the “GGV AD Letter
Agreement”); and

 

  •   Letter Agreement between American and Gogo concerning Charter Flights,
effective as of February 1, 2017.

WHEREAS, the Parties wish, for a variety of reasons, including without
limitation, ease of reference and operating efficiencies, to combine the Prior
Agreements and make such changes thereto as the Parties shall mutually agree
upon, by executing and delivering this Agreement, which upon such execution and
delivery, shall replace and supersede the Prior Agreements (with the sole
exception of Section 3 of Amendment One to the Pre-Apollo Agreement, which shall
survive such execution and delivery) in their entirety.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
promises herein set forth, the Parties hereby agree as follows:

 

American Airlines, Inc. and Gogo LLC

Confidential and Proprietary Information

 

2



--------------------------------------------------------------------------------

Unified In-Flight Connectivity Hardware,

Services and Maintenance Agreement

 

1. DEFINITIONS

In addition to those terms defined in the body of this Agreement or the Exhibits
hereto, the definitions below shall apply to the following terms:

 

  1.1 “2Ku Fleet” means the Airbus A319 family A/C and Airbus A320 family A/C
listed in Exhibit A-1 to be equipped with the 2Ku Solution.

 

  1.2 “2Ku Revenue Launch Date” has the meaning set forth in Section 2(c)(ii) of
Exhibit J-1.

 

  1.3 “2Ku Solution” means Gogo’s 2Ku connectivity solution using two
(2) Ku-band antennas, one for upload and one for download, a Next Gen Gilat
satellite network modem and 802.11ac WAP on the aircraft.

 

  1.4 “757 Fleet” means the Boeing 757 A/C listed in Exhibit A-4a.

 

  1.5 “A/C” or “Aircraft” means an aircraft operated by American or an Operator.

 

  1.6 “AACU” means the ABS ATG communications unit.

 

  1.7 “AACU-B” means the ABS ATG communication unit B.

 

  1.8 “AA Subscriptions” means monthly subscription paid by American passengers
to Gogo for unlimited access to Connectivity Services as described in more
detail in Exhibit M.

 

  1.9 “Account Manager” has the meaning set forth in Section 11.1.3.

 

  1.10 “ACPU” means ABS controller processor unit.

 

  1.11 “ACPU-2” means ABS control processor unit second generation.

 

  1.12 “Active Monitoring” has the meaning set forth in Section 5.1 of Exhibit
F.

 

  1.13 “acWAPs” means 802.11ac cabin wireless access points.

 

  1.14 “Additional A/C” has the meaning set forth in Section 2.1.

 

  1.15 “Ad Revenue” has the meaning set forth in Section 1.5.1 of Exhibit I.

 

  1.16 “Ad Space” has the meaning set forth in Section 1.5.2 of Exhibit I.

 

  1.17 “Ad Space Value” has the meaning set forth in Section 1.5.3 of Exhibit I.

 

  1.18 “Advertiser” has the meaning set forth in Section 1.5.4 of Exhibit I.

 

  1.19 “Affiliate Fee” means the percentage of revenue Gogo pays to American
[***] as further described in Section 2.1.2 of Exhibit D.

 

  1.20 “Affiliate” has the meaning set forth in Exhibit V.

 

  1.21 “Aggregate Revenues” means all revenue that Gogo collects for or in
connection with the Gogo Services.

 

American Airlines, Inc. and Gogo LLC

Confidential and Proprietary Information

 

3



--------------------------------------------------------------------------------

Unified In-Flight Connectivity Hardware,

Services and Maintenance Agreement

 

  1.22 “Agreement” has the meaning set forth in the recitals.

 

  1.23 “Air-to-Ground” or “ATG” means technology that uses an air-to-ground link
to communicate between a ground network of cell towers and an in-cabin Wi-Fi
network.

 

  1.24 [***].

 

  1.25 “AIPC” means the aircraft illustrated parts catalog.

 

  1.26 “American” has the meaning set forth in the recitals.

 

  1.27 “American Advertiser” has the meaning set forth in Section 1.5.5 of
Exhibit I.

 

  1.28 “American Copyright Works” has the meaning set forth in Exhibit V.

 

  1.29 “American Data” has the meaning set forth in Exhibit V.

 

  1.30 “American Identifiers” has the meaning set forth in Exhibit V.

 

  1.31 “American Indemnified Parties” has the meaning set forth in Section 21.1.

 

  1.32 “American IP” has the meaning set forth in Exhibit V.

 

  1.33 “American Marks” has the meaning set forth in Exhibit V.

 

  1.34 “American NDA” has the meaning set forth in the recitals.

 

  1.35 “American Patents” has the meaning set forth in Exhibit V.

 

  1.36 “American Supplier” has the meaning set forth in Section 3.4.5.

 

  1.37 “American System” has the meaning set forth in Exhibit V.

 

  1.38 “American Technology” means American’s proprietary business and technical
information concerning American’s business and operations, including without
limitation, A/C and any derivatives thereof.

 

  1.39 “American Whitelisted Content” has the meaning set forth in Section 1.1
of Exhibit I.

 

  1.40 “AMM” means the aircraft maintenance manual.

 

  1.41 “Ancillary Services” means Gogo Services except for Connectivity
Services, [***] and Wireless Entertainment, and includes without limitation,
Engineering Services, Maintenance Services, customer care and Portal services.

 

  1.42 “Anonymous Data” has the meaning set forth in Exhibit V.

 

  1.43 “Apollo Agreement” has the meaning set forth in the recitals.

 

  1.44 “Applicable Agreement” has the meaning set forth in Section 5.1.2.1.

 

  1.45 “ARINC” means Aeronautical Radio Inc.

 

American Airlines, Inc. and Gogo LLC

Confidential and Proprietary Information

 

4



--------------------------------------------------------------------------------

Unified In-Flight Connectivity Hardware,

Services and Maintenance Agreement

 

  1.46 “ARPA” has the meaning set forth in Section 2(c)(ii) of Exhibit J-1.

 

  1.47 “ASA” means above service altitude.

 

  1.48 “ATGM” means Air-to-Ground modem.

 

  1.49 “ATG4 Mainline Fleet” means the Boeing 737 A/C, Airbus A321 family A/C
and Airbus A319 family A/C listed in Exhibit A-3.

 

  1.50 “ATG Solution” means Gogo’s Air-to-Ground connectivity solution using an
omni-directional antenna and one (1) ATG (EV-DO Rev A) modem on the aircraft.

 

  1.51 “ATG4 Solution” means Gogo’s Air-to-Ground connectivity solution using a
directional antenna and two (2) ATG (EV-DO Rev B) modems on the aircraft.

 

  1.52 “Base Retail Price” means as to any flight and any passenger
Wi-Fi-enabled device, the full price charged by Gogo for use of Connectivity
Services on such device on such flight, not taking into account any discounts,
promotions, Sponsorships or other promotional activities.

 

  1.53 “Baseline Period” has the meaning set forth in Section 2(c)(ii) of
Exhibit J-1.

 

  1.54 “BIA” means the business intelligence and analytics portal.

 

  1.55 “BOM” means bill of materials.

 

  1.56 [***].

 

  1.57 “BTS” means base transceiver stations.

 

  1.58 “CDR” means critical design review.

 

  1.59 “CDR Gate” has the meaning set forth in Section 1.3.1 of Exhibit F.

 

  1.60 “Certifications” means such certifications and approvals as are required
by applicable government bodies to provide the Gogo Services on Retrofit A/C
flying in the Territory.

 

  1.61 “Change of Control of Gogo” has the meaning set forth in Section 18.6.

 

  1.62 “Charter Flight” has the meaning set forth in the recitals of Exhibit S.

 

  1.63 “Charter Notice” has the meaning set forth in Section 1 of Exhibit S.

 

  1.64 “Click Through Rate” has the meaning set forth in Section 5.2.6 of
Exhibit K.

 

  1.65 “CMM” means the component maintenance manual.

 

  1.66 “CMS” means content management system.

 

  1.67 “Common Broadcast Incidents” has the meaning set forth in Exhibit V.

 

  1.68 “Component” means Equipment other than consumable and expendable parts.

 

American Airlines, Inc. and Gogo LLC

Confidential and Proprietary Information

 

5



--------------------------------------------------------------------------------

Unified In-Flight Connectivity Hardware,

Services and Maintenance Agreement

 

  1.69 “Confidential Information” has the meaning set forth in Section 20.2.

 

  1.70 “Connectivity Revenue” [***].

 

  1.71 “Connectivity Revenue Share” means American’s share of Connectivity
Revenue as more specifically described in Exhibit D.

 

  1.72 “Connectivity Services” means Gogo’s in-flight wireless Internet
connectivity services for passengers’ laptop computers, tablets, smartphones and
other PEDs with Wi-Fi capability, including but not limited to email, instant
messaging, over-the-top messaging (e.g., iMessage, WhatsApp messaging), access
to virtual private networks and Internet browsing.

 

  1.73 [***].

 

  1.74 “Connectivity Take Rate” for any applicable measurement period, means
[***].

 

  1.75 “Content” has the meaning set forth in Section 1.5.6 of Exhibit I.

 

  1.76 “Contracted Fleet” means all A/C on which Equipment is installed pursuant
to this Agreement (after the Effective Date), including the 2Ku Fleet, Mainline
New Deliveries, Regional Jet Fleet and, to the extent the option in either
Section 2.1(x) or 2.1(y) is exercised, Additional A/C.

 

  1.77 “Control” has the meaning set forth in Exhibit V.

 

  1.78 “Coverage” has the meaning set forth in Section 1 of Exhibit Q.

 

  1.79 “CRC” means cyclical redundancy checks.

 

  1.80 “CSP” means content service provider.

 

  1.81 “Current Routes” has the meaning set forth in Section 1 of Exhibit Q.

 

  1.82 “CWAP” means cabin wireless access point.

 

  1.83 “Dashboard” has the meaning set forth in Section 2.1 of Exhibit K.

 

  1.84 “Data Law” has the meaning set forth in Exhibit V.

 

  1.85 “Data Processor” has the meaning set forth in Exhibit V.

 

  1.86 “Deinstallation” means removal from the A/C of all Equipment listed in
Exhibit B except the Installation Kit.

 

  1.87 “Designated Destination” means the point of delivery specified by
American.

 

  1.88 “DHCP” means dynamic host configuration protocol.

 

  1.89 “Discloser” has the meaning set forth in Section 20.2.

 

  1.90 “Documentation” has the meaning set forth in Section 3.4.

 

  1.91 “Downtime” has the meaning set forth in Section 5(a) of Exhibit J.

 

American Airlines, Inc. and Gogo LLC

Confidential and Proprietary Information

 

6



--------------------------------------------------------------------------------

Unified In-Flight Connectivity Hardware,

Services and Maintenance Agreement

 

  1.92 “DSC” means digital switching centers.

 

  1.93 “Effective Date” has the meaning set forth in the recitals.

 

  1.94 “EIS” means, with respect to any Retrofit A/C, entry into service for
revenue flights.

 

  1.95 “Electronic Property” has the meaning set forth in Exhibit V.

 

  1.96 “Engineering Liaison” has the meaning set forth in Section 11.1.2.

 

  1.97 “Engineering Services” means any engineering design, drawing or
certification-related activity provided by Gogo or Gogo’s subcontractors,
including without limitation, the services set forth in Section 9.3.

 

  1.98 “Equipment” means the LRUs and other equipment, including consumable and
expendable parts, set forth in Exhibit B for each Technology Type (as such
Exhibit may be amended or supplemented from time to time for Technology Types
other than ATG, ATG4 and/or 2Ku) that Gogo installs, or provides for American to
install, on the A/C for the provision of the Connectivity Service. Equipment
also includes the accompanying Documentation.

 

  1.99 “Event of Default” has the meaning set forth in Section 18.5.

 

  1.100 “Excluded Claims” has the meaning set forth in Section 21.1.

 

  1.101 [***].

 

  1.102 “Excusable Delay” has the meaning set forth in Section 24.1.

 

  1.103 “Existing Retrofit Fleet” means all A/C on which Equipment has been
installed as of the Effective Date.

 

  1.104 “Extended Warranty Period” has the meaning set forth in Section 9.2.

 

  1.105 “FAA” means the Federal Aviation Administration.

 

  1.106 “FAI” means first article inspection(s).

 

  1.107 “FAM” means federal air marshal.

 

  1.108 “First Installation” means each Initial Installation and each Upgrade
that occurs when satellite-based Equipment is first installed.

 

  1.109 “Fleet Type” means any fleet type in Exhibits A-1, A-2, A-3, A-4a and
A-4b.

 

  1.110 “Fly-Along Support” has the meaning set forth in Section 5.1 of Exhibit
F.

 

  1.111 “Future Routes” has the meaning set forth in Section 1 of Exhibit Q.

 

  1.112 “Gate-to-gate” means the period of time as further described in Exhibit
E.

 

  1.113 “General Gogo Services Uses” has the meaning set forth in Exhibit V.

 

  1.114 “Gogo” has the meaning set forth in the recitals.

 

American Airlines, Inc. and Gogo LLC

Confidential and Proprietary Information

 

7



--------------------------------------------------------------------------------

Unified In-Flight Connectivity Hardware,

Services and Maintenance Agreement

 

  1.115 “Gogo Advertiser” has the meaning set forth in Section 1.5.7 of Exhibit
I.

 

  1.116 “Gogo Copyright Works” has the meaning set forth in Exhibit V.

 

  1.117 “Gogo Customer Database” has the meaning set forth in Exhibit V.

 

  1.118 “Gogo Data” has the meaning set forth in Exhibit V.

 

  1.119 “Gogo Identifiers” has the meaning set forth in Exhibit V.

 

  1.120 “Gogo Indemnified Parties” has the meaning set forth in Section 21.2.

 

  1.121 “Gogo IP” has the meaning set forth in Exhibit V.

 

  1.122 “Gogo Marks” has the meaning set forth in Exhibit V.

 

  1.123 “Gogo Multi-Airline Pass” has the meaning set forth in Section 2.1.2 of
Exhibit D.

 

  1.124 “Gogo Patents” has the meaning set forth in Exhibit V.

 

  1.125 “Gogo Services” means the Connectivity Services, [***], Wireless
Entertainment, Ancillary Services and any other services to be provided by Gogo
pursuant to this Agreement, including without limitation, services pertaining to
maintenance, support, engineering, installation and Deinstallation of the
Equipment, and training in connection therewith.

 

  1.126 “Gogo System” has the meaning set forth in Exhibit V.

 

  1.127 “Gogo Technology” means Gogo’s proprietary business and technical
information concerning Gogo’s business and operations, including without
limitation, the Equipment, Software, system interfaces, Gogo Services and
Operational Applications, and the process used in the manufacture of Equipment
and any derivatives thereof.

 

  1.128 “GPS” means global positioning satellite.

 

  1.129 “ICD” means interface control document.

 

  1.130 “IDR” means intermediate design review.

 

  1.131 “IFC” means in-flight connectivity.

 

  1.132 “IFE” means in-flight entertainment.

 

  1.133 “Indemnified Party” means either Gogo Indemnified Parties or American
Indemnified Parties.

 

  1.134 “Indemnitor” has the meaning set forth in Section 21.3.

 

  1.135 “Initial Installation” means an installation of Equipment and Software
on a Retrofit A/C that is not an Upgrade.

 

  1.136 “Initial Warranty Period” has the meaning set forth in Section 9.2.

 

American Airlines, Inc. and Gogo LLC

Confidential and Proprietary Information

 

8



--------------------------------------------------------------------------------

Unified In-Flight Connectivity Hardware,

Services and Maintenance Agreement

 

  1.137 “Installation Guidelines” has the meaning set forth in Section 10.2.

 

  1.138 “Installation Kit” means hardware, cabling and any other supplemental
material that is not an LRU but that is required to install Equipment on an A/C.

 

  1.139 “Internal Portal Page” has the meaning set forth in Section 1.5.8 of
Exhibit I.

 

  1.140 [***].

 

  1.141 “ITCM” means initial technical coordination meeting.

 

  1.142 “KANDU” means the Ku-band aircraft networking data unit.

 

  1.143 “KRFU” means Ku/Ka-band radio frequency unit.

 

  1.144 “LAN” means local area network.

 

  1.145 “Late Delivery” has the meaning set forth in Section 7.7.

 

  1.146 “Lead Times” are as set forth in Exhibit B.

 

  1.147 “Leased Equipment” has the meaning set forth in Section 5.1.

 

  1.148 “Link” and “Links” have the meanings set forth in Exhibit N.

 

  1.149 “LRU” means each line replaceable unit as listed in Exhibit B and is the
basic unit of installation and/or replacement of hardware within an Aircraft.

 

  1.150 “Mainline New Deliveries” means the A321S A/C and B737-800 A/C listed in
Exhibit A-3 and indicated as new deliveries, which are expected to be delivered
to American between the Effective Date [***].

 

  1.151 “Maintenance Notice” has the meaning set forth in Section 2.4 of Exhibit
G.

 

  1.152 “Maintenance Services” means the maintenance services to be provided by
Gogo, as set forth in Exhibit G.

 

  1.153 “Malfunction” has the meaning set forth in Section 2.4 of Exhibit G.

 

  1.154 “Mandatory Change” has the meaning set forth in Section 4.1.

 

  1.155 “Marks” means, with respect to Gogo, the Gogo Marks that are directly
applicable to the Program, and with respect to American, the American Marks that
are directly applicable to the Program.

 

  1.156 “MCP” has the meaning set forth in Section 3.3.6.

 

  1.157 “MD-80 Fleet” means the McDonnell Douglas MD-80 A/C listed in Exhibit
A-4a.

 

  1.158 “Measurement Period” has the meaning set forth in Section 2(c)(ii) of
Exhibit J-1.

 

  1.159 “Media Rate Card” has the meaning set forth in Section 1.5.9 of Exhibit
I.

 

  1.160 “Metric Aggregation” has the meaning set forth in Section 4(b)(ii) of
Exhibit J-2.

 

American Airlines, Inc. and Gogo LLC

Confidential and Proprietary Information

 

9



--------------------------------------------------------------------------------

Unified In-Flight Connectivity Hardware,

Services and Maintenance Agreement

 

  1.161 “ModMan” means modem and manager.

 

  1.162 “MOR” means merchant of record.

 

  1.163 “MSF” means monthly service fees.

 

  1.164 “MTBF” means mean time between failures.

 

  1.165 “NCPO” means no-charge purchase order.

 

  1.166 “Non-revenue Passenger” means any boarded passenger who has not paid
American for a revenue generating ticket, including without limitation crew and
other American employees.

 

  1.167 “NOC” means network operations center.

 

  1.168 “NRE” means non-recurring engineering.

 

  1.169 “OEM” means original equipment manufacturer.

 

  1.170 “Operational Applications” has the meaning set forth in Exhibit N.

 

  1.171 “Operator” means the operator of a regional jet owned by or operated on
behalf of American and specifically listed in Exhibit A-2 on which American
elects to install or have installed Equipment pursuant to this Agreement.

 

  1.172 “OSR” means on-site representative.

 

  1.173 “Other Airline Business Applications” has the meaning set forth in
Exhibit N.

 

  1.174 “Other American Data” has the meaning set forth in Exhibit V.

 

  1.175 “Other Gogo Data” has the meaning set forth in Exhibit V.

 

  1.176 “Other Portal Revenue” means [***].

 

  1.177 “Overlapping Data” has the meaning set forth in Exhibit V.

 

  1.178 “Party” and “Parties” have the meanings set forth in the recitals.

 

  1.179 “Passenger Grade” with respect to operational data means such data will
have the same priority and be at least as secure as general passenger use of the
Internet and will be entitled to the same network performance, use profile and
reliability as such general use.

 

  1.180 “Passenger Grade Operational Data” has the meaning set forth in Exhibit
N.

 

  1.181 “Payee” has the meaning set forth in Section 13.3.

 

  1.182 “Payor” has the meaning set forth in Section 13.3.

 

  1.183 “PCI DSS” has the meaning set forth in Exhibit V.

 

  1.184 “PDR” means preliminary design review.

 

American Airlines, Inc. and Gogo LLC

Confidential and Proprietary Information

 

10



--------------------------------------------------------------------------------

Unified In-Flight Connectivity Hardware,

Services and Maintenance Agreement

 

  1.185 “Peak FL Rate” has the meaning set forth in Section 2(c)(ii) of Exhibit
J-1.

 

  1.186 “PEDs” means personal electronic devices (e.g., laptop, mobile and crew
devices).

 

  1.187 “Permitted American Data Uses” has the meaning set forth in Exhibit V.

 

  1.188 “Permitted Gogo Data Uses” has the meaning set forth in Exhibit V.

 

  1.189 “Person” means any individual, partnership, corporation, limited
liability company, business trust, joint stock company, trust, unincorporated
association, joint venture or any government entity.

 

  1.190 “Personally Identifiable Information” has the meaning set forth in
Exhibit V.

 

  1.191 “Phase 1” has the meaning set forth in the recitals on Exhibit I.

 

  1.192 “Phase 2” has the meaning set forth in the recitals on Exhibit I.

 

  1.193 “Plays” has the meaning set forth in Section 5.2.4 of Exhibit K.

 

  1.194 “PMA” means Parts Manufacturing Authority.

 

  1.195 “Portal” means the combination of the web pages and graphical user
interface that functions as a point of access for Users as further described in
Exhibit I. Portal does not include any third-party sites to which the Portal may
provide links. Certain parts of the Portal will be available to all Users,
including Users who have not logged in, and the rest of the Portal will be
available only to those Users who have registered and logged in.

 

  1.196 “Portal Revenue” means [***].

 

  1.197 “Portal Management Fees” means the Portal management fees as further
described in Exhibit D.

 

  1.198 “Portal UI” has the meaning set forth in Section 1.2 of Exhibit I.

 

  1.199 “Pre-Apollo Agreement” has the meaning set forth in the recitals.

 

  1.200 “Prior Agreements” has the meaning set forth in the recitals.

 

  1.201 “Process” or “Processing” has the meaning set forth in Exhibit V.

 

  1.202 “Program” means the design, integration, installation, certification,
maintenance and on-going support associated with the launch and provision of the
Gogo Services on or with respect to Retrofit A/C.

 

  1.203 “Program Management Staff” has the meaning set forth in Section 11.1.

 

  1.204 “Program Manager” has the meaning set forth in Section 11.1.1.

 

  1.205 “Program Reports” has the meaning set forth in Section 11.4.

 

  1.206 “Prohibited Material” has the meaning set forth in Section 1.5.10 of
Exhibit I.

 

American Airlines, Inc. and Gogo LLC

Confidential and Proprietary Information

 

11



--------------------------------------------------------------------------------

Unified In-Flight Connectivity Hardware,

Services and Maintenance Agreement

 

  1.207 “Promo Code” has the meaning set forth in Section 2 of Exhibit S.

 

  1.208 “Promotional User” means any boarded passenger who has permitted access
to Connectivity Services without paying for it, including without limitation
American and Gogo employees testing and auditing the service and passengers to
whom American or Gogo provides promotional coupons.

 

  1.209 “Prototype” means the first Aircraft designated for installation of the
2Ku Solution for a given Fleet Type.

 

  1.210 “PRR” means production readiness reviews.

 

  1.211 “PSTN” means public switch telephone network.

 

  1.212 “Purchased Equipment” has the meaning set forth in Section 5.1.

 

  1.213 “Purchase Path Pages” has the meaning set forth in Section 1.5.11 of
Exhibit I.

 

  1.214 “QoE” means quality of experience.

 

  1.215 “QoS” means quality of service.

 

  1.216 “QRG” means quick reference guide.

 

  1.217 “Recipient” has the meaning set forth in Section 20.2.

 

  1.218 “Regional Jet Fleet” means the regional jets that are listed in Exhibit
A-2.

 

  1.219 “Remediation Efforts” has the meaning set forth in Exhibit V.

 

  1.220 “Removal” means [***].

 

  1.221 “Retail Value” means Gogo’s standard retail price, as then in effect,
for a Gogo session pass on any flight on any airline.

 

  1.222 “Retiring E190 Fleet” means the Embraer E190 A/C listed in Exhibit A-4b.

 

  1.223 “Retiring Mainline Fleet” means the Boeing 757 A/C, McDonnell Douglas
MD-80 A/C and Airbus A320 family A/C listed in Exhibit A-4a.

 

  1.224 “Retrofit A/C” means an A/C on which the Equipment has been installed
under this Agreement or one of the Prior Agreements; provided that Retrofit A/C
shall not include any A/C as to which this Agreement has terminated pursuant to
Section 18 following such A/C’s Removal. Retrofit A/C shall be made up of
Existing Retrofit Fleet and Contracted Fleet.

 

  1.225 “Revenue Share Model” has the meaning set forth in Section 14.1.

 

  1.226 “RMA” means return materials authorization.

 

  1.227 “RSS” means receiving signal strength.

 

  1.228 “SAVCL” means standalone video content loader.

 

American Airlines, Inc. and Gogo LLC

Confidential and Proprietary Information

 

12



--------------------------------------------------------------------------------

Unified In-Flight Connectivity Hardware,

Services and Maintenance Agreement

 

  1.229 “SDD” has the meaning set forth in Section 3.3.2.

 

  1.230 “SDK” means software development kit.

 

  1.231 “Security Incident” has the meaning set forth in Exhibit V.

 

  1.232 “Security Policies” has the meaning set forth in Exhibit V.

 

  1.233 “Security Procedures” has the meaning set forth in Exhibit V.

 

  1.234 “Security Requirements” has the meaning set forth in Exhibit V.

 

  1.235 “Security Technical Controls” has the meaning set forth in Exhibit V.

 

  1.236 “Service Availability” has the meaning set forth in Section 5(c) of
Exhibit J.

 

  1.237 “Shipset” means all Equipment and Software required to implement and
activate the System on an Aircraft, as listed in Exhibit B. 

 

  1.238 “SLA” means the Service Level Agreement as further described in Exhibits
J, J-1 and J-2.

 

  1.239 “Software” means any operating or application software provided by or on
behalf of Gogo that is part of the System whether satellite-based, ground-based
or contained within the Equipment or the Portal.

 

  1.240 “SOW” means a written document, signed by the Parties, that describes
Gogo Services to be performed or Equipment or Software to be provided by Gogo
under this Agreement and contains other terms and conditions agreed by the
Parties.

 

  1.241 “Spares” means any Equipment or part thereof provided to American by
Gogo or on behalf of Gogo as a potential replacement for any Equipment or part
thereof, that has not been installed on a Retrofit A/C. Once such Equipment or
part thereof is installed on a Retrofit A/C, such Equipment or part thereof
ceases to be a Spare.

 

  1.242 “Specifications” has the meaning set forth in Section 3.3.1.

 

  1.243 “Splash Page” has the meaning set forth in Section 1.5.12 of Exhibit I.

 

  1.244 “Sponsorship” means an arrangement in which a third party pays a
negotiated amount to Gogo or American, and Gogo, in consideration of such
payment, offers free or discounted Connectivity Services to passengers on one or
more Retrofit A/C and advertises such service as being sponsored by the third
party.

 

  1.245 “Sponsorship Revenue” means the amount paid by a third party to Gogo or
American in connection with a Sponsorship.

 

  1.246 “SQA” means software quality assurance.

 

  1.247 [***].

 

  1.248 [***].

 

  1.249 “STC” means a Supplemental Type Certificate issued by the FAA.

 

American Airlines, Inc. and Gogo LLC

Confidential and Proprietary Information

 

13



--------------------------------------------------------------------------------

Unified In-Flight Connectivity Hardware,

Services and Maintenance Agreement

 

  1.250 “System” means the software, equipment, other hardware and services that
are integrated to provide Gogo Services and Operational Applications on the
Retrofit A/C per the requirements set forth in this Agreement. The System
includes but is not limited to the Equipment, Software and Engineering Services.
The System may be Air-to-Ground-based or satellite-based.

 

  1.251 “Taxes” has the meaning set forth in Section 15.1.

 

  1.252 “Technology Type” means the types of technology (including the
applicable Equipment and Software) used in the ATG Solution, the ATG4 Solution
or the 2Ku Solution, in each case as further defined and set forth in Exhibit H.

 

  1.253 “Term” has the meaning set forth in Section 18.1.

 

  1.254 “Territory” means (a) with respect to the ATG/ATG4 Solution, the
continental United States and any other region in which Gogo’s ATG network
becomes commercially available, and (b) with respect to the 2Ku Solution, the
territory described in clause (a) above, as well as the coverage area described
in Exhibit Q.

 

  1.255 “Third Party Suppliers” means those suppliers, other than Gogo (and its
direct suppliers) or American, of hardware, software or services that are
related to the Gogo Services.

 

  1.256 “TIM” means technical interchange meetings.

 

  1.257 “TM” means terrestrial modem.

 

  1.258 “Trigger Date” means [***].

 

  1.259 “Upgrade” means the upgrade of a Retrofit A/C from one Technology Type
to another pursuant to Section 4.2.1.

 

  1.260 “US” has the meaning set forth in the recitals.

 

  1.261 “Usage Reports” has the meaning set forth in Section 11.4.

 

  1.262 “US Agreement” has the meaning set forth in the recitals.

 

  1.263 “User” means an individual boarded passenger who uses an electronic
device to access the Connectivity Services, [***], Wireless Entertainment or
Portal on a Retrofit A/C.

 

  1.264 “User Connectivity Session” means a User’s paid use of the Connectivity
Services.

 

  1.265 “User Data” has the meaning set forth in Section 1.5.13 of Exhibit I.

 

  1.266 “User Fees” has the meaning set forth in Section 9.4.2.

 

  1.267 “US NDA” has the meaning set forth in the recitals.

 

  1.268 “VICTS” means variable inclination continuous transverse stub (antenna).

 

American Airlines, Inc. and Gogo LLC

Confidential and Proprietary Information

 

14



--------------------------------------------------------------------------------

Unified In-Flight Connectivity Hardware,

Services and Maintenance Agreement

 

  1.269 “Video Content” means video content, and, if agreed upon by the Parties
in an SOW or amendment to this Agreement, music or games exhibited via Wireless
Entertainment as further described in Exhibit L.

 

  1.270 [***].

 

  1.271 [***].

 

  1.272 [***].

 

  1.273 “View” has the meaning set forth in Section 2.2.4 of Exhibit D.

 

  1.274 “VLAN” means virtual LAN.

 

  1.275 “Warranty Period” has the meaning set forth in Section 9.2.

 

  1.276 “WDM” means the wiring diagram manual.

 

  1.277 “Wireless Entertainment” means Gogo’s wireless distribution of Video
Content to passengers on Retrofit A/C as described in Exhibit L.

 

  1.278 “Wireless Entertainment Dashboard” has the meaning set forth in
Section 5 of Exhibit K.

 

  1.279 “Wireless Entertainment Take Rate” has the meaning set forth in
Section 2.2.4 of Exhibit D.

 

  1.280 “WERP-CN” means Wireless Entertainment remedy for content notification.

 

  1.281 “xWAP” means 802.11n cabin wireless access point.

 

2. OVERVIEW OF RELATIONSHIP

 

  2.1

Scope. Pursuant to this Agreement, Gogo will manufacture, deliver and support
the Equipment and Software, and provide the Gogo Services, on or with respect to
Retrofit A/C using the Technology Types. The Equipment and Software provided
pursuant to this Agreement may be used by American in connection with the
Existing Retrofit Fleet and the Contracted Fleet. American commits to install or
cause to be installed (a) the 2Ku Solution on the 2Ku Fleet and (b) the ATG
Solution or ATG4 Solution on the Regional Jet Fleet (to the extent not within
the Existing Retrofit Fleet) and Mainline New Deliveries; provided, however,
that American may in its sole discretion determine that one (1) or more Mainline
New Deliveries as listed in Exhibit A-3 will not have Equipment installed
thereon. American has the option, exercisable in its sole discretion and upon
reasonable written notice to Gogo, to extend the scope of this Agreement to
include (x) installation of the 2Ku Solution on up to [***] as American selects,
on the same terms and subject to the same conditions as are applicable to the
2Ku Fleet, and (y) installation of the ATG Solution on such additional regional
jet Aircraft as American selects, on the same terms and subject to the same
conditions as are applicable to regional jet Aircraft within the Existing
Retrofit Fleet (such A/C as to which American exercises its option under this
sentence, “Additional A/C”). Upon the addition of any Additional A/C, the
Parties will update the applicable Exhibit(s) to reflect such addition without
the need for further approval by the Parties. In the event that American wishes
to expand the scope of this Agreement to include any

 

American Airlines, Inc. and Gogo LLC

Confidential and Proprietary Information

 

15



--------------------------------------------------------------------------------

Unified In-Flight Connectivity Hardware,

Services and Maintenance Agreement

 

  Aircraft other than the Existing Retrofit Fleet and the Contracted Fleet, and
the Parties reach agreement on pricing and other terms, this Agreement will be
amended to reflect the agreed-upon terms.

 

  2.2 American shall not install any third-party passenger connectivity service
on any Retrofit A/C while the Equipment is installed thereon. Unless otherwise
agreed by the Parties, this Agreement does not extend to: (a) any Aircraft other
than the Existing Retrofit Fleet and the Contracted Fleet or (b) the provision
of Connectivity Services, [***] or Wireless Entertainment on flights operated
outside of the applicable Territory.

 

  2.3 Exhibits. This Agreement includes the following Exhibits, which are
incorporated by reference herein:

Exhibit A – Fleet Types

A-1 – 2Ku Fleet

A-2 – Regional Jet Fleet

A-3 – ATG4 Mainline Fleet and Mainline New Deliveries

A-4a – Retiring Mainline Fleet

A-4b – Retiring E190 Fleet

Exhibit B – Equipment and Lead Times

Exhibit C – Specifications

C-1 – 2Ku Solution Equipment Specifications

C-2 – ATG4 Solution Equipment Specifications

C-3 – ATG Solution Equipment Specifications

Exhibit D – Commercial Pricing

Exhibit E – Gate-to-Gate Connectivity

Exhibit F – Entry Into Service (EIS) for 2Ku Fleet—Engineering, Certification,
Software Development, Installation, Training and Program Management

Exhibit G – Maintenance Services

Exhibit H – Services and Systems Overview

H-1 – 2Ku System Definition Document (SDD)

H-2 – ATG System Definition Document (SDD)

H-3 – ATG4 System Definition Document (SDD)

Exhibit I – Portal, Advertising, Content Management and Marketing Activities

Exhibit J – Service Level Agreement (SLA)

J-1 – Service Level Agreement (SLA) for 2Ku Solution

J-2 – Service Level Agreement (SLA) for ATG Solution and ATG4 Solution

Exhibit K – 2Ku Usage Reports

Exhibit L – Wireless Entertainment

Exhibit M – Subscriptions [***]

 

American Airlines, Inc. and Gogo LLC

Confidential and Proprietary Information

 

16



--------------------------------------------------------------------------------

Unified In-Flight Connectivity Hardware,

Services and Maintenance Agreement

 

Exhibit N – Services and Pricing for American Operational Use

Exhibit O – [Reserved]

Exhibit P – Change Request Form

Exhibit Q – Coverage and Regulatory Approval for Technology Types

Exhibit R – [***]

Exhibit S – Charter Services

Exhibit T – [Reserved]

Exhibit U – [Reserved]

Exhibit V – Proprietary Rights and Data Security

Appendix 1 – Compliance Matrix

 

  2.4 Order of Precedence. Except as otherwise set forth in Exhibit V, in the
event and to the extent of any conflict or inconsistency between the main body
of this Agreement and any of the Exhibits or Appendix 1, the main body shall
control and prevail. In case of any conflict between any of the Exhibits and
Appendix 1, the Exhibit(s) shall control and prevail. In the event that one or
more line item(s) of Appendix 1 that should be included within the main body of
this Agreement and/or any of the Exhibits is omitted, the appropriate
provision(s) of the main body of this Agreement and/or the Exhibits shall be
adjusted to incorporate such omission(s) as mutually agreed. In such case and
prior to the adjustment to the provisions of the main body of this Agreement
and/or the Exhibits, Appendix 1 will be used by the Parties to define the
subject contractual requirement(s).

 

3. EQUIPMENT, DOCUMENTATION AND SOFTWARE

 

  3.1 Equipment and Software.

 

  3.1.1 The Equipment and Software (including, where applicable, part numbers
and quantities per Shipset) are set forth in Exhibit B. After the Effective
Date, Equipment may be added or deleted by mutual written agreement of the
Parties and amendment of Exhibit B.

 

  3.1.2 Gogo will provide the necessary Software for each Technology Type to
provide its intended function(s). To the extent that American’s approval or
action is required in order for Gogo to provide such necessary Software,
American will make commercially reasonable efforts to timely approve and deploy
updates to such Software. Delivery of Software for the 2Ku Solution (including
scheduling and any late delivery liquidated damages related thereto) is
described in Exhibit F. If and at such time as American approves, Gogo will
remotely upgrade the Software in accordance with its standard upgrade process,
subject to Section 4.2.2 for any changes that would require changes to the
applicable Specifications.

 

  3.2

Treatment. American will be responsible for physical loss of or damage done to
the Leased Equipment while in the possession or control of American, normal wear
and tear and loss or damage caused by or otherwise the responsibility of Gogo or
its Third Party Supplier excepted. American’s liability to Gogo for physical
loss or damage done to Leased Equipment shall terminate on Deinstallation, if
Deinstallation is performed by Gogo, or upon return of the Leased Equipment to
Gogo if Deinstallation is performed by American or its Third Party Supplier.

 

American Airlines, Inc. and Gogo LLC

Confidential and Proprietary Information

 

17



--------------------------------------------------------------------------------

Unified In-Flight Connectivity Hardware,

Services and Maintenance Agreement

 

  American will not make any alterations to the Leased Equipment without Gogo’s
prior written consent; and except in the case of termination or expiration of
this Agreement with respect to any Retrofit A/C or Fleet Type (including
termination that results from Removal of a Retrofit A/C), or as otherwise
expressly described in this Agreement for Upgrades and maintenance services
performed by American, as set forth in Exhibit G, American will not remove any
Leased Equipment from the Retrofit A/C on which it is installed without Gogo’s
prior written approval.

 

  3.3 Overall Specifications.

 

  3.3.1 Specifications. The Equipment and Software will be built and maintained
to meet the applicable specifications and technical requirements set forth in
Exhibit C, as may be revised from time to time in accordance with Section 3.3.6
(the “Specifications”). The Equipment and Software shall function as integral
components of the System in accordance with the Specifications.

 

  3.3.2 System Definition Document. A description of the System is in the System
Definition Document in Exhibit H (the “SDD”). This is a description of the
functionalities of the Connectivity Services as installed on the Retrofit A/C,
as well as the Equipment and Software within the System. Any changes to the SDD
will require mutual agreement of the Parties.

 

  3.3.3 Service Level Agreement. Gogo will provide the Gogo Services to meet the
service levels and functionalities detailed in this Agreement and the exhibits
hereto, including Exhibit J.

 

  3.3.4 American Operational Use. The System may be used by American for
Operational Applications. The Parties’ agreement regarding such applications is
set forth in Exhibit N.

 

  3.3.5 Power and Weight. The power and weight for each component of the
Equipment are included in the Specifications set forth in Exhibit C. [***].

 

  3.3.6 Changes. Any changes or deviations from the Specifications, including
without limitation changes or deviations that impact delivery, price, weight,
power, dimensions, cooling requirement or reliability or otherwise impact form,
fit and function, must be approved by both Parties (if applicable, in accordance
with the provisions of Section 4.1 or 4.2.2 of this Agreement).

In addition, changes related to the design of the hardware that goes on the A/C
including those affecting the cost, weight, Certification or schedule must be
submitted by Gogo to American in writing in the form of a Master Change Proposal
(“MCP”) as specified in Exhibit P. Such form will apply in the pre-design
freeze, post-design freeze and post-delivery/installation stages of the Program;
provided, however, that the Parties agree and acknowledge that an MCP shall not
be required in the pre-design freeze stage for any changes that do not affect
scope, schedule, cost or Certification.

For any American-requested change, American must direct Gogo, by written notice
to the Program Manager, to initiate an MCP. The MCP must be completed in its
entirety and submitted to the appropriate Commodity Manager at American for
review and approval. If such changes are incorporated without such approval,
American may reject and/or require

 

American Airlines, Inc. and Gogo LLC

Confidential and Proprietary Information

 

18



--------------------------------------------------------------------------------

Unified In-Flight Connectivity Hardware,

Services and Maintenance Agreement

 

modification of the Equipment, and in any event Gogo shall be liable for any
resulting cost, weight, delivery, reliability, performance and schedule impacts
and all costs associated therewith, including hardware design, production,
weight impact recurring and non-recurring costs, and ongoing maintenance costs,
including, but not limited to, Spares costs. For the avoidance of doubt, if Gogo
incorporates a change in anticipation of the MCP approval, Gogo does so at its
own risk. American will not accept or execute an MCP that is not signed by a
Gogo officer at the level of Vice President or higher.

 

  3.4 Connectivity Service Documentation and Software. Except as otherwise
provided herein, Gogo shall provide, at no cost to American, any and all
documents, manuals, guides, drawings, Specifications and other information (the
“Documentation”) that American reasonably requires to install, operate, use,
test and maintain the Equipment and Software. Such Documentation shall include,
but is not limited to:

 

  3.4.1 Component Maintenance Manuals. Gogo shall provide American with one
(1) non-editable electronic copy and one (1) paper copy of a CMM for each
repairable LRU delivered to American. Level Three information (sub-sub
component) shall be provided in the CMMs for LRUs that are determined by Gogo to
be repairable at this level. Non-repairable LRU sub-components shall be
documented to Level Two. Gogo shall use the ATA-100 Specification as a guide in
the preparation of the CMM.

 

  3.4.2 Aircraft Maintenance Manual and Aircraft Illustrated Parts Catalog. Gogo
shall provide American, in a format previously provided (unless otherwise
mutually agreed), with one (1) editable electronic copy in the original source
format and one (1) paper copy of the following manuals for each Technology Type:
the AMM, a WDM and the AIPC. Gogo shall use the ATA-100 Specification as a guide
in the preparation of the AMM, the WDM and the AIPC. Gogo shall also provide
American with one (1) electronic copy in the original source format and one
(1) paper copy of any non-destructive test inspection requirements for Aircraft
structural repairs or modifications.

 

  3.4.3 Service Bulletins. For so long as American has any Retrofit A/C
remaining on the American Airlines Operations Specification, Gogo shall provide
service bulletins to American in accordance with ATA-100 Specification. If the
changes discussed in a service bulletin affect the CMM, revised pages for the
CMM will be supplied by Gogo to American.

 

  3.4.4 Copies of Manuals and Bulletins. [***].

 

  3.4.5

Third Party Supplier Documentation. As soon as practical following the execution
of this Agreement, Gogo shall request all necessary technical documentation from
the manufacturer and/or designer of components of the Retrofit A/C with which
the Equipment or Software will interface (which for clarification purposes does
not include the airframe manufacturers unless they provide components apart from
the airframe), including but not limited to, aircraft wiring data. In the event
that Gogo is not successful in obtaining such documentation from any American
Supplier and such event may adversely impact the Program schedule, Gogo shall
promptly notify American and American shall use commercially reasonable efforts
to obtain such documentation and provide it to Gogo; provided, however, that

 

American Airlines, Inc. and Gogo LLC

Confidential and Proprietary Information

 

19



--------------------------------------------------------------------------------

Unified In-Flight Connectivity Hardware,

Services and Maintenance Agreement

 

  if an American Supplier requires payment as a condition of providing such
documentation, the full cost of obtaining such documentation shall be shared
equally by the Parties. Subject to Gogo’s compliance with the provisions of this
Section 3.4.5, a delay to the Program schedule to the extent directly caused by
the failure to obtain the documentation from an American Supplier shall be
considered an Excusable Delay. As used herein, “American Supplier” means a
direct supplier to American other than Gogo and its direct suppliers.

 

  3.4.6 Delivery and Format of Documentation. The Documentation shall be
provided upon request by American and in the reasonable format and manner
required by American. Documentation deemed necessary by American as of the time
of execution of this Agreement will be provided at ITCM and PDR. Except as set
forth in Exhibit F with respect to the Certification and installation program
for the 2Ku Solution or unless otherwise required by American and stated at ITCM
or PDR, all other installation Documentation will be provided to American by
Gogo no later than [***] prior to the delivery of the first Shipset.

 

  3.4.7 Right to Use. [***].

 

  3.4.8 Distribution List. American’s engineering department will be on Gogo’s
distribution list for all Documentation.

 

  3.4.9 On/Off Instructions. Gogo will provide American with written
instructions for how to turn the System on and off. These instructions will be
provided so that American can fly the Retrofit A/C with functioning Equipment
but without offering the Connectivity Services, [***] and Wireless Entertainment
at any time should American’s flight crew so deem necessary.

 

  3.5 Facilities. Gogo will not move the final assembly of Equipment provided to
American from the production facility(ies) used for such assembly as of the
Effective Date without American’s written consent, which shall not be
unreasonably withheld; provided, however, that this requirement shall not apply
to engineering and production which normally occurs at third-party facilities.
Upon reasonable prior notice, Gogo agrees to give American or its designated
representative direct access to the manufacturing, engineering and purchasing
areas of any manufacturing facility working on this Program including its
sub-suppliers. The Parties also agree that upon reasonable prior notice, Gogo
will provide American’s OSR office space, Internet connectivity and telephone
access located at the primary manufacturing location. When requested, Gogo
agrees to provide American or its OSR current information relating to the
Program within a reasonable period of time but no later than [***] after the
request if practicable. Such visits and monitoring by American shall not
unreasonably interfere with the work being performed.

 

  3.6 FAA Certification. [***].

 

4. DESIGN CHANGES

 

  4.1

Mandatory Changes. In the event Gogo must change the Specifications for any
Technology Type to help correct a safety or reliability problem, or to ensure
conformance with any applicable law or regulation (“Mandatory Change”), Gogo
will immediately submit an MCP to American identifying the consequences of

 

American Airlines, Inc. and Gogo LLC

Confidential and Proprietary Information

 

20



--------------------------------------------------------------------------------

Unified In-Flight Connectivity Hardware,

Services and Maintenance Agreement

 

  implementing such Mandatory Change, including: (a) proposed changes to the
Equipment and/or Software; (b) the amount of time required to implement such
changes; and (c) changes in the Lead Time associated with the manufacture of
Equipment. Upon receipt of American’s approval of the proposal, which shall not
be unreasonably withheld, and completion of any testing required, Gogo will
promptly make the changes and complete all other requisite work as appropriate
and in all Equipment not yet shipped to American. Following approval by American
of the Mandatory Change and all pre-production testing required, the applicable
Specifications shall be construed as incorporating the Mandatory Change. [***].

 

  4.2 Improvements.

 

  4.2.1 Upgrades from One Technology Type to Another. [***].

 

  4.2.2 Elective Improvements. [***].

 

  4.2.3 Defects. [***], Gogo shall make all changes to the Equipment necessary
to correct manufacturing defects or design deficiencies (i.e., where such
Equipment does not meet the Specifications) from the date of initial Equipment
installation on each Retrofit A/C to the end of the Term. Gogo shall provide the
applicable modification kits and modification instructions (in the service
bulletin) to the installing Party. Gogo will design the modification so that the
labor time for installation shall be minimized. There shall be no unreasonable
time limitations on American’s right to return Equipment to Gogo for the
implementation of any service bulletin.

 

  4.2.4 Other Services and Products. [***].

 

  4.3 Parts Obsolescence.

 

  4.3.1 Every six (6) months during the Term, Gogo shall provide American with a
list of the Components that Gogo is, or with the exercise of reasonable
diligence, would be aware will become obsolete within the next twenty-four
(24) months, as well as proposed replacement parts and replacement part
qualification test dates. Within [***] after providing notice that a Component
will become obsolete, Gogo will advise American on the quantities of such
Component that Gogo believes is necessary and required to maintain and service
American’s Retrofit A/C for the remainder of the Term. It is Gogo’s
responsibility to ensure that all such Components be available at all times
during the Term. In the event Components become obsolete during the Term, or if
the repair of any Equipment requires replacement of an obsolete Component, Gogo
agrees to provide American with either:

 

  4.3.1.1. [***]

 

  4.3.1.2. [***].

 

  4.3.2 [***].

 

American Airlines, Inc. and Gogo LLC

Confidential and Proprietary Information

 

21



--------------------------------------------------------------------------------

Unified In-Flight Connectivity Hardware,

Services and Maintenance Agreement

 

5. LEASE OR PURCHASE OF EQUIPMENT

 

  5.1 Existing Equipment. With respect to any Equipment previously delivered by
Gogo and installed on any aircraft under the Pre-Apollo Agreement, other than
aircraft in the 757 Fleet or the McDonnell Douglas MD-80 A/C with Purchased
Equipment installed thereon, the Parties acknowledge and agree that Gogo has not
sold but instead has leased such Equipment to American (including, if any such
aircraft has been or will be upgraded from the ATG Solution to the ATG4 Solution
at no cost to American, the upgraded Equipment) (such equipment being referred
to herein as the “Leased Equipment”), and Gogo will continue to hold title in
such Leased Equipment, except as provided in Section 5.1.1. All other Equipment
has been or will be sold by Gogo to American, (such equipment being referred to
herein as the “Purchased Equipment”), and American has or will acquire title to
Purchased Equipment at the time specified in Section 7.1.

 

  5.1.1 Purchase of Leased Equipment. The Leased Equipment shall at all times
remain the property of Gogo and Gogo will retain title to all the Leased
Equipment; [***].

 

  5.1.2 Applicable Agreements for Leased Equipment.

 

  5.1.2.1. The Parties agree and acknowledge that certain A/C on which Leased
Equipment is installed may currently be subject to leases, mortgages or other
financing agreements (each, an “Applicable Agreement”).

 

  5.1.2.2. Gogo agrees, solely vis a vis the lenders or lessors under Applicable
Agreements and not in derogation of any right or remedy Gogo may have vis a vis
American or any obligation American may have hereunder, that (a) it will not
exercise its rights and interests in or with respect to any Leased Equipment in
derogation of impairment of, or interference with, the rights, interests or
remedies of the lessor or lender under any Applicable Agreement, and (b) it will
not, as a result of installation of Leased Equipment on an A/C subject to an
Applicable Agreement, have, claim or assert any lien, security interest, claim,
encumbrance or other right on or against any such A/C.

 

  5.1.2.3. Gogo further agrees, to the extent applicable under a lease with
respect to a Retrofit A/C, solely vis a vis the lenders or lessors under such
lease and not in derogation of any right or remedy Gogo may have vis a vis
American or any obligation American may have hereunder, that (a) in the event
that the lease on a Retrofit A/C terminates or the lessor or lender determines
to repossess a Retrofit A/C, Gogo’s sole right with respect to the Retrofit A/C
and the lender or lessor shall be to remove or cause the Leased Equipment to be
removed from such Retrofit A/C not later than the earlier of the lease
termination date or [***] after receipt of written notice from the lessor or
lender that it has repossessed the Retrofit A/C, (b) if it fails for any reason
to so remove the Equipment, the lessor or lender may remove the same and will be
entitled to a lien (with power of sale) on the Leased Equipment to secure the
cost of such removal and the restoration of the A/C in accordance with Section
5.1.2.3(c) below, and (c) such right of removal is subject to and conditional
upon the restoration of all alterations made to the A/C in connection with the
installation of the Leased Equipment to the condition prior to the installation
thereof (ordinary wear and tear excepted) in accordance with an airframe
manufacturer’s service bulletin.

 

American Airlines, Inc. and Gogo LLC

Confidential and Proprietary Information

 

22



--------------------------------------------------------------------------------

Unified In-Flight Connectivity Hardware,

Services and Maintenance Agreement

 

  5.2 Purchased Regional Jet Fleet Equipment. [***].

 

  5.3 Purchased ATG4 Mainline Fleet Equipment. [***].

 

  5.4 Purchased 2Ku Fleet Equipment. [***].

 

  5.5 Purchase Orders.

 

  5.5.1 Placement of Orders. American will place purchase orders for the
Shipsets of Equipment purchased from Gogo pursuant to this Agreement in
accordance with the applicable Lead Times set forth in Exhibit B. In the event
such purchase orders contain additional or different terms and conditions than
those set forth herein, the Parties agree that the terms and conditions of this
Agreement shall control and prevail. All purchase orders shall reference this
Agreement. Purchase orders and any correspondence with respect thereto should be
sent by American to Gogo through the Aeroxchange tool or by email to Gogo’s
designated personnel.

Each purchase order shall specify: [***]. If there is any information missing
from the purchase order at the time of issuance, it is Gogo’s responsibility to
bring this to the attention of American.

 

  5.5.2 Order Acceptance. Within [***] business days after Gogo’s receipt of a
purchase order through the Aeroxchange tool, or by email, as provided in
Section 5.5.1, Gogo will acknowledge receipt, and either (a) accept it by
(i) signing the purchase order in the space provided thereon and returning it to
American via return mail or confirmed facsimile, or (ii) in the case of e-mail
transmissions, by sending an electronic acknowledgement of acceptance, or
(b) reject the purchase order in writing via the same methods permitted for
acceptance and provide an explanation for why said purchase order has been
rejected. Should written acceptance or rejection not be received by American for
any purchase order within the time period provided above, Gogo will be deemed to
have accepted such purchase order and the quantities, Designated Destination and
delivery dates set forth therein. Gogo will accept all purchase orders that
specify delivery dates consistent with the Lead Times for the Equipment ordered
as set forth in Exhibit B and the other requirements set forth in Section 5.5.1.

 

  5.5.3 Purchase Order Changes. [***].

 

6. DEINSTALLATION

 

  [***].

 

7. PACKING, SHIPPING AND DELIVERY, TITLE AND RISK OF LOSS

 

  7.1 [***].

 

  7.2 Gogo shall affix to each item of Equipment some marking that complies with
the FAA’s and American’s engineering department’s part-marking requirements and
is otherwise acceptable to American. With each shipment, Gogo will include a
packing list and appropriate certification paperwork indicating the Equipment
contained in such shipment by serial number (if applicable) and listing the date
of shipment. Kits shall include component part numbers. Items of Equipment that
are not serial number tracked shall be designated, on the packing list, by
description and quantity. Unless special packaging is required, Gogo shall
package all Equipment for shipment in compliance with ATA-300 Specification,
Revision 17, Category III.

 

American Airlines, Inc. and Gogo LLC

Confidential and Proprietary Information

 

23



--------------------------------------------------------------------------------

Unified In-Flight Connectivity Hardware,

Services and Maintenance Agreement

 

  7.3 American reserves the right to direct Gogo to use a specific carrier for
any portion of the transportation for which American is responsible for the
costs. In the event American requests Gogo to provide special packaging,
insurance, storage or shipping, above and beyond standard shipping practices,
American will be responsible for said charges.

 

  7.4 [***].

 

  7.5 Upon receipt of the Shipsets, whole or partial, at the Designated
Destination, it is American’s option to inspect the Shipsets to ensure receipt
of all components with no physical damage. American shall notify Gogo of any
discrepancies therein within [***] following receipt thereof, or during the
actual Shipset installation, whichever being earlier, and any Shipset as to
which Gogo does not receive timely notice of discrepancy will be deemed
accepted. Gogo will ship replacements for any damaged, defective or missing
components to American within [***] following receipt of such notice. Subject to
Gogo’s compliance with the preceding sentence in this Section 7.5, Gogo shall
not be responsible for any delay to American’s installation schedule hereunder
caused by Gogo’s shipment of damaged, defective or missing components if
American has failed to inspect the relevant Shipset(s) and notify Gogo of any
discrepancies therein within [***] following receipt thereof, where notification
of such discrepancy within such timeframe would otherwise have permitted Gogo to
take sufficient action to avoid such delay.

 

  7.6 Unless otherwise agreed, American agrees to ship any uninstalled defective
Equipment to Gogo, at Gogo’s sole risk and expense, in accordance with a
mutually agreed upon process. For returned Equipment, American shall include on
the outside packaging a RMA number to be obtained by American from Gogo. Gogo
will issue American the RMA number within [***] of the receipt of such request
from American. Gogo will, [***], promptly repair the nonconformities or replace
the nonconforming Equipment as expeditiously as possible but in any event within
[***] following receipt of such returned Equipment.

 

  7.7 [***].

 

8. MARKETING AND CONNECTIVITY PORTAL

 

  8.1 Marketing. Throughout the Term, the Parties may agree to cooperate in
developing and implementing joint initiatives to market and promote Connectivity
Services, Wireless Entertainment and/or [***]. Without limiting the foregoing,
the Parties agree that American will use commercially reasonable efforts to
ensure that customer and employee awareness of Connectivity Services remains
high. Gogo may conduct independent marketing with respect to Connectivity
Services.

 

  8.2 Portal and Marketing Activities. [***].

 

American Airlines, Inc. and Gogo LLC

Confidential and Proprietary Information

 

24



--------------------------------------------------------------------------------

Unified In-Flight Connectivity Hardware,

Services and Maintenance Agreement

 

9. GOGO SERVICES

 

  9.1 Equipment-Related Services.

 

  9.1.1 Installation Support and Training.

 

  9.1.1.1. American or American’s Third Party Supplier will perform the
installation of the Equipment and Software on the Retrofit A/C unless American
provides Gogo with at least [***] advance notice that Gogo is to perform some or
all of the installations and identifies the installation site(s), which shall be
at mutually agreed-upon location(s). [***].

 

  9.1.1.2. All parts and materials required to install the Equipment and
Software on the Retrofit A/C are intended to be listed in Exhibit B. Any
additional parts or materials required to install the Equipment and Software
will be provided by Gogo [***].

 

  9.1.1.3. Gogo will provide Installation Kits that are kitted per American’s
instructions. [***], the Installation Kits may be vacuum packed and labeled
according to the [***].

 

  9.1.1.4. Gogo will provide to American and/or American-designated third
parties all special tooling required or otherwise reasonably requested by
American to perform the installation or test of any of the Equipment and/or
Software. The special tooling [***] shall be provided with operating and
maintenance instructions. The special tooling will be delivered to the
location(s) specified by American. As of Effective Date, Gogo represents that no
special tooling is required.

 

  9.1.1.5. Gogo shall provide reasonable training material and support in the
manner and fashion set forth in Exhibit F or as otherwise required by American
and/or American designated third parties for the operation of Gogo’s Equipment
and Software, including the use of special tools or test equipment. Gogo’s role
within the training development process, unless otherwise required by American,
will be subordinate to the direction of American and/or American designated
third parties. [***].

 

  9.1.2 Other. Gogo shall advise American’s engineering department and Commodity
Manager of any and all Equipment, Software and/or Gogo Services that interface
with and could have a potential impact on other systems on Retrofit A/C at least
[***] before the Prototype installation.

 

  9.1.3 Installation Fees. Installation fees for the 2Ku Fleet and installation
credits for the First Installation of each of the Mainline New Deliveries are
set forth in Exhibit D.

 

  9.1.4 Liquidated Damages for Installations. Liquidated damages for
installations are set forth in Exhibit F for the 2Ku Solution, and such
liquidated damages will also apply for installation by Gogo on Mainline New
Deliveries.

 

American Airlines, Inc. and Gogo LLC

Confidential and Proprietary Information

 

25



--------------------------------------------------------------------------------

Unified In-Flight Connectivity Hardware,

Services and Maintenance Agreement

 

  9.2 Maintenance Services.

Gogo will provide the Maintenance Services set forth in Exhibit G to American
(a) [***] during the Initial Warranty Period, and (b) after expiration of the
Initial Warranty Period, [***] (the period [***] referred to herein as the
“Extended Warranty Period” and, together with the Initial Warranty Period, the
“Warranty Period”). The “Initial Warranty Period” for a Retrofit A/C means the
period beginning on the date of First Installation and ending (x) with respect
to the MD-80 Fleet and Retrofit A/C with Leased Equipment, [***], (y) with
respect to all other Retrofit A/C equipped with the ATG Solution or ATG4
Solution, [***], and (z) with respect to the 2Ku Fleet, [***]. During the
Warranty Period, Gogo shall provide Spares, [***], in accordance with
Section 1.8 of Exhibit G. American shall be required to purchase, at the prices
set out in Exhibit G, (A) any Spares acquired by American during any period that
is not a Warranty Period and (B) any Spares acquired by American during a
Warranty Period (i) in replacement of parts for which American bears
responsibility for loss or damage under Section 3.2 or (ii) in excess of the
number of Spares that Gogo is required to provide from time to time under its
warranty, as described in Exhibit G.

 

  9.3 Engineering Services. Gogo shall provide the following technical support
to American [***] if a Gogo-initiated change in Gogo’s products, installation
procedures or STC requires a modification in the American installation or
maintenance processes.

 

  9.3.1 Gogo shall also provide such technical support [***] in the event Gogo
performs the installation:

 

  9.3.1.1. Engineering support for repairs and/or deviations encountered during
installation or maintenance.

 

  9.3.1.1.1. Engineering data to support FAA approval for static and fatigue
(i.e., damage tolerance) strength.

 

  9.3.1.1.1.1. Engineering data detailing the deviation to the STC approved
engineering drawings.

 

  9.3.1.1.1.2. Structural substantiation and analysis reports for the deviations
and/or repairs.

 

  9.3.1.1.2. 24x7x365 contact information and commitments to support timely
Retrofit A/C return to service.

 

  9.3.1.1.3. Contact information for associated structural designated
engineering representative(s) (DER(s)).

 

  9.3.2 Gogo shall provide the following technical support services to American
[***]:

 

  9.3.2.1. Engineering data to allow internal evaluation and approval of
deviations.

 

  9.3.2.1.1. Complete drawing package, including piece parts, with full
materials and process specifications.

 

American Airlines, Inc. and Gogo LLC

Confidential and Proprietary Information

 

26



--------------------------------------------------------------------------------

Unified In-Flight Connectivity Hardware,

Services and Maintenance Agreement

 

  9.3.2.1.2. Stress report(s) associated with the Certification.

 

  9.3.2.2. Instructions for continued airworthiness.

 

  9.3.2.2.1. List of fatigue critical alteration structure (FCAS) for the new
and existing structure affected by the modification.

 

  9.3.2.2.2. Damage tolerance inspections for the altered structure.

 

  9.3.2.3. Allowable damage and typical repair data is preferred (SRM
supplement) for oversized fasteners, short edge margin, etc.

 

  9.4 Passenger Services.

 

  9.4.1 Business Models. As of the Effective Date, Connectivity Services and
Ancillary Services are being provided to Users under the Revenue Share Model as
contemplated in Exhibit D; Wireless Entertainment is being provided [***] as set
forth in Exhibit L; and [***] are not being provided. American shall have the
option, in its sole discretion and with reasonable notice to Gogo, [***]. After
the [***], all Connectivity Services (regardless of Technology Type), Wireless
Entertainment and [***] will be provided [***].

 

  9.4.2 Connectivity Services. [***].

 

  9.4.3 Wireless Entertainment. The Parties’ obligations with respect to
Wireless Entertainment are set forth in Exhibit L to this Agreement, and pricing
for Wireless Entertainment is set forth in Exhibit D.[***].

 

  9.4.4 [***].

 

  9.5

Compliance with Laws and Privacy Policy; Certification. Throughout the Term,
Gogo will [***] comply with all laws, rules and regulations, including without
limitation Communications Assistance for Law Enforcement Act (CALEA) and any
requirements related to website accessibility or net neutrality, applicable to
Gogo in connection with its performance under this Agreement, including its
provision of Gogo Services, and shall obtain and maintain all required
Certifications. Without limiting the foregoing, Gogo will obtain any required
Certifications related to the ATG Solution and ATG4 Solution from the United
States, Canada and any other country in the Territory, if any, in which the ATG
network operates and Certifications related to the 2Ku Technology Type for each
country in the Territory; provided, however, that (a) if Gogo fails to obtain
any such Certification related to the 2Ku Solution and the affected country is
not a country in which satellite-based Connectivity Services are legally
provided on any Retrofit A/C, Gogo shall not be deemed to be in breach of this
Agreement by reason of such failure and (b) if the Certifications obtained by
Gogo in any affected country do not extend to ground-based Connectivity Service
and the affected country is not a country in which ground-based Connectivity
Services are legally provided on any Retrofit A/C, Gogo shall not be deemed to
be in breach of this Agreement by reason of such failure. A list of the
countries in which any required Certifications related to the 2Ku Solution shall
be obtained by Gogo has been prepared and is attached as Exhibit Q.
Notwithstanding anything to the contrary contained herein, if Gogo uses its best
efforts to obtain Certification related to the 2Ku Solution in any country in
the Territory and such country has not approved Ku band-based in-flight
connectivity services offered by any provider, such failure shall not be deemed
to be a breach of this Agreement. Gogo undertakes no obligation to obtain any
Certifications

 

American Airlines, Inc. and Gogo LLC

Confidential and Proprietary Information

 

27



--------------------------------------------------------------------------------

Unified In-Flight Connectivity Hardware,

Services and Maintenance Agreement

 

  unrelated to the Technology Types. Within [***] of the Effective Date, Gogo
will provide American copies of a certificate from Subsentio, Gogo’s third party
advisor, as to Gogo’s CALEA compliance as of a date during such [***].
Throughout the term, Gogo will provide to American, as received, copies of other
certificates, if any, issued by Subsentio or any law enforcement agency or
regulatory body regarding compliance with CALEA or other applicable laws, rules
or regulations, including the Certifications, and will notify American, promptly
upon receipt, of any suspensions, cancellations, revocations or withdrawals of
any such Certifications. Gogo represents and warrants to American that to the
best of its knowledge and belief it is in material compliance with all such
laws, rules and regulations. Notwithstanding anything to the contrary set forth
in Section 10.5 of this Agreement, if at any time American has reasonable
grounds to believe that Gogo does not have all required Certifications or
otherwise is not in material compliance with all applicable laws, rules or
regulations, including without limitation CALEA and any applicable international
intercept laws, American may prior to EIS for Retrofit A/C equipped with the 2Ku
Solution refuse to turn on Connectivity Services (or ground-based Connectivity
Services if noncompliance is limited thereto) on Retrofit A/C when operating in
any affected country or after EIS for Retrofit A/C equipped with the 2Ku
Solution cause Connectivity Services (or ground-based Connectivity Services if
noncompliance is limited thereto) to be turned off on all Retrofit A/C when
operating in any affected country until such time as Gogo can demonstrate, to
American’s reasonable satisfaction, that it has all such Certifications and
otherwise is in material compliance. Gogo will also comply with the Privacy
Policy that Gogo provides to Connectivity Services Users. Gogo will reasonably
assist American with its compliance with laws and regulations applicable to
American by reason of its performance hereunder and will use good faith efforts
to comply with reasonable requests made by American with respect to Gogo’s
administration of any “bug bounty” program, as such program may relate to
Retrofit A/C or the Gogo Services.

 

  9.6 Satellite Coverage. At the time of EIS for the first Retrofit A/C equipped
with the 2Ku Solution, Gogo will provide [***] 2Ku Solution satellite coverage
to American in those regions shown on Exhibit Q. Such satellite coverage will
remain available throughout the Term in such regions.

 

  9.7 Compliance Matrix. Gogo’s performance of its obligations hereunder
(including provision of Gogo Services) will comply with the Compliance Matrix,
which is included on the attached Appendix 1.

 

  9.8 Charter Services. Gogo shall provide the charter services described on
Exhibit S on Retrofit A/C charted by American at the pricing set forth on
Exhibit S.

 

  9.9 Proprietary Rights and Data Security. Gogo shall comply with all of its
obligations set forth in Exhibit V, including the data security obligations in
Attachment A of Exhibit V.

 

10. AMERICAN OBLIGATIONS

 

  10.1 Fleet Availability. American agrees to make the Retrofit A/C available
for installation of the Equipment and Software, and testing and Certification by
the FAA of the Equipment, Software and Connectivity Services, Wireless
Entertainment and [***], in accordance with the terms set forth in the
applicable exhibit to this Agreement, as such exhibit may be changed from time
to time in accordance with the terms thereof or otherwise by mutual agreement.

 

American Airlines, Inc. and Gogo LLC

Confidential and Proprietary Information

 

28



--------------------------------------------------------------------------------

Unified In-Flight Connectivity Hardware,

Services and Maintenance Agreement

 

  10.2 Installation. Whenever American elects to perform the installation of
Equipment itself, American will be solely responsible for installing the
Equipment on the A/C in accordance in all material respects with the
installation Documentation (the “Installation Guidelines”). Gogo shall not be
responsible for any failures to the extent such failures arise out of or relate
to a failure by American to strictly follow the Installation Guidelines, nor
shall such failures give rise to any American rights to termination or damages
under this Agreement.

 

  10.3 Compliance with Laws and Certification. American will comply with all
laws and regulations applicable to American in connection with its performance
hereunder and will reasonably assist Gogo in its compliance with all laws and
regulations applicable to Gogo hereunder, including without limitation CALEA,
[***]. American will provide Gogo reasonable access to the Retrofit A/C and such
assistance as Gogo reasonably requests to obtain and maintain Certification by
the FAA of the Equipment and Connectivity Services. American will comply with
the Privacy Policy that it provides to passengers accessing the Portal. [***].

 

  10.4 Engineering. American’s engineering department will provide assistance
with respect to A/C drawings, data and information on A/C systems (that are not
restricted intellectual property) and design-for-maintenance knowledge, as
reasonably required by Gogo. American’s engineering department will also work
with Gogo to develop, and must approve, all installation designs and systems
operational characteristics, to ensure they meet all airworthiness and American
operational requirements.

 

  10.5 Connectivity Service Availability. American will make the Connectivity
Service available to all passengers on board Retrofit A/C on all commercial
flights during such time period as American may make the Connectivity Service
available in compliance with the Certification requirements. [***].

 

  10.6 Information Sharing. American will provide Gogo with timely access to
passengers boarded data via a daily feed, including the following for each
flight: origin and destination, the number of passengers on the Retrofit A/C,
the time of departure and arrival, tail number and flight number, as well as
such additional information as Gogo reasonably requests and American can
reasonably provide (subject to third party confidentiality obligations) to
improve passenger use of the Connectivity Services, revenue generation and/or
reporting.

 

  10.7 Retail Promotional Offerings – Revenue Share Model. [***]

 

  10.7.1 [***].

 

  10.7.2 [***].

 

  10.7.3 [***].

 

  10.7.4 [***].

 

  10.8 Proprietary Rights and Data Security. American shall comply with all of
its obligations set forth in Exhibit V, including the data security obligations
in Attachment B of Exhibit V.

 

American Airlines, Inc. and Gogo LLC

Confidential and Proprietary Information

 

29



--------------------------------------------------------------------------------

Unified In-Flight Connectivity Hardware,

Services and Maintenance Agreement

 

11. PROJECT ADMINISTRATION

 

  11.1 Gogo Personnel. To help ensure a successful Program, for the Retrofit
A/C, Gogo agrees to provide sufficient “Program Management Staff” to support its
contractual obligations, including a Program Manager, an Engineering Liaison and
an Account Manager or equivalent position, at no additional charge to American.
The Program Manager and/or Engineering Liaison must be self-sufficient and be
able to act independently to review drawings, manuals, and other technical
documents and initiate and manage changes to Gogo provided drawings, manuals and
technical documents with minimal involvement by American’s engineering
department.

 

  11.1.1 Program Management. The “Program Manager” shall be responsible for
Program scheduling and timeline management, serving as the liaison between
American and Gogo teams, facilitating meetings (to include action item logs),
acting as an initial point of contact and managing action items. In the event
Gogo plans to replace the Program Manager, to the extent practicable, Gogo will
provide American with [***] advance notice. The Program Manager will be solely
dedicated to American through the Term of this Agreement. In addition to the
Program Manager, Gogo shall, at its sole cost, provide sufficient order
administration support to ensure timely communications and entry of orders, and
assign a primary order administration focal and back-up personnel as required to
ensure continuous coverage.

 

  11.1.2 Engineering Liaison. The “Engineering Liaison” shall be responsible for
the coordination of technical integration concerns between Gogo, American and
American-designated third parties. The Engineering Liaison must be an engineer
who is familiar with the technical aspects of the Equipment, Software and System
integration requirements. The Engineering Liaison must be directly accessible to
American and/or American-designated third parties.

 

  11.1.3 Account Manager. The “Account Manager” or equivalent position shall be
responsible for the coordination of joint marketing activities and serve as the
liaison between the Gogo and American marketing teams.

 

  11.2 Meetings. Upon American’s reasonable request, Gogo agrees to participate
in those meetings with American, American Suppliers and airframe manufacturers
of which Gogo is given reasonable advance notice, at no additional charge to
American. Such meetings may include TIM, an ITCM, a PDR, an IDR, a CDR, PRR,
FAI, Program reviews and supplier conferences, and may be conducted face-to-face
at American’s headquarters or, at American’s discretion, by teleconference. Gogo
will attend such meetings with the appropriate personnel. Unless otherwise
required by American, Program reviews will be held every [***] during the
design, development, production and installation of Equipment and Software.
Appropriate Gogo and American executives will meet to review the Program on a
[***] basis.

 

  11.3

Program and Usage Reports. The Parties will provide Program reports (“Program
Reports”) to one another on no less than [***] to keep one another informed of
the status of the Program. The Parties will mutually agree upon the information
to be included in, and format of, the Program Reports. After the Effective Date,
Gogo will provide usage reports (“Usage Reports”) (a) for the ATG/ATG4 Solution,
consistent in frequency, format and content with the Usage

 

American Airlines, Inc. and Gogo LLC

Confidential and Proprietary Information

 

30



--------------------------------------------------------------------------------

Unified In-Flight Connectivity Hardware,

Services and Maintenance Agreement

 

  Reports provided prior to the Effective Date, and (b) for the 2Ku Solution, as
described in Exhibit K. To the extent any of the Usage Reports to be provided by
Gogo as described in Exhibit K can be provided for all Retrofit A/C, Gogo shall
also provide such additional Usage Reports as the ATG Solution, ATG4 Solution
and/or 2Ku Solution (as applicable) permit. American and Gogo will work together
in good faith to define additional reports to be provided to one another as the
business model, Portal and relationship between the Parties evolve under this
Agreement and the Exhibits hereto (including Exhibit M). [***].

 

12. RETAIL REVENUE SHARE AND PAYMENT; OTHER FEES

 

  12.1 Revenue Share. [***].

 

  12.2 Affiliate Fee. [***].

 

  12.3 Usage Fees.

 

  12.3.1 Portal Management Fee. [***].

 

  12.3.2 Flight Crew Access. [***].

 

13. INVOICES AND PAYMENT

 

  13.1 By American. Payment by American for Equipment and/or Software shall be
made net [***] from the date of American’s receipt of Gogo’s invoice therefor,
which shall not precede shipment of the Equipment and/or Software, as
applicable. Gogo’s share of any applicable revenue collected by American (as and
only to the extent set forth in Exhibit D) will be calculated on a [***] basis
and paid to Gogo within [***] of the end of the [***] in which American
collected such revenue. Payment by American for Wireless Entertainment, [***],
User Connectivity Sessions, AA Subscriptions, Passenger Grade data and data for
any Other Airline Business Application, and any Gogo Services, Portal Management
Fees or other fees set forth on Exhibit D for which payment terms are not
expressly specified elsewhere in this Agreement shall be made net [***] from the
date of American’s receipt of Gogo’s invoice therefor, which date shall be noted
thereon. In the event that American in good faith disputes any invoiced
amount(s), then within [***] following American’s receipt of the invoice,
American will notify Gogo in writing of the disputed amount(s) and submit
payment for all undisputed amounts in accordance with this Section 13.1, and
American’s nonpayment of such disputed amounts pending resolution will not
constitute a breach by American of this Agreement. The unpaid disputed amount(s)
will be resolved by mutual negotiations of the Parties. Invoices to American
hereunder shall be sent by Gogo using American’s electronic invoicing system.
All amounts shall be payable in U.S. Dollars and paid via check to Gogo at the
following address:

Gogo LLC

Attn: Accounts Receivable

111 N. Canal St., Suite 1500

Chicago, IL 60606

 

  13.2

By Gogo. Any and all revenue from Wireless Entertainment and [***] collected by
Gogo from Users will be calculated on a [***]basis and paid to American within
[***] of the end of the [***] in which Gogo collected such revenue. American’s
share of any Portal Revenue collected by Gogo will be calculated on a [***]
basis and paid to American within [***] of the end of the [***] in which Gogo
collected such

 

American Airlines, Inc. and Gogo LLC

Confidential and Proprietary Information

 

31



--------------------------------------------------------------------------------

Unified In-Flight Connectivity Hardware,

Services and Maintenance Agreement

 

  revenue. [***] the Connectivity Revenue Share and the Affiliate Fee, will be
calculated and reported on a [***] basis and amounts owed thereunder will be
paid to American within [***] of the end of the [***] in which Gogo collected
the Connectivity Revenue and the revenue as to which the Affiliate Fee is
payable. [***]. Invoices to Gogo should be sent by American to the following
address:

Gogo LLC

Attn: Accounts Receivable

111 N. Canal St., Suite 1500

Chicago, IL 60606

All amounts shall be payable in U.S. Dollars and paid, either via credit or by
wire transfer or electronic payment through the Automated Clearing House, to
American’s designated depository bank.

 

  13.3 Penalties. Except as specifically provided herein and subject to the
provisions of Section 13.1 regarding disputed invoices, any fee, penalty,
reimbursement or other sum payable hereunder will be due [***] from the date the
party responsible for paying (the “Payor”) receives an invoice from the party
entitled to payment (the “Payee”) and shall be payable in U.S. Dollars and, at
Payee’s sole discretion, either via credit/check or wire transfer.

 

14. MOST FAVORED NATION

 

  14.1 [***].

 

  14.2 [***].

 

  14.3 [***].

 

15. TAXES

 

  15.1 Taxes related to System Equipment and Software. American shall pay all
sales, use and personal/business property taxes, airport/concessions fees,
customs taxes, customs, tariffs, or other duties and any other taxes and
assessments lawfully levied against or upon the Equipment and/or Software sold
by Gogo to American under this Agreement. American shall pay Gogo for any and
all sales and use taxes, imposts, levies, duties, usage or other similar,
transaction-based fees (including, and without limitation, value-added taxes,
and stamp taxes, if any) (collectively “Taxes”), imposed by any governmental
entity with respect to, or arising out of the sale of the Equipment and/or
Software that are properly invoiced by Gogo in accordance with Section 13 of
this Agreement, to the extent not inconsistent with any applicable laws or
regulations, which shall control in the case of any conflict. American has the
right to provide to Gogo sales/use tax or any other applicable Tax exemption
certificates or direct pay permits with respect to the Equipment and/or Software
sold by Gogo to American under this Agreement. A Tax exemption certificate or
direct pay permit may be required for each tax jurisdiction where Gogo delivers
the Equipment and/or Software to American pursuant to this Agreement. Gogo will
accept any such Tax exemption certificate or direct pay permit provided by
American in good faith, and Gogo will discontinue invoicing the applicable Taxes
on the sales of Equipment and/or Software under this Agreement, and American
shall hold Gogo harmless for any liability for such Taxes.

 

American Airlines, Inc. and Gogo LLC

Confidential and Proprietary Information

 

32



--------------------------------------------------------------------------------

Unified In-Flight Connectivity Hardware,

Services and Maintenance Agreement

 

  15.2 Taxes with Respect to Gross of Net Income. Each Party to this Agreement
shall be responsible for any taxes, imposts, levies, duties or other fees with
respect to, or based upon, any measure of the respective Party’s income, whether
gross or net and any taxes, imposts, levies, duties or other fees with respect
to, or based upon, the respective Party’s assets, capital, property or payroll,
however denominated, including without limitation, any doing business taxes,
franchise, gross receipts, fringe benefit, social security, welfare taxes or any
regulatory taxes or fees.

 

  15.3 Taxes with Respect to User Transactions. As the MOR for User
transactions, Gogo will be responsible for compliance with all sales, use, GST,
value-added or any other taxes or fees with respect to, or arising out of,
transaction charges to Users. Such tax compliance will include, without
limitation, the establishment and maintenance of taxability rules, tax
jurisdiction assignment (sourcing) rules, tax rates, billing and collection of
taxes from Users, filing of applicable tax returns and remittance of such taxes
and fees to the appropriate tax agencies. Pricing as noted in Exhibit D will
either be inclusive of taxes or exclusive of taxes as defined by American. To
the extent the price to the customer is stated to be inclusive of taxes and such
taxes are collected, this shall reduce dollar-for-dollar any amounts that Gogo
is obligated to pay to American pursuant to this Agreement, including, without
limitation, Section 2 in Exhibit D. As the MOR, it is Gogo’s responsibility to
monitor tax laws applicable to Gogo Services, and to update Gogo Service
taxation with any changes in such tax laws.

 

  15.4 Cooperation with Respect to Taxes. The Parties agree to reasonably and in
good faith cooperate and assist each other in evaluating and/or contesting the
imposition, validity, application or amount of any amounts payable under this
Section 15. Without limiting the foregoing, such cooperation shall include:
(a) supplying the other Party such information or documents as are necessary or
advisable to reduce the amount of any such amounts payable or to recover or seek
a refund of any such amounts with respect to, or arising out of, the
transactions effectuated pursuant to this Agreement; (b) permit the other Party
to participate in any audit, contest, challenge, controversy or other proceeding
to the extent permitted herein, at the other Party’s expense; and (c) reasonably
assist the other Party with the evidentiary and procedural development of any
such audit, contest, challenge, controversy or other proceeding. It is agreed by
the Parties that control of any such contest or controversy shall be vested in
the Party ultimately liable for such amounts payable and the contesting Party
shall solely bear the costs, including attorney’s fees, of any such contest or
controversy.

 

  15.5 Section 15 Survival. Notwithstanding any other section of this Agreement
to the contrary, this Section 15 shall survive any termination or expiration of
this Agreement (a) for the period of time during which either American or Gogo
may be liable for Taxes under any applicable statute of limitations, or
(b) where any audit, contest, challenge, controversy or other proceeding is
pending, throughout the duration of such audit, contest, challenge, controversy
or other proceeding.

 

16. AUDIT

 

  16.1

By American. Gogo shall keep full and accurate records of all orders, shipments,
payments and invoices in connection with providing the Equipment, Software and
Gogo Services, as well as such other documents and records as American shall
reasonably require in order to audit Gogo’s compliance with this Agreement, and
Gogo shall make such records available for audit until [***]; provided, however,
that anyone auditing Gogo’s compliance with this Agreement shall not be entitled
to access to any information that Gogo may not disclose pursuant to
confidentiality

 

American Airlines, Inc. and Gogo LLC

Confidential and Proprietary Information

 

33



--------------------------------------------------------------------------------

Unified In-Flight Connectivity Hardware,

Services and Maintenance Agreement

 

  obligations to any third party. The audit, for purposes of certifying Gogo’s
compliance with the terms of this Agreement, may be conducted no more than [***]
upon reasonable advance written notice and in a manner that minimizes disruption
on Gogo’s business at American’s expense by (a) with respect to any audit of
Gogo’s compliance with Section 14, a public accounting firm other than a firm
that audits Gogo or American, which firm shall be appointed by American and
approved by Gogo and (b) with respect to audits of other matters, American’s
internal audit staff or, at American’s election, a public accounting firm which
firm shall be appointed by American and approved by Gogo. Any such audit firm or
American employee shall agree, in a writing reasonably satisfactory to Gogo, to
maintain the confidentiality of all information disclosed pursuant to such
audit. Notwithstanding anything to the contrary contained herein, with respect
to Gogo’s compliance with Section 14, American may cause an audit to be
conducted if in any year Gogo fails to provide the certification required by
Section 14 (in which case the expenses of such audit shall be borne by Gogo) or,
if Gogo provides such certification, American has reason to doubt the accuracy
of such certification (in which case the expenses will be borne by American if
the audit confirms Gogo’s compliance and by Gogo if Gogo is found not to be in
compliance). With respect to any audit of Section 14, the auditor shall, subject
to appropriate confidentiality agreements, have access to information regarding
Gogo’s arrangements with other airlines but the report delivered by such auditor
to American shall be drafted in a way that preserves the anonymity of other Gogo
airline partners.

 

  16.2 By Gogo. American shall keep full and accurate records related to
Connectivity Take Rates and installation and use of all Equipment, as well as
such other documents and records as Gogo shall reasonably require in order to
audit American’s compliance with this Agreement, and American shall make such
records available for annual audit by Gogo (at Gogo’s sole cost and expense),
upon reasonable prior written notice, during normal business hours at American’s
facility(ies) where such records are located, [***]; provided, however, that
Gogo shall not be entitled to access to any information that American may not
disclose pursuant to confidentiality obligations to any third party. Subject to
the same conditions, restrictions and limitations as set forth in the preceding
sentence, Gogo will have the right to instead appoint, at its own expense, a
public accounting firm appointed by Gogo and approved by American, to conduct an
annual review of the Connectivity Take Rates and installation and use of all
Equipment and certify American’s compliance with the terms of this Agreement.
Any such auditor or accounting firm shall execute American’s standard release
form, shall strictly comply with American’s facility and workplace safety,
security and other similar rules and regulations and shall also agree, in a
writing satisfactory to American, to maintain the confidentiality of all
information disclosed pursuant to such audit or review, and no such audit or
review shall unreasonably interfere with American’s business or operations.

 

  16.3 No Deduction, Offset or Withholding. Except as specifically contemplated
under this Agreement, each Party will pay all amounts owed to the other Party
without any deduction, offset or withholding of any kind or nature or for any
reason whatsoever.

 

17. WARRANTY

 

  17.1 Each Party. Each Party hereby represents and warrants to the other Party
the following:

 

  17.1.1 Such Party is duly organized and validly existing and has the power and
authority to execute and deliver, and to perform its obligations under, this
Agreement, including, with respect to Gogo, the right to perform Gogo Services
hereunder.

 

American Airlines, Inc. and Gogo LLC

Confidential and Proprietary Information

 

34



--------------------------------------------------------------------------------

Unified In-Flight Connectivity Hardware,

Services and Maintenance Agreement

 

  17.1.2 Such Party’s execution and delivery of this Agreement and performance
of its obligations hereunder have been and remain duly authorized by all
necessary action and do not contravene any provision of its certificate of
incorporation or by-laws (or equivalent documents) or any law, regulation or
contractual restriction binding on or affecting it or its property.

 

  17.1.3 This Agreement is such Party’s legal, valid and binding obligation,
enforceable against it in accordance with its terms, subject to applicable
bankruptcy, insolvency and similar laws affecting creditors’ rights generally
and subject, as to enforceability, to general principles of equity (regardless
of whether enforcement is sought in a proceeding in equity or at law).

 

17.2 Gogo. Gogo warrants that:

 

  17.2.1 All Equipment and Software provided hereunder will, at the time of
installation, comply with all applicable laws, rules and regulations, including
without limitation, all FAA orders or regulations and those of any other United
States regulatory agency or body having jurisdiction over the Equipment or
Software.

 

  17.2.2 Gogo represents and warrants that it has all rights required to use the
System (including all Software) used by Gogo to provide the Gogo Services, and
to grant the licenses and rights to use the System (including all Software) that
are granted to American under this Agreement.

 

  17.2.3 To the best of its knowledge after reasonable inquiry, the Gogo
Technology, including the System, Equipment and Software, system interfaces and
Gogo Service, does not infringe a valid patent, copyright, trade secret,
trademark or other proprietary or intellectual property of a third party. Gogo
will inform American of any new patent infringement claims brought against Gogo
and respond to American’s reasonable requests for information related thereto.

 

  17.2.4 Equipment and Software shall comply with all test requirements required
by law or as otherwise agreed upon by the Parties in accordance with the terms
of this Agreement.

 

  17.2.5 All Equipment and Software (including Software either embedded in
Equipment or specifically designed for use in or with such Equipment) provided
hereunder shall (a) be free from any liens or encumbrances arising by, through
or under Gogo, and (b) be permanently marked with the manufacturing date.

 

  17.2.6 The cellular and wireless functionality associated with the Equipment
are not designs that originated with American.

 

  17.2.7 Gogo Services will be performed in a professional and workman-like
manner consistent with industry standards.

 

American Airlines, Inc. and Gogo LLC

Confidential and Proprietary Information

 

35



--------------------------------------------------------------------------------

Unified In-Flight Connectivity Hardware,

Services and Maintenance Agreement

 

  17.2.8 Throughout the Term, the Equipment and/or Software shall be free from
defects in material, workmanship and design. During the Warranty Period, the
Equipment and/or Software will function substantially in accordance with the
Specifications. In the event of a defect discovered during the Warranty Period
with respect to (a) material or workmanship, Gogo will use commercially
reasonable efforts to repair or replace the defective Equipment and/or Software
so that it complies with the warranty terms as soon as practical but in no event
later than [***] after receipt thereof, and (b) design, Gogo will respond in
accordance with Section 4.2.3. [***]. Notwithstanding anything to the contrary
contained herein, this warranty shall not apply to Equipment and/or Software
that has been subject to misuse, neglect, accident or improper installation by
American or an American Supplier.

 

  17.3 Services. Gogo shall follow the steps outlined in the service failure
chart included in Exhibit J which sets forth the levels of support provided to
American in the event the Connectivity Service does not perform in accordance
with the service levels detailed in Exhibit J. For all other Gogo Services, Gogo
shall re-perform the Gogo Services which gave rise to the breach or, if it
cannot cure the defect, refund the fees paid by American for the Gogo Services
which gave rise to the breach; provided that American has notified Gogo in
writing of the breach within [***] following American’s discovery of the
defective Gogo Services, specifying the breach in reasonable detail.

 

  17.4 Disclaimer. EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT, INCLUDING
WITHOUT LIMITATION THE WARRANTIES SET FORTH IN SECTION 17.2, GOGO MAKES NO OTHER
WARRANTIES, EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION, WARRANTIES OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, TITLE OR NONINFRINGEMENT
WITH REGARD TO ANY EQUIPMENT, SERVICE OR MATERIALS PROVIDED UNDER THIS
AGREEMENT.

 

18. TERM AND TERMINATION

 

  18.1 Term. The term of this Agreement (the “Term”) will begin on the Effective
Date and continue for each Fleet Type, unless earlier terminated in accordance
with the provisions of this Section 18, until the applicable date set forth in
the expiration date column on Exhibit A.

 

  18.2 Removal. [***].

 

  18.3 Termination for Convenience.

 

  18.3.1 2Ku Fleet. In its sole discretion, for convenience and without cause,
American may terminate this Agreement with respect to the 2Ku Solution in whole
or in part at any time by [***].

 

  18.3.2 Regional Jet Fleet, 757 Fleet, MD-80 Fleet. American may elect to
terminate this Agreement at its sole convenience (a) with respect to the 757
Fleet and/or the MD-80 Fleet at any time after [***] and (b) with respect to the
Regional Jet Fleet at any time after the [***] of the final Trigger Date for the
Regional Jet Fleet, in each case by giving at least [***] written notice thereof
to Gogo and [***].

 

  18.3.3 Other Fleet Types. [***].

 

American Airlines, Inc. and Gogo LLC

Confidential and Proprietary Information

 

36



--------------------------------------------------------------------------------

Unified In-Flight Connectivity Hardware,

Services and Maintenance Agreement

 

  18.4 Termination for Non-Performance. American may elect to terminate this
Agreement for non-performance upon the occurrence of the following hereunder:

 

  18.4.1 2Ku Fleet. Without limiting the provisions set forth in Section 18.3.1
above, if (a) Gogo fails to meet the fleet-wide aggregate Service
Availabilities, bandwidth commitments or performance guarantees (in each case as
set forth in Exhibit J) for the 2Ku Solution for [***] or (b) Gogo fails to meet
any System delivery dates or Program milestones, such as the kit on dock, STC or
Software delivery dates or such other dates set forth in Section 18.4.1.1 or
Section 18.4.1.2, then such failure shall constitute a material breach by Gogo
hereunder and American will have the right to terminate this Agreement with
respect to any or all of the 2Ku Fleet upon [***] written notice to Gogo without
payment of any termination fee or penalty to Gogo.

 

  18.4.1.1. Implementation Schedule for Airbus A320 Family A/C. Except as
otherwise agreed by the Parties, Gogo shall comply with the following dates:

 

  •   Airbus A320 family A/C Prototype installation beginning no later than
[***].

 

  •   Final drawing release and Software delivery – no later than [***].

 

  •   Prototype kits on dock – no later than [***].

 

  •   STC – no later than [***].

 

  •   All Airbus A320 family A/C kits delivered by [***].

 

  18.4.1.2. Implementation Schedule for Airbus A319 Family A/C. Except as
otherwise agreed by the Parties, Gogo shall comply with the following dates:

 

  •   Airbus A319 family A/C Prototype installation beginning no later than
[***].

 

  •   Final drawing release and Software delivery – no later than [***].

 

  •   Prototype kits on dock – no later than [***].

 

  •   STC – no later than [***].

 

  •   All Airbus A319 family A/C kits delivered by [***].

 

  18.4.2 Other Fleet Types. Without limiting the provisions set forth in
Sections 18.3.2 and 18.3.3 above, if Gogo fails to meet the fleet-wide aggregate
service levels for the ATG Solution and/or ATG4 Solution set forth in Exhibit J
and such failure (a) continues for more than [***] following American’s written
request to Gogo to remedy such failure or (b) occurs in any [***] period
following American’s written request to Gogo to remedy such failure, then such
failure shall constitute a material breach by Gogo hereunder and American will
have the right to terminate this Agreement upon [***] written notice to Gogo
[***].

 

  18.5 Termination for Cause. Upon the occurrence of any Event of Default, the
non-defaulting Party shall be entitled to terminate this Agreement and, except
as otherwise expressly provided herein, shall further be entitled to all other
rights and remedies available to such Party under this Agreement or applicable
laws, which rights and remedies shall be cumulative and not exclusive. The
following events shall constitute an “Event of Default” hereunder:

 

American Airlines, Inc. and Gogo LLC

Confidential and Proprietary Information

 

37



--------------------------------------------------------------------------------

Unified In-Flight Connectivity Hardware,

Services and Maintenance Agreement

 

  18.5.1 If either Party shall fail in the performance of any of its material
obligations contained in this Agreement, which failure continues uncured for a
period of [***] following written notice from the other Party.

 

  18.5.2 If either Party shall file a voluntary petition in bankruptcy, shall be
adjudicated as a bankrupt or insolvent, shall file any petition or answer
seeking any reorganization, composition, readjustment, liquidation or similar
relief for itself under any present or future statute, law or regulation, shall
seek, consent to or acquiesce in the appointment of any trustee, receiver or
liquidator for itself, shall make any general assignment for the benefit of
creditors or shall admit in writing its inability to pay its debts generally as
they become due.

 

  18.5.3 If a petition shall be filed against either Party seeking any
reorganization, composition, readjustment, liquidation or similar relief for
such Party under any present or future statute, law or regulation, which
petition shall remain undismissed or unstayed for an aggregate of [***] (whether
or not consecutive), or if any trustee, receiver or liquidator of either Party
shall be appointed, which appointment shall remain unvacated or unstayed for an
aggregate of [***] (whether or not consecutive).

 

  18.5.4 If any material representation or warranty made by either Party herein
or in any statement or certificate furnished or required hereunder or in
connection with the execution and delivery hereof proves to have been untrue in
any material respect as of the date of the making thereof.

 

  18.5.5 [***] the Connectivity Take Rate measured on a [***] rolling average is
less than [***]; provided, American may not exercise such termination right
unless American has substantially complied with the obligations set forth in
Exhibit I.

 

  18.6 Termination upon Gogo Change in Control. American shall have the right,
exercisable in its sole discretion, to immediately terminate this Agreement upon
a Change of Control of Gogo. For purposes of this Section 18.6, a “Change of
Control of Gogo” shall include: (a) the dissolution or liquidation of Gogo;
(b) any reorganization, merger or consolidation of Gogo or its parent company,
or any other transaction or series of transactions with one or more Persons as a
result of which ownership of [***] or more of the equity securities of Gogo or
its parent company outstanding immediately prior to such transaction(s) is
transferred to (i) a commercial airline other than American or (ii) an entity
that generates [***] from the business of providing airline travel booking
services; or (c) the sale or agreement to sell substantially all of the assets
of Gogo to one or more Persons in any transaction or series of transactions as a
result of which ownership of such assets is transferred to (i) a commercial
airline other than American or (ii) an entity that generates [***] from the
business of providing airline travel booking services. “Change of Control of
Gogo” does not include an initial public offering of the securities of Gogo or
its parent company.

 

  18.7 Termination upon Material Technology Improvement. [***].

 

  18.8 Termination Following Excusable Delay. If an Excusable Delay lasts in
excess of [***], the non-delayed Party shall have the right to terminate this
Agreement, as set forth in Section 24.

 

American Airlines, Inc. and Gogo LLC

Confidential and Proprietary Information

 

38



--------------------------------------------------------------------------------

Unified In-Flight Connectivity Hardware,

Services and Maintenance Agreement

 

  18.9 Effects of Termination. Upon the termination of this Agreement with
respect to one or more Retrofit A/C, American will cease offering the
Connectivity Services, [***] and Wireless Entertainment on such Retrofit A/C. In
addition, with respect to Leased Equipment, unless and to the extent American is
entitled to and elects to purchase Equipment installed on any such A/C as
permitted by Section 5.1.1, American will Deinstall (or elect that Gogo
Deinstall, in which case Gogo will Deinstall) the Equipment from all Retrofit
A/C of such Fleet Type as required by Section 6. Upon any termination, the
Parties will use commercially reasonable efforts and work together in good faith
to develop a reasonable plan for the wind down of the Program, the provision of
the Connectivity Services, [***] and Wireless Entertainment on Retrofit A/C and
the removal of the Equipment, in each case, to the extent of such termination;
provided that, in no event will Gogo cease providing Gogo Services prior to the
successful development of and mutual agreement regarding such wind-down plan.

 

19. INTELLECTUAL PROPERTY RIGHTS

 

  19.1 Ownership. American acknowledges and agrees that, as between the Parties,
Gogo is the owner of all right and title in and to the Gogo Technology and that
all intellectual property rights, including copyrights, trade secrets and patent
rights, embodied in the Specifications and the Equipment and Software shall be
exclusively vested in Gogo. Gogo acknowledges and agrees that, as between the
Parties, American is the owner of all right and title in and to the American
Technology.

 

  19.2 Trademark License. Each Party grants the other Party hereunder a limited,
non-exclusive, non-transferable, royalty-free right and license for the Term to
use that Party’s Marks, solely for use by such other Party for the purpose of
such other Party’s authorized joint marketing efforts with respect to the
Program. Each Party will comply with the other Party’s trademark usage
guidelines in using any Mark of the other Party. Except as expressly authorized
by this Agreement, neither Party will make any use of the other Party’s Marks in
a manner that dilutes, tarnishes or blurs the value of the other Party’s Marks.

 

20. CONFIDENTIALITY

 

  20.1 Prior Confidentiality Agreements. The terms and conditions of the
American NDA have governed all use and disclosure of confidential information
shared by and between American and Gogo prior to the Effective Date, and the
terms and conditions of the US NDA and the US Agreement have governed all use
and disclosure of confidential information shared by and between US (or
American, as successor-in-interest to US) and Gogo prior to the Effective Date.
The disclosure periods under the American NDA and the US NDA will, unless
earlier terminated, terminate on the Effective Date, and all confidential
information shared by and between Gogo and American during the term of the
American NDA and by and between US (or American, as successor-in-interest to US)
and Gogo during the terms of the US NDA and the US Agreement that remain subject
to the American NDA, the US NDA or the confidentiality provisions of the US
Agreement as of the Effective Date, as well as all Confidential Information, as
defined in Section 20.2, shared by and between the Parties on or after the
Effective Date, shall be subject to the terms herein.

 

  20.2

Confidential Information. “Confidential Information” means any information, in
any form, including, without limitation, the terms of this Agreement, written
documents, oral communications, recordings, videos, software, databases,
business plans, and electronic/magnetic media, provided to or observed by Gogo

 

American Airlines, Inc. and Gogo LLC

Confidential and Proprietary Information

 

39



--------------------------------------------------------------------------------

Unified In-Flight Connectivity Hardware,

Services and Maintenance Agreement

 

  or American (in such capacity, “Recipient”) in connection with this Agreement
or any Program hereunder, including information owned or provided by or on
behalf of Gogo, American or their respective Affiliates (in such capacity,
“Discloser”), excepting (a) information that is or becomes generally available
to the public through no wrongful act of or breach of this Section 20 by the
Recipient, (b) information that was in Recipient’s possession free of any
obligation of confidence at the time it was communicated to Recipient by
Discloser, (c) information disclosed to Recipient by a third party that did not
acquire the information under an obligation of confidentiality known to
Recipient, (d) information that is independently developed by the Recipient
without use of the Discloser’s Confidential Information and (e) information that
can be shown by credible evidence to have been rightfully communicated to
Recipient free of any obligation of confidence subsequent to the time it was
communicated to Recipient by Discloser. Recipient agrees that it will maintain
all Confidential Information in confidence and use it solely for purposes of
performance under this Agreement. Such Confidential Information will be
distributed within Recipient’s organization only to personnel with a need to
know such information for purposes relating to this Agreement. In no event will
Recipient disclose any Confidential Information to any third parties except in
compliance with a court order or statutory or regulatory requirement or to
subcontractors and independent consultants with a need to know such information
where the subcontractor or independent consultant has agreed to be bound by
confidentiality provisions at least as protective as those in this Agreement;
provided, however, that such subcontractors and independent consultants will not
include direct competitors of Discloser without Discloser’s written consent,
which consent will not be unreasonably withheld. In the event that Recipient is
required to disclose Confidential Information pursuant to the lawful demand
therefor by a governmental agency or court, or disclosure is required by
operation of law, Recipient will be permitted to so disclose to the extent
required provided that Recipient gives prior written notice thereof to Discloser
and has made a reasonable attempt to obtain a protective order or similar
finding limiting disclosure and use of the information so disclosed and/or
allowed Discloser to do so in its own name.

 

  20.3 Waiver of Confidentiality. Gogo acknowledges and agrees that any
information shared or given to American pursuant to this Agreement on a
confidential basis may be shared by American on a confidential basis with
American’s Affiliates and on a need-to-know basis with Operators and any other
third parties with which American has or may have in the future an alliance and
which own or operate aircraft on which Gogo Services are provided as of the
Effective Date or may be provided in the future pursuant to this Agreement.
American acknowledges and agrees that any information shared or given to Gogo
pursuant to this Agreement on a confidential basis may be shared by Gogo on a
confidential basis with Gogo’s Affiliates. Notwithstanding anything to the
contrary herein, nor implying any duty of confidentiality otherwise, Discloser
acknowledges and agrees that Recipient may share the terms of this Agreement
with its directors, officers, employees, stockholders, auditors, accountants,
attorneys and consultants, and as reasonably necessary in connection with the
due diligence commonly associated with major transactions so long as such
recipients are bound by confidentiality provisions at least as protective as
those in this Agreement. Recipient shall be responsible for any breach of this
Section 20 caused by any of its Affiliates or any party with which Recipient
shares information pursuant to this Agreement.

 

  20.4

Return of Materials. Upon request by Discloser to Recipient, Recipient will
(a) at its own expense, promptly return to Discloser or destroy all documents
provided by or on behalf of Discloser that contain Confidential Information and
all copies of

 

American Airlines, Inc. and Gogo LLC

Confidential and Proprietary Information

 

40



--------------------------------------------------------------------------------

Unified In-Flight Connectivity Hardware,

Services and Maintenance Agreement

 

  such documents in possession or under the control either directly or
indirectly of Recipient or its agents, unless and to the extent that Recipient
reasonably requires continued possession of such documents in order to fulfill
its obligations hereunder and except as required by law, and provided that
Recipient may maintain data or electronic records containing Confidential
Information for the purpose of backup, recovery, contingency planning or
business continuity planning so long as such data or records are not accessible
in the ordinary course of business and are not accessed except as required for
backup, recovery, contingency planning or business continuity planning purposes,
and (b) cease all further use of Discloser’s Confidential Information, whether
in tangible or intangible form. Recipient acknowledges and agrees that Discloser
will have the right to exercise this right as many times as it deems necessary
throughout the Term and for a period of two (2) years after the termination of
this Agreement, regardless of the cause of that termination. For the avoidance
of doubt, Recipient may retain one (1) copy of Confidential Information for
internal purposes, provided that such Confidential Information is held in
accordance with the terms of this Section 20.

 

21. INDEMNITY

 

  21.1

By Gogo. Gogo hereby indemnifies and agrees to defend and hold harmless
American, its parent company, subsidiaries and affiliates and their respective
officers, directors, agents, representatives, contractors and employees
(collectively herein the “American Indemnified Parties”), and each of them, from
and against any and all third-party claims, allegations, demands, actions,
liabilities, damages, losses, expenses, suits, proceedings, assessments, fines,
penalties and/or judgments (including without limitation all attorney’s fees,
costs and expenses in connection therewith) arising out of or resulting from
(a) the negligence, gross negligence, recklessness, bad faith, illegal act,
misrepresentation or malicious or willful misconduct of Gogo or any of its
officers, directors, agents, representatives, employees or contractors in
connection with Gogo’s performance of or failure to perform this Agreement,
(b) any, death of or injury to any Gogo employee, (c) any claim that the use by
American of any Gogo Technology, the System, the Equipment or Software, system
interfaces and Gogo Services pursuant to this Agreement infringes or
misappropriates any patent, copyright, trade secret, trademark or other
proprietary or intellectual property right, (d) any Security Incident arising
from Gogo Services or Gogo Technology, however, if Gogo can reasonably
demonstrate that American was a contributing cause of a Security Incident, then
Gogo’s liability shall be reduced proportionate to the degree of fault
attributable to American, (e) Gogo’s material breach of Section 9.5, 19.1, 19.2
or 20 of this Agreement, or Section 1.3 of Exhibit I to this Agreement, or
(f) any breach of Gogo’s obligations under Exhibit V to this Agreement.
Notwithstanding anything herein to the contrary, Gogo’s indemnity obligations
(other than the indemnification obligation for Security Incidents in subpart
(d)) shall not apply to any third party claim to the extent that the same would
not have arisen but for (i) any designs, specifications or modifications,
subsequent to the design and specifications provided by Gogo at the time the
Equipment is installed, originating with, or performed by, American or its
contractors (other than Gogo), unless such modifications are necessary to make
the Equipment or Software compatible with the A/C or its systems and are
approved in advance by Gogo (which approval will not be unreasonably withheld),
(ii) the combination by American or an American Supplier, subsequent to the time
the Equipment or Software is installed, of the Equipment or Software with other
equipment or software not supplied by Gogo, except equipment or software
necessary to operate the A/C or its systems and approved in advance by Gogo
(which approval will not be unreasonably withheld), (iii) misuse of the
Equipment, Software or Gogo Services by American or an

 

American Airlines, Inc. and Gogo LLC

Confidential and Proprietary Information

 

41



--------------------------------------------------------------------------------

Unified In-Flight Connectivity Hardware,

Services and Maintenance Agreement

 

  American Supplier, (iv) any content provided by American on the Portal or for
Wireless Entertainment or [***], or the exhibition thereof, on any Retrofit A/C
infringing or misappropriating any patent, copyright, trade secret, trademark or
other proprietary or intellectual property right; provided, however, that the
exclusion from indemnification described in this clause (iv) shall not extend to
any claim, suit or demand arising out of or caused by Gogo’s actions (e.g.,
processing, encryption, etc.) related to content after the time that American
provides such content to Gogo unless and except to the extent that such actions
are taken pursuant to and in accordance with directions or instructions
specified by American, (v) the negligence, gross negligence, recklessness, bad
faith, illegal act, misrepresentation or malicious or willful misconduct of
American or any of its officers, directors, agents, representatives, employees
or contractors; provided, however, that except as set forth in clause (iv) such
exclusion shall not extend to any liability to a third party alleging
intellectual property infringement that results from American installing the
Equipment and/or operating the System on any Retrofit A/C in accordance with the
terms of this Agreement, (vi) the failure of American or an American Supplier to
follow the Installation Guidelines, the AMM, the CMM or any other Documentation
pursuant to which maintenance is performed, as applicable, (vii) Gogo’s
implementation and operation, at American’s request, of a system that filters
and/or blocks objectionable content (other than VoIP); provided, however, that
the exclusion from indemnification described in this clause (vii) shall not
extend to any claim, suit or demand arising out of Gogo’s failure to implement
and operate the system in accordance with agreed-upon specifications, (viii)
[***]; provided, however, that the exclusion from indemnification described in
this clause (viii) shall not extend to any claim, suit or demand arising out of
or caused by Gogo’s actions or omissions, (ix) Video Content not complying with
all laws, rules and regulations requiring closed captioning or MPAA ratings
disclosure, or otherwise applicable to the Video Content; provided, however,
that Gogo shall be responsible to the extent of Gogo’s performance or failure to
perform its obligations under this Agreement related to the Video Content, or
(x) American’s material breach of Section 10.3, 19.1, 19.2 or 20 of this
Agreement or Section 1.3 of Exhibit I to this Agreement ((i) – (x),
collectively, the “Excluded Claims”).

 

  21.2 By American. American shall indemnify and hold Gogo harmless and defend
Gogo, its parent company, subsidiaries and affiliates and their respective
officers, directors, agents, representatives, contractors and employees
(collectively herein the “Gogo Indemnified Parties”), and each of them, from and
against any and all claims, demands, actions, liabilities, damages, losses,
expenses, suits, proceedings, assessments, fines, penalties and/or judgments
(including without limitation all attorney’s fees, costs and expenses in
connection therewith), whether for the death of or bodily injury to any person
(including without limitation Gogo’s employees), for the loss of, damage to or
destruction of any property and/or for any other injury, loss or damage of any
kind or nature whatsoever, that may be charged to, recoverable from, suffered or
incurred by or assessed or asserted against any of the Gogo Indemnified Parties
by any third party, to the extent resulting from or caused by (i) the Excluded
Claims, (ii) any Security Incident arising from American services or American
Systems; however, if American can reasonably demonstrate that Gogo was a
contributing cause of a Security Incident, then American’s liability shall be
reduced proportionate to the degree of fault attributable to Gogo, or (iii) due
to any breach of American’s obligations under Exhibit V to this Agreement.

 

  21.3

Procedures. In the event a claim is made or suit is brought that is covered by
either of the foregoing indemnities, the Indemnified Party shall give the Party
with

 

American Airlines, Inc. and Gogo LLC

Confidential and Proprietary Information

 

42



--------------------------------------------------------------------------------

Unified In-Flight Connectivity Hardware,

Services and Maintenance Agreement

 

  the indemnity obligation (the “Indemnitor”) notice thereof promptly after
becoming aware thereof. The Indemnitor shall assume all responsibility for such
claim or suit, and the Indemnified Party shall provide reasonable assistance and
cooperation during the defense of such claim or suit or compromise or settlement
thereof. Notwithstanding the foregoing, the Indemnified Party’s consent, which
shall not be unreasonably withheld, shall be obtained in the event any
compromise or settlement under this Section 21.3: (a) includes a finding or
admission of any violation of any law by the Indemnified Party or any violation
of the rights of any person by the Indemnified Party; (b) has an effect on any
claim held by or against the Indemnified Party; or (c) requires the payment of
any money or the taking of any action by the Indemnified Party. The Indemnified
Party shall have the right, but not the duty, at its own expense, to participate
in the defense and/or compromise or settlement of such claim or suit with
counsel of its own choosing without relieving the Indemnitor of any obligations
hereunder.

 

  21.4 Remedies. If any infringement or misappropriation action falls within the
indemnifications provided by Gogo to American in Section 21.1 and (a) Gogo is
enjoined, either temporarily or permanently, from providing, manufacturing or
delivering to American the Gogo Technology, including the Equipment, Software or
Connectivity Services, Wireless Entertainment, and [***] or (b) American is
enjoined, either temporarily or permanently, from using the Gogo Technology,
including Equipment, Software or Connectivity Services, Wireless Entertainment,
and [***] or (c) American or Gogo is adjudged, in any final order of a court of
competent jurisdiction from which no appeal is available, to have infringed upon
or misappropriated any patent, copyright, trade secret, trademark or other
proprietary or intellectual property right in the use of the Gogo Technology,
including the Equipment, Software or Connectivity Services, Wireless
Entertainment, and [***] or if Gogo settles or compromises any such action, then
Gogo shall, at its expense, either (x) if not obtained as part of a settlement
or compromise, obtain for American the right to continue using the Gogo
Technology, including Equipment, Software and Connectivity Services, Wireless
Entertainment, and [***] or (y) replace or modify the Gogo Technology, including
the Equipment, Software or Connectivity Services, Wireless Entertainment and
[***] to the extent necessary so that it does not infringe upon or
misappropriate such proprietary or intellectual property right and is free to be
delivered to and used by American (which may be a requirement of a settlement or
compromise); provided that following such replacement or modification the Gogo
Technology is functionally equivalent to the Gogo Technology prior thereto, in
either case within [***] after the entry of such injunction or order or such
settlement (subject to reasonable extension as may be reasonably required to
obtain any required governmental approvals in respect of any such replacement or
modification, which approvals Gogo shall pursue diligently and in good faith),
failing which American may terminate this Agreement pursuant to Section 18.5.1,
in which event Gogo shall be liable for all associated costs and expenses under
this Agreement, including Deinstallation costs as contemplated by Section 6.
SUBJECT TO SECTION 17.2.3, THIS SECTION 21 SETS FORTH THE ENTIRE OBLIGATION AND
LIABILITY OF GOGO TO AMERICAN FOR INFRINGEMENT OF ANY INTELLECTUAL PROPERTY
RIGHTS RELATED TO THE EQUIPMENT, SOFTWARE AND GOGO SERVICES PROVIDED UNDER THIS
AGREEMENT.

 

22. INSURANCE

 

  22.1 American Requirements. American agrees to keep in full force and effect
and maintain at its sole cost and expense the following policies of insurance
with the specified minimum limits of liability during the Term of this
Agreement:

 

American Airlines, Inc. and Gogo LLC

Confidential and Proprietary Information

 

43



--------------------------------------------------------------------------------

Unified In-Flight Connectivity Hardware,

Services and Maintenance Agreement

 

  22.1.1 Comprehensive Aviation Liability Insurance, including personal injury,
products and completed operations, war risk and allied perils and contractual
liability in an amount not less than [***] combined single limit per occurrence
(and in the aggregate with respects to products), which insurance may be
provided by a combination of primary and umbrella coverages, covering all
liability arising out of any bodily injury (including death of any person) and
any damage to (including destruction of) property.

 

  22.1.2 Aircraft Hull Insurance covering loss or damage to Equipment once
permanently installed on the A/C in an amount not less than the full replacement
or repair cost of such Equipment. Such insurance shall include Gogo as loss
payee solely as respects the value of the Equipment.

 

  22.2 Gogo Requirements. Throughout the Term of this Agreement, and as
otherwise specified below, Gogo shall maintain in full force, at its expense,
the following insurance coverage (and the cyber insurance coverage contemplated
by Section 23.1) with carriers reasonably acceptable to American:

 

  22.2.1 Aviation Products Liability/Completed Operations Liability Insurance,
including contractual coverage, in an amount not less [***] which insurance
shall not be required to be procured until immediately prior to the first
delivery of Equipment hereunder but shall be maintained for a period of [***]
following the expiration or termination of this Agreement;

 

  22.2.2 Property Insurance covering all risks and covering all property in
Gogo’s custody or control in an amount at least equal to the value of such
property.

 

  22.2.3 Worker’s Compensation Insurance in the statutory amount(s) required by
the State(s) where the Equipment and/or Software are manufactured and/or
installed and/or Gogo Services are performed and Employer’s Liability Insurance
in an amount not less than [***]. In lieu of Workers’ Compensation Insurance,
Gogo may satisfy the requirements of this Section 22.2.3 by being a qualified
self-insurer in such State(s).

 

  22.3 Policy Requirements. Each Party shall have its insurer(s) provide annual
certificates of insurance evidencing the coverages required herein commencing
upon execution of this Agreement, and such insurance certificates shall also
reflect that policy(ies) include the following special provisions:

 

  22.3.1 The insurer(s) has(ve) accepted and insured the provisions of
Section 21 of this Agreement.

 

  22.3.2 The insurer(s) has(ve) waived any rights of subrogation it/they may or
could have against any of the Indemnified Parties.

 

  22.3.3 Each such insurance coverage is and shall be primary without right of
contribution from any insurance coverage carried by the Indemnified Parties.

 

  22.3.4 The insurer(s) will give at least thirty (30) days’ prior written
notice to other Party before any adverse change in the coverage of the
policy(ies).

 

  22.3.5 No such insurance coverage shall be invalidated with respect to any of
the Indemnified Parties by any action or inaction of the insured Party.

 

American Airlines, Inc. and Gogo LLC

Confidential and Proprietary Information

 

44



--------------------------------------------------------------------------------

Unified In-Flight Connectivity Hardware,

Services and Maintenance Agreement

 

  22.3.6 In the event that Gogo performs touch labor for any installations that
are conducted at a location that is not a location at which American conducts
acceptance checks, and if American so requests, Gogo will use commercially
reasonable efforts to obtain hanger keeper’s insurance on such terms and with
such limits as American reasonably requests.

 

23. LIMITATION OF LIABILITY

 

  23.1 Limitation. WITHOUT LIMITING OR OTHERWISE IMPAIRING ANY SPECIFIC RIGHT OR
REMEDY EXPRESSLY GRANTED OR RESERVED TO EITHER PARTY HEREIN, INCLUDING WITHOUT
LIMITATION GOGO’S OBLIGATIONS UNDER SECTIONS 3.3.5, 6, 7.7 AND 21.1 OF THIS
AGREEMENT AND ITS OBLIGATION TO PAY LIQUIDATED DAMAGES UNDER SECTION 9.1.4 AND
EXHIBIT F AND AMERICAN’S OBLIGATIONS UNDER SECTIONS 6, 18.3 AND 21.2 OF THIS
AGREEMENT AND EXHIBIT R, IN NO EVENT SHALL GOGO OR AMERICAN BE LIABLE TO THE
OTHER FOR ANY SPECIAL, INCIDENTAL, INDIRECT, CONSEQUENTIAL, PUNITIVE OR OTHER
SIMILAR DAMAGES OF ANY KIND OR NATURE WHATSOEVER (INCLUDING, WITHOUT LIMITATION,
DAMAGES FOR LOSS OF PROFITS OR BUSINESS INTERRUPTION ARISING OUT OF THE USE OF
OR INABILITY TO USE ANY EQUIPMENT OR SOFTWARE DESCRIBED HEREIN EITHER SEPARATELY
OR IN COMBINATION WITH ANY OTHER EQUIPMENT, SOFTWARE OR OTHER MATERIALS)
SUFFERED OR INCURRED BY THE OTHER IN CONNECTION WITH THIS AGREEMENT, EVEN IF
GOGO OR AMERICAN HAS BEEN ADVISED OF THE POSSIBILITY OR CERTAINTY OF SUCH
DAMAGES. FOR THE AVOIDANCE OF DOUBT, AND WITHOUT LIMITING THE FOREGOING, NEITHER
PARTY WILL BE LIABLE TO THE OTHER PARTY FOR THE OTHER PARTY’S LOSS OF REPUTATION
AS A RESULT OF A SECURITY INCIDENT.

FOR PURPOSES OF THIS AGREEMENT, IF AND TO THE EXTENT THAT GOGO AGREES (OR
AMERICAN OBTAINS A FINAL, NON-APPEALABLE JUDGMENT FROM A COURT OR ARBITRATOR OF
PROPER JURISDICTION) THAT PHYSICAL DAMAGE TO AN AIRCRAFT RESULTED OR AROSE FROM
(a) GOGO’S NEGLIGENCE, (b) WITH RESPECT TO ANY RETROFIT A/C ON WHICH GOGO’S
SUBCONTRACTOR INSTALLS OR MAINTAINS THE EQUIPMENT, THE NEGLIGENCE OF SUCH
CONTRACTOR OR (c) A DEFECT IN THE SYSTEM CAUSED BY GOGO OR ITS SUPPLIERS OTHER
THAN AMERICAN, SUCH DAMAGE SHALL BE CONSIDERED ACTUAL (AS OPPOSED TO SPECIAL,
INCIDENTAL, INDIRECT OR CONSEQUENTIAL) DAMAGE, AND GOGO SHALL BE RESPONSIBLE FOR
SUCH DAMAGE TO SUCH EXTENT (SUBJECT TO THE LIMITATION SET FORTH IN THE NEXT
PARAGRAPH OF THIS SECTION 23.1).

IN NO EVENT SHALL GOGO’S PER OCCURRENCE LIABILITY FOR PHYSICAL DAMAGE TO AN
AIRCRAFT AS DESCRIBED ABOVE EXCEED THE LESSER OF (x) [***] AND (y) THE SUM OF
(i) (A) FOR ANY AIRCRAFT THAT IS NOT IN THE EXISTING RETROFIT FLEET, [***] AND
(B) FOR ANY AIRCRAFT IN THE EXISTING RETROFIT FLEET, [***] FOR THE AIRCRAFT IN
QUESTION, (ii) [***] AND (iii) THE AMOUNT OF [***].

SUBJECT TO THE NEXT SENTENCE, NEITHER PARTY’S AGGREGATE LIABILITY TO THE OTHER
FOR ACTUAL DAMAGES, OTHER THAN PHYSICAL DAMAGE TO AN AIRCRAFT, SUFFERED BY THE
OTHER ARISING OUT OF

 

American Airlines, Inc. and Gogo LLC

Confidential and Proprietary Information

 

45



--------------------------------------------------------------------------------

Unified In-Flight Connectivity Hardware,

Services and Maintenance Agreement

 

OR RELATED TO ANY BREACHES OR DEFAULTS OF THIS AGREEMENT SHALL EXCEED THE
GREATER OF (I) [***] AND (II) THE AMOUNT OF AVAILABLE INSURANCE PROCEEDS WITH
RESPECT TO SUCH BREACHES OR DEFAULTS. NOTWITHSTANDING THE FOREGOING, NEITHER
PARTY’S AGGREGATE PER OCCURRENCE LIABILITY TO THE OTHER FOR DAMAGES (ACTUAL
AND/OR CONSEQUENTIAL), OTHER THAN PHYSICAL DAMAGE TO AN AIRCRAFT, SUFFERED BY
THE OTHER ARISING OUT OF OR RELATED TO ANY SECURITY INCIDENT OR BREACH OF
EXHIBIT V SHALL EXCEED THE SUM OF (X) [***], PLUS (Y) AN AMOUNT EQUAL TO [***].

TO THE EXTENT PERMITTED BY APPLICABLE LAW, THE LIMITATIONS AND EXCLUSIONS SET
FORTH IN THIS SECTION 23.1 WILL APPLY REGARDLESS OF WHETHER LIABILITY ARISES
FROM BREACH OF CONTRACT, WARRANTY, TORT (EXCEPT TO THE EXTENT SUCH LIABILITY
ARISES FROM BAD FAITH OR WILLFUL MISCONDUCT), BY OPERATION OF LAW OR OTHERWISE.

 

  23.2 Exclusions. The limitations of liability in Section 23.1 shall not apply
with respect to: (a) any claims arising out of breaches of Section 9.5, 10.3,
19.1, 19.2 or 20 or of Section 1.3 of Exhibit I; or (b) any indemnification
claims arising under Section 21. In addition, except as set forth in the last
sentence of the first paragraph of Section 23.1 and subject to the cap set forth
in the last sentence of the penultimate paragraph of Section 23.1, the
limitation of liability in the first paragraph of Section 23.1 shall not apply
with respect to any claims arising out of breaches of Exhibit V. Moreover, the
limitation of liability in the first sentence of the next to the last paragraph
of Section 23.1 shall not apply with respect to claims arising out of breaches
of Section 6. The Parties are informed and sophisticated entities and have
negotiated this Section 23 in consultation with their respective legal counsel,
including litigation counsel. The Parties believe and expect that this
Section 23 is enforceable in all respects. Nothing in this Agreement or its
Exhibits, including the monetary limitations on liability set forth therein,
shall (c) prejudice either Party’s right or ability to seek injunctive or other
equitable relief in connection with breach or violation by the other Party of
any of the terms, conditions or obligations set forth in this Agreement or in
any Exhibit, or (d) be construed to impact the determination of whether
injunctive or other equitable relief is an appropriate remedy in connection with
any such breach or violation.

 

24. EXCUSABLE DELAYS

 

  24.1

Definition. Either Party shall be excused from performance of its obligations
hereunder, and shall not be liable to the other Party for any direct, indirect,
special, incidental, consequential or punitive damages suffered or incurred by
the other Party arising out of a total or partial failure to perform hereunder
or delay in such performance, to the extent resulting directly from any event or
occurrence beyond the reasonable control of the delayed Party (collectively,
“Excusable Delay”), including, without limitation, (a) acts of God, (b) wars or
acts of a public enemy, (c) acts, failures to act or delays of the Governments
of any state or political subdivision or any department or regulatory agency
thereof or entity created thereby, including, without limitation, national
aviation authorities, (d) quotas or embargoes, (e) acts of sabotage, (f) fires,
floods or other natural catastrophes, (g) shortages or inability to obtain
materials or components, or (h) strikes, lockouts or other labor stoppages,
slowdowns or disputes; provided, however, that such delay is not occasioned by
the fault or negligence of the delayed Party. Any Excusable Delay shall last
only as long as the event remains beyond the control of the delayed Party and
only to the extent that it is the direct cause of the delay. By way

 

American Airlines, Inc. and Gogo LLC

Confidential and Proprietary Information

 

46



--------------------------------------------------------------------------------

Unified In-Flight Connectivity Hardware,

Services and Maintenance Agreement

 

  of clarification, and without limiting the foregoing, any act, failure to act
or delay described in clause (c) of this Section 24.1 shall not be an Excusable
Delay if and to the extent such act, failure to act or delay results from Gogo’s
failure to comply with Sections 18.4.1.1 or 18.4.1.2, or any other schedule
agreed upon by the Parties. For the avoidance of doubt, a delay by any of Gogo’s
subcontractors shall not be an Excusable Delay unless the subcontractor itself
has experienced an Excusable Delay.

 

  24.2 Recourse. The delayed Party shall notify the other Party within a
reasonable time after it discovers an Excusable Delay has occurred, in writing,
specifying the cause of the delay and, to the extent known, estimating the
duration of the delay. No delay shall be excused unless such written notice
shall have been given as required by this Section 24.2. If the Excusable Delay
lasts in excess of [***], the non-delayed Party shall have the right to
terminate this Agreement.

 

25. GENERAL

 

  25.1 Independent Contractors. Gogo is an independent contractor of American,
and personnel used or supplied by Gogo in performance of this Agreement shall be
and remain employees or agents of Gogo and under no circumstances shall be
considered employees or agents of American. Gogo shall have the sole
responsibility for supervision and control of its personnel.

 

  25.2 Use of Subcontractors. Gogo will obtain American’s prior approval, which
shall not be unreasonably withheld, of any subcontractor who will touch any
Aircraft. American’s rejection of a subcontractor may result in delivery delays
or additional costs, as negotiated by the Parties in good faith. Nothing in this
Agreement shall create any contractual relationship between American and any
such subcontractor, and no subcontract shall relieve Gogo of its obligations
hereunder should the subcontractor fail to perform in accordance with the
provisions of this Agreement. American shall have no obligation to pay or to see
to the payment of any money to any subcontractor. Gogo shall be solely
responsible for the acts and omissions of Gogo’s subcontractors, with which Gogo
shall have entered into agreements that contain confidentiality provisions at
least as protective as those set forth herein. Any breach by a Gogo
subcontractor of any terms or conditions of this Agreement shall be deemed a
breach by Gogo.

 

  25.3 Notice. Any notice, demand or document that either Party is required or
otherwise desires to give or deliver to or make upon the other Party hereunder
shall be in writing and shall be (a) personally delivered, (b) deposited in the
United States Mail, registered or certified, return receipt requested, with
postage prepaid, (c) sent by overnight courier, or (d) sent by facsimile with
confirmation of receipt, addressed as follows:

If to American:                             ATTN: Managing Director, Aircraft
Programs, Tech Ops

American Airlines, Inc.

4333 Amon Carter Blvd. MD 5224

Fort Worth, TX 76155

If to Gogo:                                     ATTN: General Counsel

Gogo LLC

111 N. Canal St., Suite 1500

Chicago, IL 60606

 

American Airlines, Inc. and Gogo LLC

Confidential and Proprietary Information

 

47



--------------------------------------------------------------------------------

Unified In-Flight Connectivity Hardware,

Services and Maintenance Agreement

 

Or to such other address as either Party shall designate for itself by notice
given to the other Party as aforesaid. Any such notice, demand or document shall
be deemed to be effective upon receipt of the same by the Party to whom the same
is addressed.

 

  25.4 Assignment. This Agreement shall inure to the benefit of and be binding
upon each of the Parties and their respective successors and assigns, but
neither the rights nor the duties of either Party under this Agreement may be
voluntarily or involuntarily assigned or delegated, in whole or part, without
the prior written consent of the other Party, such consent not to be
unreasonably withheld.

 

  25.5 Governing Law; Dispute Resolution. This Agreement shall be governed by
and construed according to the internal laws of the State of New York without
regard to conflicts of laws principles. Each Party agrees to negotiate in good
faith to resolve any dispute, claim or controversy arising out of or related to
this Agreement prior to filing any suit, action or proceeding. In the event the
Parties are unable to resolve the dispute within [***] following the
commencement of negotiations, each Party shall escalate the dispute through the
appropriate levels of management, up to and including the level of Chief
Executive Officer at Gogo and Vice President-Procurement and Supply Chain or
higher at American, until the resolution of the issue is achieved or the
respective executives cannot agree to a resolution of the dispute. Unless
otherwise agreed to by both Parties, in no event shall the escalation process
exceed [***]. Any suit, action or proceeding filed by either Party under this
Agreement shall be brought in the state courts of Tarrant County, Texas, and
each Party irrevocably submits to the exclusive personal jurisdiction and venue
of such courts for the purpose of any such suit, action or proceeding and hereby
irrevocably waives any claim that any such suit, action or proceeding in such
courts has been brought in an inconvenient forum.

 

  25.6 Press Release/Publicity. Neither Party hereto shall use the name or any
trade name of or otherwise refer to the other Party or any of its Affiliates,
directly or indirectly, in any advertisement, news release or professional or
trade publication without receiving prior written approval from such other
Party.

 

  25.7 Remedies. Except as expressly set forth herein, no remedy conferred upon
or reserved to a Party herein is intended to be exclusive of any other available
remedy or remedies, but each and every such remedy shall be cumulative and in
addition to every other remedy given under this Agreement or now or hereafter
existing at law, in equity or otherwise. Except as expressly set forth herein,
no delay or omission to exercise any right or power accruing upon any default
shall impair any such right or power or be construed to be a waiver thereof, but
any such right and power may be exercised from time to time and as often as may
be deemed expedient. In order to entitle a Party to exercise any remedy reserved
to it in this Agreement, it shall not be necessary to give any notice other than
such notice as may be herein expressly required.

 

  25.8 Savings Clause. If any provision of this Agreement is declared unlawful
or unenforceable as a result of final administrative, legislative or judicial
action, this Agreement shall be deemed to be amended to conform with the
requirements of such action and all other provisions hereof shall remain in full
force and effect.

 

  25.9 Waiver. No failure or delay by either Party in requiring strict
performance of any provision of this Agreement, no previous waiver or
forbearance of any provision of this Agreement by either Party and no course of
dealing between the Parties shall in any way be construed as a waiver or
continuing waiver of any provision of this Agreement.

 

American Airlines, Inc. and Gogo LLC

Confidential and Proprietary Information

 

48



--------------------------------------------------------------------------------

Unified In-Flight Connectivity Hardware,

Services and Maintenance Agreement

 

  25.10 Final Agreement. With the sole exception of Section 3 of Amendment One
to the Pre-Apollo Agreement, which shall survive execution and delivery hereof,
this Agreement replaces and supersedes the Prior Agreements in their entirety,
constitutes and represents the final agreement between the Parties as to the
subject matter hereof and may not be contradicted by evidence of prior,
contemporaneous or subsequent oral agreements of the Parties. There are no oral
agreements between the Parties. This Agreement may be amended in whole or in
part only in a writing signed by both Parties. Notwithstanding the foregoing,
the Parties agree that, to the extent one or more of the Prior Agreements
includes a subject or concept that is neither implicitly nor explicitly
addressed herein and also had not been determined to be unnecessary to include
herein within the context of negotiations, the Parties will use commercially
reasonable efforts to handle, to the extent necessary, such subject or concept
consistent with the Prior Agreements.

 

  25.11 Interpretation. The section headings herein are for convenience of
reference only and are not intended to define or aid interpretation of the text
hereof. The words “include,” “includes” or “including” (or similar terms) are
deemed to be followed by the words “without limitation.” The words “hereof,”
“herein” and “hereunder” and words of similar import, when used in this
Agreement, refer to this Agreement as a whole and not to any particular
provision of this Agreement. The definitions contained in this Agreement are
applicable to the other grammatical forms of such terms.

 

  25.12 Counterparts. This Agreement may be executed in counterparts, each of
which shall constitute an original but all of which together shall constitute
one and the same instrument, and if so executed in counterparts will be
enforceable and effective upon the exchange of executed counterparts or the
exchange of facsimile transmissions of executed counterparts.

 

  25.13 Survival. Notwithstanding anything herein to the contrary, any sections
or portions of any sections of this Agreement (including the Exhibits hereto)
that by their express terms survive, or by their nature should survive,
expiration or termination of this Agreement shall survive such expiration or
termination.

 

  25.14 [***].

 

  25.15 Additional Releases. The Parties agree that the inclusion of the [***]
Section 1.1 of Exhibit D shall be in full satisfaction of any and all claims or
remedies, existing as of the Effective Date, that:

 

  25.15.1 American may have against Gogo under Section 5.1.2 of the Apollo
Agreement, and upon execution of this Agreement, American shall be deemed to
have irrevocably released Gogo from any and all such claims and remedies under
Section 5.1.2 of the Apollo Agreement, whether known or unknown, at law or in
equity; and

 

  25.15.2 Gogo may have against American under Section 20.17 of the Apollo
Agreement, and upon execution of this Agreement, Gogo shall be deemed to have
irrevocably released American from any and all such claims and remedies under
Section 20.17 of the Apollo Agreement, whether known or unknown, at law or in
equity.

 

American Airlines, Inc. and Gogo LLC

Confidential and Proprietary Information

 

49



--------------------------------------------------------------------------------

Unified In-Flight Connectivity Hardware,

Services and Maintenance Agreement

 

Neither this Section 25.15 or anything else contained in this Agreement, nor any
action taken by either Party in performance of its obligations hereunder, shall
be construed either as evidence of the validity of any claims or remedies by
either Party against the other in connection with Section 5.1.2 or 20.17 of the
Apollo Agreement or as an admission of the same by either Party.

[Signature page follows]

 

American Airlines, Inc. and Gogo LLC

Confidential and Proprietary Information

 

50



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed and delivered this Agreement as of
the Effective Date.

 

GOGO LLC    AMERICAN AIRLINES, INC. By:  

/s/ Michael J. Small

   By:  

/s/ Robert Isom

Name:   Michael J. Small    Name:   Robert Isom Title:   President and CEO   
Title:   President

 

American Airlines, Inc. and Gogo LLC

Confidential and Proprietary Information

[Signature Page to the Unified In-Flight Connectivity Hardware, Services and
Maintenance Agreement]



--------------------------------------------------------------------------------

Execution Version

Exhibit A:

Fleet Types

[***].



--------------------------------------------------------------------------------

Exhibit B:

Equipment and Lead Times

 

1. ATG4 Solution: ATG4 Mainline Fleet

[***].

[***].

[***].

[***].

[***].

 

American Airlines, Inc. and Gogo LLC

Confidential and Proprietary Information

B-1



--------------------------------------------------------------------------------

[***].

[***].

[***].

[***].

 

2. ATG Solution: Retiring Mainline Fleet

[***].

[***].

[***].

[***].

[***].

 

3. ATG Solution: Regional Jet Fleet and Retiring E190 Fleet

All regional jets:

[***].

 

4. 2Ku Solution: 2Ku Fleet

[***].

 

American Airlines, Inc. and Gogo LLC

Confidential and Proprietary Information

B-2



--------------------------------------------------------------------------------

Exhibit C:

Specifications

This Exhibit C describes the Specifications related to the Equipment and
Software included in the ATG Solution, ATG4 Solution and the 2Ku Solution to be
provided by Gogo.

 

American Airlines, Inc. and Gogo LLC

Confidential and Proprietary Information

C-1



--------------------------------------------------------------------------------

Exhibit C-1:

2Ku Solution Equipment Specifications

The 2Ku Solution is comprised of the in-cabin network, which includes the ACPU-2
Server and acWAP access points, and the SATCOM system, which includes the
radome, adapter plate, fairing, Tx antenna, Rx antenna, KANDU, KRFU and ModMan.

 

1. ACPU-2 Server

Table C-1. ACPU-2 Specifications

[***].

 

American Airlines, Inc. and Gogo LLC

Confidential and Proprietary Information

C-2



--------------------------------------------------------------------------------

2. acWAP 802.11a/b/g/n/ac Access Points

Table C-2. acWAP Specifications

[***].

 

American Airlines, Inc. and Gogo LLC

Confidential and Proprietary Information

C-3



--------------------------------------------------------------------------------

Table C-3. In-Cabin Network DO-160 Qualification Categories

[***].

Table C-4. acWAP DO-160G, Section 4.5.3, Cat. A4 Exceptions

 

3. Wi-Fi Antennas

Table C-5. Wi-Fi Antenna Specifications

[***].

 

American Airlines, Inc. and Gogo LLC

Confidential and Proprietary Information

C-4



--------------------------------------------------------------------------------

4. PCS Antenna

Table C-6. PCS Antenna Specification

[***].

 

5. SAVCL

Table C-7. SAVCL Specification

[***].

 

American Airlines, Inc. and Gogo LLC

Confidential and Proprietary Information

C-5



--------------------------------------------------------------------------------

6. 2Ku Solution: SATCOM System Characteristics

Table C-8. 2Ku Solution Characteristics

[***].

 

American Airlines, Inc. and Gogo LLC

Confidential and Proprietary Information

C-6



--------------------------------------------------------------------------------

7. 2Ku Solution: SATCOM Size, Weight and Power

LRU size, weight and power are tabulated below.

Table C-9. 2Ku Size, Weight and Power (Twin-Aisle)

[***].

 

American Airlines, Inc. and Gogo LLC

Confidential and Proprietary Information

C-7



--------------------------------------------------------------------------------

Table C-10. 2Ku Size, Weight and Power (Single-Aisle)

[***].

 

American Airlines, Inc. and Gogo LLC

Confidential and Proprietary Information

C-8



--------------------------------------------------------------------------------

Exhibit C-2:

ATG4 Solution Equipment Specifications

Table C-11. ATG4 Solution LRU Specifications

[***].

 

American Airlines, Inc. and Gogo LLC

Confidential and Proprietary Information

C-9



--------------------------------------------------------------------------------

Exhibit C-3:

ATG Solution Equipment Specifications

Table C-12. ATG Solution LRU Specifications

[***].

 

American Airlines, Inc. and Gogo LLC

Confidential and Proprietary Information

C-10



--------------------------------------------------------------------------------

Exhibit D:

Commercial Pricing

 

1. Equipment, Certification and NRE

 

  1.1. Shipset Pricing – 2Ku Solution

[***].

 

  1.2. Shipset Pricing – ATG Solution/ATG4 Solution

[***].

 

  1.3. Shipset Pricing by LRU – Regional Jet Fleet and Retiring E190 Fleet

[***].

 

  1.4. Certification

[***].

 

  1.5. Installation

 

  1.5.1. Installation of 2Ku Solution if performed by Gogo during the term
applicable to the 2Ku Fleet:

[***].

 

  1.5.2. Installation of ATG4 Solution

[***].

 

  1.5.3. Additional Installation Site Support

If American requests additional support beyond the number of installations as
set forth in Section 6.4 of Exhibit F, the following prices shall apply. [***].

Inside United States:               $[***].

Outside United States:             $[***].

 

  1.6. Warranty, Maintenance and Spares

[***].

[***].

 

  1.7. Other NRE

 

  1.7.1. Additional engineering services available upon completion of an SOW.

 

American Airlines, Inc. and Gogo LLC

Confidential and Proprietary Information

D-1



--------------------------------------------------------------------------------

Unless otherwise stated, the base hourly rate for NRE shall be [***].

 

2. Passenger Services

 

  2.1. Passenger Connectivity Services

 

  2.1.1. Revenue Share Model

[***].

 

  2.1.2. Affiliate Fee

[***].

 

  2.1.3. [***]

 

  2.1.3.1. Connectivity Services – 2Ku Solution:

[***].

[***]. Reasonable changes required to the Portal to accommodate such a promotion
will be performed by Gogo[***].

 

  2.1.3.2. Next Generation ATG Connectivity Services:

The table in Section 2.1.3.1 of this Exhibit D outlines “not to exceed” single
segment session-based pricing from Gogo to American for Next Generation ATG
Retrofit A/C. American shall retain [***] of User session revenue, net of any
taxes collected on the sale of sessions pursuant to Section 15 of the Agreement.

 

  2.1.3.3. Connectivity Services – ATG Solution/ATG4 Solution:

[***], session-based pricing from Gogo to American shall be as shown in the
table below. American shall retain [***] of User session revenue, net of any
taxes collected on the sale of sessions pursuant to Section 15 of the Agreement.
[***].

 

  2.1.4. Non-session-based passenger MB usage (assumes Passenger Grade):

 

  2.1.4.1. Retrofit A/C equipped with 2Ku
Solution:                                         $[***]

 

  2.1.4.2. Retrofit A/C equipped with ATG Solution or ATG4 Solution:
        $[***]

 

  2.2. Wireless Entertainment

The following sets forth the pricing for Wireless Entertainment as described in
Exhibit L.

 

  2.2.1. Wireless Entertainment hardware consists of a SAVCL.

 

  •   SAVCL for the Regional Jet Fleet: $[***]

 

  •   SAVCL for Retiring E190 Fleet: $[***]

 

American Airlines, Inc. and Gogo LLC

Confidential and Proprietary Information

D-2



--------------------------------------------------------------------------------

  •   Initial USB sticks: $[***]

 

  •   Fees for lost USB sticks are described in Section 2.2.5 of this Exhibit D.

 

  2.2.2. Activation Fees:

Upon activation of Wireless Entertainment on the Regional Jet Fleet and Retiring
E190 Fleet: $[***]

 

  2.2.3. Monthly Service Fee (MSF)

[***]

Note: MSF includes Video Content processing and DRM, storage and management of
the video library and masters, quality assurance, batching, replicating media
onto USB sticks and shipping.

 

  2.2.4. Transaction Fees

[***].

There is a monthly minimum requirement of [***]. In the event a particular tail
does not reach the [***] View minimum, Gogo will charge American at a rate of
$[***] for each movie View short of the minimum, and such Views will be included
in the Wireless Entertainment Take Rate in clause (i) of the paragraph below.

[***].

 

  2.2.5. Other/Miscellaneous

At any time after [***], American may opt to move to a [***] content cycle. The
cost of moving to a [***] content cycle will be a [***] increase in the per tail
MSF.

Lost USB sticks not returned to Gogo by AA:    

First 10%:               $[***]

Above 10%:            $[***]

Sticks are counted on a per-cycle basis. In a [***] cycle, Gogo will count the
returned sticks from a content batch [***] after such batch of sticks were sent
out. By way of example, if a [***] batch contains five hundred (500) USB sticks,
and if only four hundred forty (440) of these sticks are returned as of [***],
then Gogo will [***]. In the event that American migrates to a [***] content
cycle, the returned sticks would be counted [***] after the batch was sent out.

 

  2.2.6. November and December 2016 Content Licensing Reimbursement

With respect to the period between November 1, 2016 and December 31, 2016,
[***].

 

  2.3. [***]

 

  2.3.1. One-time setup fees per channel            $[***]

 

American Airlines, Inc. and Gogo LLC

Confidential and Proprietary Information

D-3



--------------------------------------------------------------------------------

  2.3.2. Channel transport            [***]

 

  2.3.3. [***]:

 

3. Miscellaneous Services

 

  3.1. Operational Applications and Data Rates

 

  3.1.1. Passenger Grade Operational Data:

 

  •   Retrofit A/C equipped with 2Ku
Solution:                                         $[***]

 

  •   Retrofit A/C equipped with ATG Solution or ATG4 Solution:         $[***]

 

  3.1.2. Non-Passenger Grade data (Subject to SOW)

 

  3.1.3. Other (SSID creation, platform or application management) (Subject to
SOW)

 

  3.2. Customer Care and Passenger Account Management

Multi-language customer care services shall be available 24x7x365 to passengers
in need of assistance related to Connectivity Services, Wireless Entertainment
and [***] offered by Gogo via email, phone and real-time chat.

Passenger account management includes: (i) setting up and maintaining User
accounts, (ii) billing Users for services rendered, (iii) processing of credit
cards and other forms of payment, (iv) subscription billing, (v) User invoicing,
and (vi) security associated with User billing data. Passenger account
management is required for real-time chat.

[***]

  3.3. Portal Management — Advertising, Ad-Serving, Sponsorships and
Whitelisting

[***]

 

  3.4. Portal Customization

[***] Portal customization and associated pricing will be set forth in an SOW,
inclusive of the description in Section 1.4 of Exhibit M.

 

  3.5.

[***].

 

  3.6. Subscriptions

[***].

 

  3.7. Roaming and Other Partner Relationships

 

  3.8. [***]Promotional Offerings

[***]

 

American Airlines, Inc. and Gogo LLC

Confidential and Proprietary Information

D-4



--------------------------------------------------------------------------------

Exhibit E:

Gate-to-Gate Connectivity

Gate-to-Gate Services

 

1. General

 

  1.1. Connectivity Services, Wireless Entertainment and [***] shall be
available “Gate-to-gate” for the 2Ku Fleet. Connectivity Services shall also be
operational during maintenance activities when the Retrofit A/C is powered on,
subject to the Gate-to-gate Exclusions in Exhibit J.

 

  1.2. The 2Ku SLA metrics will start and stop upon the Equipment receiving
uniquely identifiable triggers. The 2Ku Solution is designed to utilize the
anti-collision beacon discrete as the uniquely identifiable trigger, or
alternatively the door discrete may be utilized. American may select an
alternative option as provided in the diagram in this Exhibit E at a
not-to-exceed cost of [***], which shall be delivered by the later [***] after
American’s request in writing to proceed with such alternative option. The
not-to-exceed price and aforementioned timeline are confined to the following
areas of development: (i) customize Gate-to-gate software to utilize FMC data
event to indicate start of flight, (ii) customize Gate-to-gate software to
minimize customer impact (i.e., auto-resume of session) during foreseen “return
to gate” scenarios, and (iii) customize Gate-to-gate software to utilize a door
open discrete plus a configurable timer to indicate end of flight.

 

  1.3. The System shall be configured such that the ground period (i.e., gate
and taxi) can be differentiated from the en route period, including for purposes
such as reporting and collecting applicable taxes.

 

  1.4. Subject to the applicable Exclusions in Section 4 of Exhibit J-1,
operational SSIDs will be broadcasting, and Connectivity Services to such
operational SSIDs will be available at all times “without user intervention” as
long as power is supplied to the Equipment, flight deck switches are in the “on
position,” and the Equipment and Software are receiving IRU data.

 

  1.5. American and Gogo agree that the Gate-to-gate service scenario may need
to be adjusted if the aircraft OEM imposes additional constraints on Equipment
operations or if laws or regulations impact the provision of such Gate-to-gate
services.

[***]

 

American Airlines, Inc. and Gogo LLC

Confidential and Proprietary Information

E-1



--------------------------------------------------------------------------------

Exhibit F:

Entry into Service (EIS) for 2Ku Fleet - Engineering, Certification, Software
Development,

Installation, Training and Program Management

 

1. Prototype Installation and Certification for the 2Ku Fleet

 

  1.1. [***].

 

  1.2. Gogo will provide to American, at ITCM, a detailed plan and schedule for
installing and [***] for the System aboard each Prototype. American’s project
manager and the Program Manager shall develop the full ITCM agenda.

 

  1.3. Critical Design Review (CDR)

In addition to other CDR requirements and outcomes, Gogo shall have released all
installation Documentation by CDR. CDR is face-to-face. Relevant Gogo and
American engineering representatives must be on-site.

 

  1.3.1. CDR Gate

The purpose of the CDR Gate is to review that the installation data that is due
at the CDR will in fact be ready for the CDR. The CDR will not be held unless
American’s engineering department determines at the CDR Gate that the data will
be ready. CDR Gate is CDR [***]. All installation data is released.

American’s engineering department shall have [***] after receipt of the
installation data (the “CDR Gate”) to review such installation data and
determine if such installation data is acceptable. The CDR will not be held
unless American’s engineering department finds such installation data
acceptable, and American’s acceptance shall not be unreasonably withheld.
American agrees that any installation data submitted by Gogo, which is a part of
a previously approved STC for the same Fleet Type, shall be deemed acceptable
unless American can substantiate a reasonable technical basis for change(s).

 

  1.3.2. Post-CDR Documentation Review

American’s engineering department has [***] after the CDR completion to complete
the installation data package review and provide reasonable findings to Gogo.
Gogo shall remedy mutually agreed findings within [***] after receipt of
American’s findings. The Parties agree that reasonable findings shall be
corrected unless Gogo can substantiate to American’s satisfaction a reason to
not incorporate specific remedies, and American’s engineering department agrees
with the substantiation. American’s engineering department shall provide
acceptance in writing of installation data package to Gogo within [***] of
submittal by Gogo of Gogo’s response.

 

  1.4. If Gogo performs the touch labor, Gogo anticipates the Prototype
installation to span [***] for each Fleet Type to be equipped with the 2Ku
Solution; provided that Gogo has adequate access to the applicable Aircraft
throughout such period.

 

  1.5. If Gogo performs the touch labor and Gogo is responsible for a delay that
extends the Prototype downtime beyond what was originally planned, [***].

 

  1.6. [***].

 

American Airlines, Inc. and Gogo LLC

Confidential and Proprietary Information

F-1



--------------------------------------------------------------------------------

  1.7. Gogo will obtain and provide to American [***] as expeditiously as
possible. If Gogo contracts with a third-party supplier for the retrofit design,
Gogo shall ensure that the third-party supplier meets American’s requirements
for design, drawings, modifications, deliverables and response time to American.
Excluding [***] delays beyond Gogo’s control, Gogo shall make commercially
reasonable efforts to meet or beat the following response times:

 

  1.7.1. [***].

 

  1.7.2. [***].

 

  1.8. Subject to the agreement of the ODA, Gogo’s selected ODA will provide to
American a draft of the Certification plan(s). The delivery of the draft plan to
American needs to be such that American has [***] to review the Certification
plan, Gogo has time to incorporate American’s findings and the Certification
plan can be submitted to the FAA with sufficient lead time to Prototype
induction. Subject to the previous sentence, American shall complete such review
within [***] and return comments to Gogo.

 

  1.9. Gogo shall provide all instructions for continued airworthiness,
including EWIS program changes, to American no later than [***] before planned
Prototype induction. Such documents will remain in draft form until such time
the STC is issued and shall be accompanied by a letter that describes the
proposed changes from draft form to final form.

 

  1.10. American may have installation of the System performed by Third Party
Suppliers. In any event, and in addition to Gogo’s other obligations under this
Exhibit F and the Agreement, Gogo agrees to provide reasonable installation,
design and/or certification support to American and/or any such Third Party
Suppliers, including on-site engineering support at the installation site. Such
support will be provided [***] and shall include, but not be limited to, such
support as is required under the terms of this Agreement and/or as is further
set forth at design reviews.

 

  1.11. Gogo shall advise American of any and all potential impacts on other
systems on Retrofit A/C as set forth in Section 9.1.2 of the Agreement.

 

2. Production Aircraft (second Aircraft of each Fleet Type onwards)

 

  2.1. [***].

 

  2.2.

 

  [***].

 

  2.3.

During the installation, should Gogo be responsible for a delay that extends the
Aircraft downtime beyond what was originally planned based on a schedule
provided by American, Gogo agrees to compensate American [***]. If the delay is
projected to be more than [***], American may elect to return the Aircraft to
service and reschedule the System installation subject to Aircraft availability
from American. In such event, the downtime for the initial attempted
installation for the subject Aircraft shall be added to the downtime for the
rescheduled installation for purposes of applying the first sentence of this
Section 2.3 of Exhibit F to the rescheduled installation, such that the initial
attempted installation and the rescheduled installation are treated as a single
installation. For the avoidance of doubt, American’s rights and Gogo’s
obligations under this Section 2.3 of Exhibit F are in addition and without
prejudice to American’s rights and Gogo’s

 

American Airlines, Inc. and Gogo LLC

Confidential and Proprietary Information

F-2



--------------------------------------------------------------------------------

  obligations under Sections 4.2.3, 7.5 and 17.2.8 of this Agreement. With
respect to American’s general obligation to mitigate damages under this
Agreement, to the extent any delay under this Section 2.3 of Exhibit F could
result from a failed piece of Equipment, American shall attempt to mitigate such
delay by taking an equivalent piece of Equipment from another available Shipset.
In the event American takes an equivalent piece of Equipment from another
available Shipset pursuant to the previous sentence, American shall give Gogo
written notice of such event as soon as reasonably practicable, so that Gogo can
replace the missing piece of Equipment from the relevant Shipset. To the extent
American had a reasonable opportunity to mitigate and/or notify Gogo pursuant to
the preceding two (2) sentences of this Section 2.3 of Exhibit F and failed to
do so, Gogo shall be exempted from any liquidated damages hereunder which could
have been avoided if not for such failure.

 

3. Software

This Section 3 of Exhibit F describes the base Software for the System. For
further details regarding Content- and Portal-related Software, see Exhibit I.

 

  3.1. Software Development and Quality/Testing Cycle

Gogo’s Software development cycle is governed by a five (5)-stage PMO process:

P0 – Pre-Initiation (program initiated through Jira PR request)

P1 – Initiation (program business requirements document completed)

P2 – Set-Up (system design and technical requirements complete)

P3 – Development, test and alpha/beta (during testing, System test/acceptance
test and airline end-to-end testing included)

P4 – Closure

 

  3.2. Quality and Process Documentation

The following documents are version-controlled and stored in Gogo’s Agile
document retention database. The most recent versions are available to American
for reference when needed via request to the Program Manager.

 

  3.2.1. Gogo maintains a quality manual which outlines the policies, procedures
and requirements of the quality management system, which meets appropriate ISO
9001:2008 and AS9115 standards.

 

  3.2.2. Gogo’s SQA plan highlights specifics about delivering quality software
products and services. The role of the SQA plan is to assist the Program team to
continually improve the quality of work products and services. The SQA plan is
responsible for establishing processes and procedures that accurately verify and
validate the adherence of assigned tasking and related activities to applicable
standards, guidelines and procedures. The SQA process is aligned with the
internal audit and supplier management processes to ensure coverage of Gogo’s
quality guidelines from both a Program and process perspective.

 

  3.2.3.

Gogo’s configuration management plan is a document intended to provide
guidelines to successfully implement configuration management policy at Gogo. It
describes the activities to be performed to control and maintain design and

 

American Airlines, Inc. and Gogo LLC

Confidential and Proprietary Information

F-3



--------------------------------------------------------------------------------

  certification documents in support of Aircraft configuration projects. Gogo
maintains configuration management to the standards and according to the
definitions contained in the Project Management Institute and the American
National Standards Institute.

 

  3.3. Testing Facilities

Gogo shall provide one (1) test rack for each unique Retrofit A/C configuration.
The test rack(s) shall be located at Gogo’s location acceptable to American for
the Term. If American expands the scope of this Agreement with additional fleet
types that introduce different Gogo hardware configurations, Gogo shall expand
test equipment to address these additional hardware configurations. Gogo shall
modify the test rack(s) due to System requirements or design changes at no cost
to American. Gogo will provide the space, racks and wiring for the test rack for
the Term.

 

  3.3.1. Gogo will provide a report [***] before Prototype installation that
compares the Aircraft BOM and the test rack BOM, and include a technical
explanation why differences between the two (2) have no impact on the integrity
of testing conducting on the test rack.

 

  3.3.2. Gogo will provide descriptions of how Aircraft data sources are
simulated.

 

  3.3.3. Gogo will perform an internal review of the parts for the test rack to
verify that the test rack components, part numbers, quantities and system wiring
are accounted for in such rack. Gogo will perform such review on a quarterly
basis or as necessary and report its findings to American. Any changes to the
System as a result of an MCP that affect the test racks will be incorporated
therein. In anticipation of EIS, if any part listed in the pull forward rack
identified below is nonfunctional during the pre-ATP, Gogo agrees to resolve by
the ATP. If any part listed in the Pull Forward Rack identified below is
nonfunctional during the ATP, Gogo agrees to resolve such issue as soon as
possible.

 

  3.4. Liquidated Damages For Delinquent or Defective Software

 

  3.4.1. The purpose of this Section 3.4 of Exhibit F is to ensure that Software
embedded in Equipment is delivered on dock on-time, based on agreed upon
schedules and free of defects. Liquidated damages are applied when those
conditions are not met based on the terms in this Section 3.4 of Exhibit F.

 

  3.4.1.1. [***].

 

  3.4.1.2. [***].

 

  3.4.1.3. [***].

 

  3.4.2. Defect Severity Classification Table

[***]

  3.4.3. Occurrence Classification Table

[***]

  3.4.4. Software Priority

 

  3.4.4.1. Priority is then defined as a combination of severity and occurrence.
For avoidance of doubt, [***].

 

American Airlines, Inc. and Gogo LLC

Confidential and Proprietary Information

F-4



--------------------------------------------------------------------------------

  3.4.4.2. Once the Software is prioritized, Software release classifications
shall be mutually agreed upon between American and Gogo.

 

  3.4.5. Software Release Definitions

 

  3.4.5.1. [***].

 

  3.4.5.2. [***].

 

  3.4.5.3. [***].

 

  3.4.5.4. [***].

 

  3.4.6. Remedies for Initial Software Load Supporting EIS

It is Gogo’s responsibility to ensure that the initial mutually agreed Software
on-dock date is met by delivery of conforming Software. In the event that the
initial Software on-dock date is not met, whether or not as a result of Gogo not
timely resolving defects, Gogo shall be responsible for defining a new Software
on-dock date and shall further be responsible for the following liquidated
damages from the initial Software on-dock date until the date that the
conforming Software is on-dock.

 

  a. Delay of [***] or less:            $[***]

 

  b. Delay of [***] or less:            $[***]

 

  c. More than [***]:                     $[***]

 

4. Technical Publications

Gogo will provide technical and maintenance documentation as mutually agreed by
the Parties.

 

5. EIS and Gogo Support

 

  5.1. Gogo will validate System functionality during the support period as
described in the table below using two methods of validation: (i) Active
Monitoring and (ii) Fly-Along Support. “Active Monitoring” means both standard
NOC monitoring/alarming and enhanced, proactive, tail-specific and
flight-specific analysis performed by Gogo. “Fly-Along Support” means support
provided by a Gogo technician on-board a Retrofit A/C that is focused on Gogo
Service monitoring, System performance and User experience. Both Parties will
jointly work to minimize flight testing support requirements.

[***]

 

  5.2. American will assist Gogo to get accommodations on the flights that
require Fly-Along Support and use reasonable efforts to minimize the cost to
Gogo of such support.

 

  5.3. In fulfillment of Gogo’s support commitments set forth in the table in
Section 5.1 of this Exhibit F, Gogo will provide technicians trained and
qualified on American’s configuration of the System.

 

  5.4. Gogo will continue its support as set forth in the table in Section 5.1
of this Exhibit F until Gogo’s performance of applicable Gogo Services meets the
resolution/cessation criteria noted for each support type. Gogo and American can
mutually agree to stop or extend such support for any support type at any time.

 

American Airlines, Inc. and Gogo LLC

Confidential and Proprietary Information

F-5



--------------------------------------------------------------------------------

6. Program Management for EIS

 

  6.1. Dedicated Program Management

 

  6.1.1. Gogo will provide, [***], sufficient Program Management Staff to
support the contractual obligations outlined in and awarded under this
Agreement. During all phases (e.g., service configuration, early deployment and
sustaining operations), Gogo will assign [***] dedicated Program Manager for the
overall account and also assign functional leads for each major project area of
each phase. Gogo shall provide the program management structure, roles and
responsibilities during ITCM.

 

  6.1.2. The Program Manager’s responsibilities are set forth in Section 11.1.1
of the Agreement.

 

  6.1.3. Order administration support is set forth in Section 11.1.1 of the
Agreement.

 

  6.2. Meetings

 

  6.2.1. All major meetings, including but not limited to ITCM, PDR and CDR,
shall be held at American’s headquarters unless mutually agreed.

 

  6.2.2. Gogo should plan to attend meetings, [***], upon American’s and/or
American’s designated third party’s request and shall facilitate the
participation of all appropriate personnel.

 

  6.2.3. Meetings requested where support is required shall include face-to-face
meetings, teleconferences and conferences in addition to the ITCM, design
reviews, Program reviews and FAIs.

 

  6.2.4. Gogo shall be expected to attend these meetings during all stages of
the Agreement, at any time from the award of the contract through the Term. Gogo
agrees to send relevant subject matter experts to all the meetings.

 

  6.3. Development Program

American and Gogo shall participate in building the overall project schedule and
agreeing to the schedule. Gogo shall provide American with the draft of the STC
project plan before it is submitted to the FAA, and with sufficient time for
American to review, provide feedback to Gogo and for Gogo to make revisions to
the STC project plan as appropriate.    Gogo’s process for developing a
certification design will include, but not be limited to, the following
activities:

 

  6.3.1. ITCM: ITCM between commercial, technical, marketing and aviation
authority representatives intended to fine tune requirements as necessary.

 

  6.3.2. Portal TIM: TIM focusing on Portal requirements and designs.

 

  6.3.3. SRR/SDR: Commercial, technical and marketing review of System
requirements and proposed System architecture.

 

  6.3.4. ICD TIM: Technical team ICD initial review.

 

  6.3.5. Services TIM: Initial commercial, technical, marketing team meeting
focusing on satellite service provision, marketing planning and customer
support.

 

American Airlines, Inc. and Gogo LLC

Confidential and Proprietary Information

F-6



--------------------------------------------------------------------------------

  6.3.6. Aircraft survey: Technical team inspection of Aircraft to be modified
and meeting to discuss modification details.

 

  6.3.7. PDR: Technical team review of design implementation at a preliminary
stage.

 

  6.3.8. ICD TIM: Technical team ICD follow-on review.

 

  6.3.9. Services TIM: Follow-on commercial, technical and marketing team
meeting focusing on satellite service provision, marketing planning and customer
support.

 

  6.3.10. IPC: Initial provisioning conference to discuss maintenance, overhaul,
operation, tooling, spares provisioning and training.

 

  6.3.11. CDR: Technical team review of design implementation at a critical
stage.

 

  6.3.12. FDR: Technical team final review of design implementation and
agreement on design data release.

 

  6.3.13. TRR: Technical team review of qualification test results, and plans
and readiness for acceptance testing and STC.

 

  6.3.14. STC: Civil aviation authority presentation of STC.

 

  6.4. Installation Site Support (Post-Prototype)

 

  6.4.1. Gogo shall provide .[***].

 

  6.4.2. American and Gogo may mutually agree to cease such Gogo on-site support
if American installation teams are trained ahead of [***].

 

  6.5. American OSR

 

  6.5.1. [***].

 

  6.5.2. [***].

 

  6.5.3. [***].

 

  6.5.4. [***].

 

7. Training

 

  7.1. Flight Attendant Training:

 

  7.1.1. An interactive computer-based flight attendant training application
will be built to support online training sessions, and such application will be
compatible with Android operating systems, iMac, iPad, Internet Explorer and
Google Chrome. Gogo will complete edits of the interactive application to ensure
it matches all new major functionality of the Portal. The Parties will negotiate
in good faith to develop an application that is compatible with American’s
learning management system [***]. A web-based tutorial (i.e., curriculum and
lesson) of the same training content as the application shall also be made
available by Gogo to American [***].

 

  7.1.2. Flight attendant training: for Purser “train-the-trainer” training,
each class will consist of [***]. American may request and purchase additional
training based on Gogo’s quotes.

 

American Airlines, Inc. and Gogo LLC

Confidential and Proprietary Information

F-7



--------------------------------------------------------------------------------

  7.1.3. Training documents:

 

  7.1.3.1. Operations manual: included in curriculum development

 

  7.1.3.2. Soft copy of the QRG

 

  7.1.4. Format of training documents: all training documents are to be provided
in print-ready, soft-copy format.

 

  7.1.5. Location of training courses: all training courses are to be conducted
at a mutually agreed U.S. location unless otherwise stated.

 

  7.1.6. Timing of deliverables: so long as American does not make changes to
the Software driving delay:

 

  7.1.6.1. All initial training modules shall be delivered to American in their
complete form no later than [***] prior to EIS of the applicable Fleet Type.

 

  7.1.6.2. All initial training courses shall be made available to American
personnel no later than [***] prior to EIS of the applicable Fleet Type.

 

  7.1.6.3. All initial training documents shall be delivered to American in
their complete form no later than [***] prior to EIS of the applicable Fleet
Type.

 

  7.2. Line maintenance training:

 

  7.2.1. An interactive computer-based line maintenance training application
will be used to create online sessions, and such application will be compatible
with Android operating systems, iMac, iPad, Internet Explorer and Google Chrome.
A web-based tutorial (i.e., curriculum and lesson) of the same training content
as the application shall also be made available by Gogo to American [***].

 

  7.2.2. Line maintenance instructor-led training: for American’s
“train-the-trainer” training, each class will consist of [***]. American may
request and purchase additional training based on Gogo’s quotes.

 

  7.2.3. Training documents:

 

  7.2.3.1. Operations manual: included in curriculum development

 

  7.2.3.2. Soft copy of the QRG

 

  7.2.4. Format of training documents: all training documents are to be provided
in print-ready, soft-copy format.

 

  7.2.5. Location of training courses: all training courses are to be conducted
at a mutually agreed U.S. location unless otherwise stated.

 

  7.2.6. Timing of deliverables: so long as American does not make changes to
the Software driving delay:

 

  7.2.6.1. All initial training modules shall be delivered to American in their
complete form no later than [***] prior to Entry-Into-Service.

 

American Airlines, Inc. and Gogo LLC

Confidential and Proprietary Information

F-8



--------------------------------------------------------------------------------

  7.2.6.2. All initial training courses shall be made available to American
personnel no later than [***] prior to Entry-Into-Service.

 

  7.2.6.3. All initial training documents shall be delivered to American in
their complete form no later than [***] prior to Entry-Into-Service.

 

  7.3. Engineering training:

 

  7.3.1. An interactive computer-based engineering application will be used to
create online sessions, and such application will be compatible with Android
operating systems, iMac, iPad, Internet Explorer and Google Chrome. A web-based
tutorial (i.e., curriculum and lesson) of the same training content as the
application shall also be made available by Gogo to American [***].

 

  7.3.2. Engineering instructor-led training: for “train-the-trainer” training,
each class will consist of [***]. American may request and purchase additional
training based on Gogo’s quotes.

 

  7.3.3. Training Documents

 

  7.3.3.1. Operations manual: included in curriculum development

 

  7.3.3.2. System architecture

 

  7.3.3.3. System operation (from power-on through shutdown)

 

  7.3.3.4. RF operating parameters

 

  7.3.3.5. BITE tool usage

 

  7.3.3.6. Fault isolation manual and tools

 

  7.3.3.7. Unique LRU remove and replace methods

 

  7.3.4. Format of training documents: all training documents are to be provided
in print-ready, soft-copy format.

 

  7.3.5. Timing of deliverables: so long as American does not make changes to
the Software driving delay:

 

  7.3.5.1. All initial training modules shall be delivered to American in their
complete form no later than [***] prior to EIS of the applicable Fleet Type.

 

  7.3.5.2. All initial training courses shall be made available to American
personnel no later than [***] prior to EIS of the applicable Fleet Type.

 

  7.3.5.3. All initial training documents shall be delivered to American in
their complete form no later than [***] prior to EIS of the applicable Fleet
Type.

 

American Airlines, Inc. and Gogo LLC

Confidential and Proprietary Information

F-9



--------------------------------------------------------------------------------

Exhibit G:

Maintenance Services

During the Warranty Period, the Parties will provide maintenance services as set
forth herein. For avoidance of doubt, Gogo will not perform any maintenance on
or inside a Retrofit A/C that involves touch labor except as set forth below.

 

1. Gogo Responsibilities:

 

  1.1. [***].

 

  1.2. [***].

 

  1.3. [***].

 

  1.4. [***].

 

  1.5. [***].

 

  1.6. [***].

 

  1.7. [***].

 

  1.8. [***].

 

  1.9. [***].

 

  1.10. [***].

 

  1.11. [***].

 

  1.12. [***].

 

  1.13. [***].

 

  1.14. [***].

 

  1.15. [***]

 

  1.15.1. [***].

 

  1.15.2. [***].

 

  1.15.3. [***].

 

  1.15.4. [***].

 

2. American Responsibilities:

 

  2.1. [***].

 

  2.2. [***].

 

  2.3. [***].

 

  2.4. [***].

 

  2.5. [***].

 

  2.6. [***].

 

  2.7. [***].

 

  2.8. [***].

 

  2.9. [***].

 

  2.10. [***].

 

  2.11. [***].

 

American Airlines, Inc. and Gogo LLC

Confidential and Proprietary Information

G-1



--------------------------------------------------------------------------------

  2.12. [***].

 

  2.13. [***].

 

3. Joint Responsibility:

 

  [***].

 

American Airlines, Inc. and Gogo LLC

Confidential and Proprietary Information

G-2



--------------------------------------------------------------------------------

Attachment 1 to Exhibit G

Gogo Spares for the Retiring Mainline Fleet and ATG4 Mainline Fleet

[***]

 

American Airlines, Inc. and Gogo LLC

Confidential and Proprietary Information

G-3



--------------------------------------------------------------------------------

Attachment 2 to Exhibit G

Gogo Spares for the Regional Jet Fleet and Retiring E190 Fleet

[***]

 

American Airlines, Inc. and Gogo LLC

Confidential and Proprietary Information

G-4



--------------------------------------------------------------------------------

Attachment 3 to Exhibit G

Gogo Spares for the 2Ku Fleet

[***]

 

American Airlines, Inc. and Gogo LLC

Confidential and Proprietary Information

G-5



--------------------------------------------------------------------------------

Exhibit H:

Services and Systems Overview

 

1. List of Services

 

  1.1. Gogo maintains a ground network and procures satellite capacity to
provide the Gogo Services.

 

  1.2. Gogo employs a number of techniques to improve network efficiency that
include, but are not limited to techniques outlined below.

 

  1.2.1. [***].

 

  1.2.2. [***].

 

  1.2.3. [***].

 

  1.2.4. [***].

 

  1.3. Gogo shall implement and manage a Portal consistent with the requirements
and timelines set forth in Exhibit I.

 

  1.4. [***].

 

  1.5. [***].

 

  1.6. [***].

 

  1.7. [***].

 

  1.8. [***].

 

  1.9. [***].

 

  1.10. [***].

 

2. Architecture Standards and Descriptors

 

  2.1. [***].

 

  2.2. [***].

 

American Airlines, Inc. and Gogo LLC

Confidential and Proprietary Information

H-1



--------------------------------------------------------------------------------

Exhibit H-1:

2Ku System Definition Document (SDD)

 

1. Scope.

This Exhibit H-1 shall provide a high-level overview of the System functions for
the airborne and terrestrial systems. If more detail is needed, please refer to
Section 2 of this Exhibit H-1. The goal of the Exhibit H-1 is to inform a
technical audience of primary functions and their relative locations within the
System.

 

2. Applicable Documents.

The documents in this Exhibit H-1 form a part of this specification to the
extent specified herein. Unless a specific issue or revision is listed, the
referenced documents shall be of that issue or revision in effect on the date of
this specification. Except for mandatory changes required by applicable law, in
the event of a conflict between the documents referenced and the contents of
this specification, the contents of this specification shall apply.

 

3. Government Documents.

Gogo shall follow all applicable regulations necessary for STC approval, and
shall provide all documentation necessary for the approval of the STC, including
approvals to be granted by the FAA, ANAC, ANATEL, INFRAERO and any other
government and non-government authorities as necessary. Gogo shall also obtain
the necessary approvals from the FCC and other telecommunications authorities,
as required and applicable.

 

4. Acronyms, Conventions and Glossary.

 

  AAA Authentication, Authorization, and Accounting

 

  ABS Aircell Broadband Services

 

  AC Advisory Circular

 

  ACPU-2 ABS Control Processor Unit 2nd Generation

 

  ANSI American National Standards Institute

 

  ARINC Aeronautical Radio Inc.

 

  BTS Base Transceiver Station

 

  BUC Block Up Converter

 

  CALEA Communications Assistance for Law Enforcement Act

 

  CFR Code of Federal Regulations

 

  CLI Command Line Interface

 

  CSMA/CD Carrier sense multiple access with collision detection

 

  CWAP Cabin Wireless Access Point

 

  DHCP Dynamic Host Configuration Protocol

 

  ESD Electrostatic Discharge

 

  FAA Federal Aviation Administration

 

  FAR Federal Aviation Regulations

 

  FMU Fuselage Mounted Unit

 

  GB Giga Byte

 

  GHz Giga Hertz

 

  HALT Highly Accelerated Life Testing

 

  HTTP Hyper Text Transfer Protocol

 

  HPA High Power Amplifier

 

  Hz Hertz

 

  IEEE Institute of Electrical and Electronics Engineers

 

  IPC The Institute for Interconnecting and Packaging Electronic Circuits

 

  IPv4

Internet Protocol version 4

 

American Airlines, Inc. and Gogo LLC

Confidential and Proprietary Information

H-2



--------------------------------------------------------------------------------

  IPv6 Internet Protocol version 6

 

  KANDU Ku-band Aircraft Networking Data Unit

 

  KRFU Ku-band Radio Frequency Unit

 

  Ku Band is primarily used for satellite communications (12-18 Ghz)

 

  LED Light Emitting Diode

 

  LRU Line Replaceable Unit

 

  MAC Media Access Control

 

  ModMan Modem and Manager

 

  MS Media Server

 

  LAN Local Area Network

 

  MCU Modular Concept Unit

 

  MIB Management Information Base

 

  MIL Military

 

  MTBF Mean Time Between Failures

 

  NOC Network Operations Center

 

  NWAP 802.11n Cabin Wireless Access Point

 

  OAE Outside Antenna Equipment

 

  PPP Point to Point Protocol

 

  PSD Power Spectral Density

 

  PSTN Public Switched Telephone Network

 

  QoS Quality of Service

 

  RFC Request For Comment

 

  RH Relative Humidity

 

  RMS Root Mean Squared

 

  RTCA Radio Technical Commission for Aeronautics

 

  SNMP Simple Network Management Protocol

 

  SSPA Solid State Power Amplifier

 

  TBD To Be Determined

 

  TFTP Trivial File Transfer Protocol

 

  TPED Transmitting Personal Electronic Device

 

  USB Universal Serial Bus

 

  VAC Volts Alternating Current

 

  VDC Volts Direct Current

 

  VGA Video Graphics Array

 

  VICTS Variable Inclination Continuous Transverse Stub (antenna)

 

  VLAN Virtual LAN

 

  WAP Wireless Access Point

 

American Airlines, Inc. and Gogo LLC

Confidential and Proprietary Information

H-3



--------------------------------------------------------------------------------

System Design

Network Architecture

[***].

 

American Airlines, Inc. and Gogo LLC

Confidential and Proprietary Information

H-4



--------------------------------------------------------------------------------

Network Overview

[***].Aircraft Architecture Overview

[***].ACPU-2

[***].

Cockpit Switch

[***].

acWAP

[***].

802.11 and PCS Antennas

[***].

KANDU

[***].

ModMan

[***].

KRFU

[***].

Rx Antenna / Tx Antenna

[***].

Radome

[***].

SAVCL:

[***].

 

American Airlines, Inc. and Gogo LLC

Confidential and Proprietary Information

H-5



--------------------------------------------------------------------------------

[***].ACPU

[***].

AACU

[***].

CWAP (or WAP)

[***].

Cabin 802.11 and Flight Deck Handsets (where applicable)

[***].

ATG EV-DO Antennas

[***].

Terrestrial EV-DO and GPS Antenna

[***].

802.11 Antenna

[***]Exhibit H-3:

ATG4 System Definition Document (SDD)

Introduction

[***].

Gogo Terrestrial Network Overview

 

1. [***].

Gogo Airborne Subsystem Overview

[***].

ACPU

[***].

AACU

[***].

ATG4000

[***].

CWAP (or WAP)

[***].

Cabin and Flight Deck Handsets (where applicable)

[***].

ATG EV-DO Antennas (ATG Antennas)

[***].

Terrestrial EV-DO Antenna (TM Antenna)

[***].

802.11 Antenna

[***].

 

American Airlines, Inc. and Gogo LLC

Confidential and Proprietary Information

H-6



--------------------------------------------------------------------------------

Aircraft IP Network Design

[***].

WAP Radio and Antenna Design Principles

[***].

Gogo Airborne Subsystem Flight Cycle

[***].

 

American Airlines, Inc. and Gogo LLC

Confidential and Proprietary Information

H-7



--------------------------------------------------------------------------------

Exhibit I:

Portal, Advertising, Content Management and Marketing Activities

This Exhibit I describes the Portal guidelines and the Portal-related
operational responsibilities of both American and Gogo. [***].

 

1. PORTAL REQUIREMENTS UNDER ALL MODELS

 

  1.1. WHITELISTED SITES

[***].

Table I-1

[***]

  1.2. PORTAL CONTENT MANAGEMENT:

[***].

The Portal management changes set forth in this Section 1.2 of Exhibit I will be
consolidated together and carried out per the change frequency noted in the
table. [***].

[***].

 

  1.3. AMERICAN AND GOGO MARKS

Rights in Marks. Gogo acknowledges that the American Marks shown on brand.aa.com
are the property of American and the only Marks owned by American that may be
used by Gogo in marketing and promoting, and that upon expiration or termination
of this Agreement, Gogo will immediately cease use of such Marks. American
acknowledges that the Gogo Marks to be provided to American from time to time
are the property of Gogo and the only Marks owned by Gogo that may be used by
American in marketing and promoting Gogo Services and that upon expiration or
termination of this Agreement, American will immediately cease use of such
Marks. From time to time, American will provide Gogo with limited access to the
American’s Brand.aa.com web site to obtain digital renditions of the American
Marks. Except as expressly set forth in the Agreement, no right, property,
license, permission or interest of any kind in or to the Marks owned by either
Party is or is intended to be given or transferred to or acquired by the other
Party by the execution, performance or non-performance of this Agreement or any
part hereof.

Each Party agrees that it shall in no way contest or deny the validity of, or
the right or title of the other Party in or to its Marks, and shall not
encourage or assist others, directly or indirectly, to do so during the Term and
thereafter. Neither Party will take actions that are adverse to the other
Party’s ownership rights in or to its Marks, nor shall either Party
intentionally utilize the other Party’s Marks in any manner that would diminish
their value or harm the reputation of the other Party. Neither Party shall use
or register any domain name that is identical to or confusingly similar to any
of the other Party’s Marks.

 

American Airlines, Inc. and Gogo LLC

Confidential and Proprietary Information

I-1



--------------------------------------------------------------------------------

In addition, each Party agrees that it shall not intentionally, without the
other Party’s prior written approval: (i) alter the other Party’s Marks in any
way; (ii) use any partial Marks of the other Party or fragments thereof;
(iii) display the other Party’s Marks without the appropriate trademark
designation, as specified by the other Party; (iv) superimpose any image or
content upon the other Party’s Marks; or (v) purchase, use or register any
domain names or keywords or search terms that are identical or similar to, or
contain (in whole or in part), any of the other Party’s Marks.

 

  1.4. Approval of Promotional Materials; Graphics Standards. Each Party shall
submit to the other Party for review and approval, at least [***] prior to
publication or use, the portion of any and all artwork, scripts, copy,
advertising, promotional materials, direct mail, press releases, newsletters or
other communications or any other publicity published or distributed by the
first Party (or at its direction or authorization) that uses any trademark,
service mark, logo or trade name of the other Party or any of its Affiliates
(other than any text-only non-stylized names). All such promotional materials
shall follow the style guidelines of the applicable Party, including any
requirements for disclaimers or tag lines indicating registered trademarks, and
each Party may modify its style guidelines from time to time in its sole
discretion. The Party from whom approval is requested will respond to the
requesting Party within [***] days of the request, and approval with respect to
uses of American Marks may be withheld in the sole discretion of American.

 

  1.5. DEFINITIONS

 

  1.5.1. [***].

 

  1.5.2. [***].

 

  1.5.3. [***].

 

  1.5.4. [***].

 

  1.5.5. [***].

 

  1.5.6. [***].

 

  1.5.7. [***].

 

  1.5.8. “Internal Portal Page” means any Portal page excluding the Splash
Page[***].

 

  1.5.9. “Media Rate Card” is a [***].

 

  1.5.10. [***].

 

  1.5.11. [***].

 

  1.5.12. “Splash Page”: the initial Internet user page which is displayed when
a passenger’s PED senses the availability of Internet connectivity on a Retrofit
A/C. This page contains advertising and general airline information and provides
a link to the Purchase Path Page. The Splash Pages will indicate the service
provider. [***].

 

  1.5.13. [***].

 

American Airlines, Inc. and Gogo LLC

Confidential and Proprietary Information

I-2



--------------------------------------------------------------------------------

2. Phase 1: PORTAL REQUIREMENTS [***]

 

  2.1. GENERAL

This Section 2 of Exhibit I sets forth the agreement of the Parties with respect
to the Portal and related operational activities [***].

 

  2.2. CERTAIN GOGO OBLIGATIONS.

 

  2.2.1. Advertising. Gogo will seek and establish relationships with Gogo
Advertisers and Content providers, negotiate fees and Content, collect and
analyze User activity related to ads, and collect revenues for Gogo Advertiser
ads.

 

  2.2.2. Format and Management of Content and Ads. Gogo will format ads for
display on the Portal and manage the Content in cooperation with American.

 

  2.2.3. Hosting and Infrastructure. Gogo will be solely responsible for hosting
the database used to store, deliver and track impressions and click-throughs of
ads and other Content. Gogo will have the right to outsource such services to a
service provider. [***].

 

  2.2.4. Reporting. At the conclusion of the ad campaign, Gogo will provide a
report to American containing statistics reasonably relevant to establishing:
([***].

 

  2.2.5. Approvals. Gogo will use reasonable efforts to promptly review any
matters submitted to it for approval. Gogo’s approval will not be unreasonably
withheld, delayed or conditioned. Except as otherwise provided herein, [***].
Gogo will work with American to seek approval for ads it negotiates for the
Portal. With respect to advertising on the Portal, Gogo will notify American
prior to engaging advertisers listed in the American preferred partners list,
which has been provided to Gogo prior to the Effective Date and will be updated
in writing from time to time.

 

  2.3. CERTAIN AMERICAN OBLIGATIONS.

 

  2.3.1. Advertiser and Content Provider Relations. American will seek and
establish relationships with American Advertisers and Content providers,
negotiate fees and Content, and collect revenues for American Advertiser ads.

 

  2.3.2. Technical Support. American will [***] make available to Gogo
reasonable and appropriate resources of American (or its Affiliates) or its
contractors for consultation and design and integration of Content and ads into
the Portal. American will deliver any Content and ads sourced by American to
Gogo in the formats reasonably designated by Gogo.

 

  2.3.3. Reporting. At the conclusion of the ad campaign, American will provide
a report to Gogo containing information reasonably relevant to [***].

 

  2.3.4. Approvals. American will work with Gogo to seek approval for ads it
negotiates for the Portal. American will use reasonable efforts to promptly
review any matters submitted to it for approval. Except as otherwise expressly
provided herein, any American approval will not be unreasonably withheld,
delayed or conditioned.

 

  2.4. DISPLAY OF CONTENT AND ADS.

 

American Airlines, Inc. and Gogo LLC

Confidential and Proprietary Information

I-3



--------------------------------------------------------------------------------

  2.4.1. Splash Page. This Section applies to the Splash Page only.

 

  2.4.2. American Sections. Subject to the terms of this Exhibit I and the
Agreement, American will have the right to designate the Content or ads that
appear in the American sections of the Splash Page. In the event that American
wishes to refresh or change any such Content or ads, American will provide [***]
advance notice to Gogo. American will not include any high-bandwidth ads or
Content (e.g., audio streaming, video streaming, flash-based ads or Content, or
Java-based ads or Content) in the American sections without Gogo’s prior written
consent. Additionally, American will have the right to designate the Content or
ads that appear in the American sections of the Internal Portal Pages.

 

  2.4.3. Style Guidelines. Each of American and Gogo will adhere to the style
guidelines for the other Party’s Marks as described in Section 1.4 of this
Exhibit I.

 

  2.4.4. Prohibited Material. Each of American and Gogo will not knowingly
provide or display any ads that include any Prohibited Material, and will take
reasonable efforts to not include on the Portal any Content that contains
Prohibited Material. American and Gogo will have the right to propose reasonable
additions to the Prohibited Materials description, by providing written notice
of such proposed additions to the other Party; the other Party will have the
right to approve such proposed additions (provided that approval will not be
unreasonably withheld), and the other Party will use reasonable efforts to
comply (as described in this Section 2.4.4 of Exhibit I) with the newly approved
description as soon as reasonably possible, but in no case in more than [***].

 

  2.4.5. Content Partners. Gogo will not include Content on the Portal from a
Content partner without American’s prior approval of the partner. Gogo will
request American’s approval of a proposed new Content partner to American no
less than [***] prior to proposed date of inclusion of such Content. No later
than [***] following its receipt of such request, American will notify Gogo
whether the proposed Content partner is acceptable.

 

  2.4.6. Remedies. If there is Prohibited Material in an ad or Content on the
Portal, American may notify Gogo of same. To the extent Gogo discovers or is
notified of any Prohibited Material appearing on the Portal, Gogo will, subject
to the last sentence of Section 2.4.4 of this Exhibit I, expeditiously remove or
block such Prohibited Material.

 

  2.5. PORTAL ADVERTISING.

 

  2.5.1. [***].

 

  2.5.2. [***].

 

  2.5.3. [***].

 

  2.5.4. [***].

 

  2.6. MARKETING/PUBLIC RELATIONS ACTIVITIES.

 

  2.6.1.

Independent Activities. In addition to the joint activities described in
Section 8.1 of the Agreement, American or Gogo may conduct such independent
marketing activities as it elects in its sole discretion; provided, however,
that (i)

 

American Airlines, Inc. and Gogo LLC

Confidential and Proprietary Information

I-4



--------------------------------------------------------------------------------

  such Party’s marketing materials do not contain Prohibited Material, (ii) such
Party complies with Section 8 of the Agreement and this Exhibit I, and (iii) in
the event that Gogo obtains information about a User from such User’s
registration on a Retrofit A/C and such User has not logged in on another
airline or provided information to Gogo through another source, Gogo will not,
without the express written approval of American, use such information for any
solicitation that refers to any airline other than American by name. The Parties
will exchange reports regarding their independent marketing activities at such
times and in such formats as they agree upon.

 

  2.6.2. Notice. For any promotion that expressly references the other Party, or
may otherwise impact the other Party, the promoting Party shall provide
sufficient notice in writing to the other Party.

 

  2.7. AMERICAN’S MARKETING CHANNELS.

 

  2.7.1. Other Marketing. [***].

 

  2.7.2. American’s Promotion of Gogo. American will provide, [***], marketing
support as American may so deem necessary to promote Gogo Services on Retrofit
A/C, which shall be solely through American’s advertising channels and subject
to American’s terms and conditions.

 

  2.8. DISPUTE RESOLUTION UNDER THIS EXHIBIT. If a provision in this Exhibit I
provides that the Parties will work together or will agree on a certain
question, the Parties will negotiate in good faith to resolve any disputes. If
the Parties cannot come to agreement regarding any disputes under this Exhibit
I, the dispute will be resolved in accordance with the dispute resolution
provisions in Section 25.5 of the Agreement.

 

3. PHASE 2: PORTAL REQUIREMENTS [***]

 

  3.1. General

This Section 3 of Exhibit I sets forth the agreement of the Parties with respect
to the Portal and related operational activities [***]. The Parties agree that
success of the Connectivity Services will be dependent on creating passenger
awareness of the Connectivity Services on Retrofit A/C. [***]. The specific
roles and responsibilities related to each marketing function are set forth in
this Section 3 of Exhibit I.

 

  3.2. Advertisements

 

  3.2.1. [***].

 

  3.2.2.

Gogo shall be responsible for the technical integration of advertisements into
the Portal and Splash Page. If American sells advertisements, [***]. If Gogo
sells advertisements, [***]. Any other advertising services beyond technical
integration provided by Gogo and not included in Section 2.5.3 of this Exhibit I
will be quoted separately and mutually agreed upon by the Parties. On Retrofit
A/C equipped with the ATG Solution or ATG4 Solution, whitelisted sites may be
limited if the Parties reasonably believe that such sites may adversely impact
the network and the customer experience. [***]. The Purchase Path Pages will not
contain any Gogo advertisements, opt-in links (except as required by applicable
law or as otherwise necessary to fulfill Gogo’s obligations under this
Agreement) or customer solicitations. For the avoidance of doubt, Gogo shall
notify American if Gogo believes any opt-in links are necessary and shall obtain
American’s

 

American Airlines, Inc. and Gogo LLC

Confidential and Proprietary Information

I-5



--------------------------------------------------------------------------------

  consent prior to placing any such links on the Portal or Purchase Path Pages,
which consent shall not be unreasonably withheld. American reserves the right to
place advertisements, opt-in links or customer solicitations on the Purchase
Path Pages, Splash Pages and Portal pages. Notwithstanding the previous
sentence, if Gogo reasonably believes that advertisements or other such
solicitations on the Purchase Path Pages are creating a barrier to Users in
purchasing a session, then the Parties will meet to discuss and work together in
good faith to find a way to remedy such barrier.

 

  3.3. Promotions/Sponsorship

Promotions and Sponsorships are limited duration offers such as free or reduced
rate Internet access. American may offer promotions based on time period,
routes, specific audiences, flight segments, applications or other
factors. Joint Sponsorships suggested by either Party will be considered by
American and subject to regulatory requirements. Promotional price changes may
be addressed via vouchers/promotion codes, Portal changes or any other methods
as the Parties agree. When applicable, Gogo will provide American with a range
of voucher/promotion codes/numbers. American can then utilize such
vouchers/promotion codes/numbers for offering its promotions or discounts to its
passengers over a specified period of time. American reserves all rights to
change and/or modify the elements regarding promotions and Sponsorships.

 

  3.4. Branding, Splash Page and Purchase Path Pages

Branding, including formatting, design, content, logos and product name are the
responsibility of American. Terms and conditions related to rights in
trademarks, logos and Content are described more fully in Sections 1.3, 2.2, 2.3
and 2.4 of this Exhibit I. The Splash Page design will be at the discretion of
American. Subject to the following, the design of the Purchase Path Page will be
branded for American. The goal is to provide American maximum area for its
branding. Gogo shall adhere to American branding guidelines in design and
implementation of Portal pages, based on commercially and technically reasonable
terms. In the event American requests changes to the Splash Page or Purchase
Path Pages that require material development or resources, then such terms will
be outlined and agreed in detail in an SOW.

 

  3.5. Bundling and Merchandising

Bundling and merchandising refers to the combining and advertising of multiple
American products as defined by American including, but not limited to, the
purchase of Gogo provided in-flight Internet access, early boarding passes,
upgrades and similar products at aa.com (i.e., pre-sale transactions). Gogo will
work collaboratively with American to establish and improve processes related to
electronic sales of Internet access. In the event supporting American’s
processes require material development or resources, such terms will be outlined
and agreed in detail in an SOW.

 

  3.6. Pricing Control

[***]. If requested by American, Gogo will make a good faith, reasonable effort
to develop and implement additional and/or different pricing structures above
and beyond price and rule changes, as outlined and agreed in detail in an SOW.

 

  3.7. [***]

 

American Airlines, Inc. and Gogo LLC

Confidential and Proprietary Information

I-6



--------------------------------------------------------------------------------

The Parties will determine whether to [***] and if so, will work in good faith
to implement such agreed solutions. The rules for the expiration of the [***]
will be mutually agreed by the Parties.

 

  3.8. Roaming Partnership

Gogo will continue to work directly with roaming partners on pricing and roaming
agreements. Gogo will be responsible for negotiations with the roaming partner,
and Gogo will manage the relationships, activity and invoicing as well as
remitting the applicable payments to American as noted in Section 3.7 of Exhibit
D. American may suggest additional potential roaming partners to be enabled, in
which case Gogo shall make commercially reasonable efforts to enter into roaming
agreements with such potential roaming partners. In the event such additional
relationships are enabled, then as between Gogo and American, such relationships
will fall under the same business model as the existing relationships.

In the event American requests to take responsibility for the integration and
maintenance of the roaming relationships, American shall provide at least [***]
written notice of such decision prior to the cutover. Gogo will provide
reasonable assistance in facilitating the cutover.

 

American Airlines, Inc. and Gogo LLC

Confidential and Proprietary Information

I-7



--------------------------------------------------------------------------------

Exhibit J:

Service Level Agreement (SLA)

This Exhibit J represents service levels for all Technology Types, while
specific service levels are set forth in Exhibit J-1 for the 2Ku Solution and
Exhibit J-2 for the ATG Solution and the ATG4 Solution. As improvements are made
to the ATG Solution and ATG4 Solution architecture (i.e., Next Gen ATG), Gogo
shall improve the SLA metrics and reporting requirements associated with such
improved architecture.

 

1. General Requirements:

 

  a. Exhibits J, J-1 and J-2 set forth the service levels and other related
obligations for the Connectivity Services, Wireless Entertainment and [***] for
each Technology Type.

 

  b. Gogo will make adjustments to the System, including bandwidth/capacity, as
necessary, to meet and/or exceed the SLA metrics set forth in this Exhibit J.

 

2. Service Availability Process

 

  a. In the event there are new protocols to measure network availability, Gogo
and/or American shall propose those methods for consideration.

 

  b. [***].

 

  c. [***].

 

  d. [***].

 

3. Interruption of Service

 

  a. Change Management

 

  i. [***]

 

  ii. Gogo agrees to provide a change management notification process that
includes the following fields:

 

  1. [***]

 

  a. [***]

 

  i. [***]

 

  ii. [***]

 

  b. [***]

 

  c. [***]

 

  2. [***]

 

  a. [***]

 

  b. [***]

 

  c. [***]

 

American Airlines, Inc. and Gogo LLC

Confidential and Proprietary Information

J-1



--------------------------------------------------------------------------------

  d. [***]

 

  e. [***]

 

  f. [***]

 

  g. [***]

 

  b. Satellite Out of Service

 

  i. [***].

 

4. Customer Care

During the Term, Gogo shall provide problem management and customer care
services to American as set forth in this Section 4 of Exhibit J:

 

  a. Problem Management Definitions

[***]

 

  b. American Customer Care

 

  i. [***].

 

  ii. [***]

 

  1. [***].

 

  iii. [***].

 

  iv. [***].

 

  c. Problem Definition and Resolution

 

  i. [***].

 

  ii. [***]

Note: Response times are calculated from the time of notification.

 

  d. [***]

 

  i. [***].

 

  ii. [***].

 

  iii. [***]:

 

  1. [***].

 

  2. [***].

 

  e. User Care

 

American Airlines, Inc. and Gogo LLC

Confidential and Proprietary Information

J-2



--------------------------------------------------------------------------------

  i. The goal of good customer care is to ensure customer goodwill and repeated
use of the Connectivity Services, Wireless Entertainment and [***].

 

  ii. From the Purchase Path Page, Users will also have access to the following
information:

 

  1. [***]

 

  2. [***]

 

  3. [***]

 

  4. [***]

 

  f. Service Levels to Customer Requests

[***]

 

5. Definitions

 

  a. “Downtime” is defined as unexpected, or unscheduled, downtime or times when
the service is expected to be available and is not.

 

  b. [***].

 

  c. “Service Availability” is defined as the time that the network and
system(s) are expected to be operational and available, taking into
consideration the applicable Exclusions for each Technology Type.

 

  d. [***].

 

  e. [***].

 

  f. [***].

 

American Airlines, Inc. and Gogo LLC

Confidential and Proprietary Information

J-3



--------------------------------------------------------------------------------

Exhibit J-1:

Service Level Agreement (SLA) for 2Ku Solution

This Exhibit J-1 sets forth the capacity modeling and planning, service levels
and Exclusions for the 2Ku Solution.

 

1. Capacity Modeling and Planning

Gogo shall monitor the network in order to ensure that SLA metrics are achieved.
Gogo shall utilize a number of processes that are intended to deliver a high
level of customer satisfaction.

 

  a. Capacity and Utilization: Satellite and Ground Infrastructure

[***].

 

  b. Network Capacity Measurement and Reporting

 

  i. [***].

 

  ii. [***].

 

  iii. [***].

 

  iv. [***]

 

  1. [***];

 

  2. [***]; and

 

  3. [***].

 

  c. User Bandwidth Consumption Measurement

 

  i. [***].

 

  ii. [***]

 

  1. [***];

 

  2. [***]; and

 

  3. [***].

 

  iii. [***].

 

  d. [***]

 

  i. [***];

 

  ii. [***]; and

 

  iii. [***]

 

American Airlines, Inc. and Gogo LLC

Confidential and Proprietary Information

J-4



--------------------------------------------------------------------------------

  e. Network Capacity Evaluation, Satellite and Ground Network

 

  i. [***].

 

  f. Capacity Planning

 

  i. [***]

 

  1. [***]

 

  2. [***]

 

  3. [***]

 

  4. [***]

 

  5. [***]

 

  6. [***]

 

  7. [***]

 

2. Service Levels

 

  a. Availability

 

  i. [***].

 

  ii. [***].

 

  iii. [***].

 

  iv. [***]

 

  b. Associated Remedies

 

  i. [***].

 

  ii. [***].

 

  c. Data Rate Guarantees

 

  i. [***]

 

  1. [***]

 

  a. [***]

 

  b. [***]

 

  2. [***]

 

  a. [***]

 

American Airlines, Inc. and Gogo LLC

Confidential and Proprietary Information

J-5



--------------------------------------------------------------------------------

  b. [***]

 

  ii. [***]

 

  1. [***]

 

  2. “ARPA” means average revenue per aircraft and, for any Measurement Period,
is calculated solely with respect to the 2Ku Fleet and equals: (A) the sum of
(i) Connectivity Revenue generated during such period net of Connectivity
Revenue Share and Affiliate Fees paid or payable by Gogo to American during such
period and (ii) per-session fees paid or payable by American to Gogo for
Connectivity Services during such period, divided by (B) the average number of
Retrofit A/C in the 2Ku Fleet on which Connectivity Service is provided during
such period (expressed as an average of the month-end Retrofit A/C online count
for each month in such period).

 

  3. “Baseline Period” means [***]

 

  4. “Measurement Period” means [***]

 

  5. [***].

 

  iii. [***].

 

  iv. [***].

 

  v. [***].

 

  vi. [***].

 

  vii. [***].

 

  d. Associated Remedies

 

  i. [***]

 

  ii. [***]

 

  e. [***]

 

  i. [***]

 

  ii. [***]

 

3. Wireless Entertainment SLA for the 2Ku Solution

Wireless Entertainment includes all components required to allow a User to
stream video media contained on the server. This includes the server, all
video-specific processes running on the server and the CWAPs. [***].

 

  a. Wireless Entertainment Availability Metrics

 

  i. [***].

 

American Airlines, Inc. and Gogo LLC

Confidential and Proprietary Information

J-6



--------------------------------------------------------------------------------

  ii. [***]

 

  iii. [***].

 

  iv. [***].

 

  b. Wireless Entertainment Service Availability Remedies: [***]

 

  i. [***]

 

  1. [***]

 

  2. [***]

 

  c. Video Content

[***].

 

  i. [***].

 

  1. [***].

 

  2. [***].

 

  ii. [***].

 

  iii. [***].

 

  1. [***].

 

  2. [***].

 

  d. Wireless Entertainment Server Health

[***].

 

  i. [***].

 

  ii. [***]

 

  iii. [***]

 

4. Exclusions for the 2Ku Solution

[***].

 

  i. [***].

 

  ii. [***].

 

  iii. [***].

 

  iv. [***].

 

  v. [***].

 

American Airlines, Inc. and Gogo LLC

Confidential and Proprietary Information

J-7



--------------------------------------------------------------------------------

  vi. [***].

 

5. SLA for [***]

[***]

[***]

 

American Airlines, Inc. and Gogo LLC

Confidential and Proprietary Information

J-8



--------------------------------------------------------------------------------

Exhibit J-2:

Service Level Agreement (SLA) for ATG Solution and ATG4 Solution

This Exhibit J-2 sets forth the Service Availability, System performance
guarantee, background and excess capacity capability, bandwidth and performance
guarantees, network latency and metric, packet loss and metric and Exclusions
for the ATG Solution and ATG4 Solution.

 

1. Service Availability Commitment

Gogo shall ensure that the service, network and systems are up and available as
set forth in this Exhibit J-2.

Service Availability includes the end-to-end network and system(s) that support
data communications to and from the Retrofit A/C, which includes, but are not
limited to: a) the WAPs on the Retrofit A/C, b) the ATG Solution and ATG4
Solution base-stations, towers and antennas, c) the terrestrial backbone and
ground-based infrastructure, and e) Gogo’s NOC, up to the ingress/egress
gateway(s) to the Internet. Service Availability does not include the Internet
or PSTN.

 

  a. Service Availability is measured using a hybrid model that consists of a
“Fleet Model” and an “Aircraft Model.”

 

  i. [***]

–     [***]

 

  ii. [***]

 

  1. [***].

 

  2. [***].

 

  3. [***].

 

  4. [***].

 

  5. [***].

 

  6. [***].

 

  7. [***].

 

  8. [***].

 

  iii. [***].

 

  iv. [***]

[***].

 

  v. [***]

[***].Table J-1

 

American Airlines, Inc. and Gogo LLC

Confidential and Proprietary Information

J-9



--------------------------------------------------------------------------------

[***]

 

  vi. [***]

 

  1. [***]

 

  2. [***].

 

  3. [***].

 

  4. [***].

 

2. System Performance Guarantee

 

  a. [***]

 

  b. [***]

 

  c. [***]

 

3. Background and Excess Capacity Capability

 

  a. [***]

 

  b. [***]

 

4. Bandwidth and Performance

Bandwidth and performance guarantees ensure that Gogo is meeting commitments
related to system performance and customer experience. The following parameters
are measured and reported per Retrofit A/C/tail number:

 

  a. Measureable parameters for Internet access

 

  i. [***]

 

  ii. [***]

 

  iii. [***]

 

  b. Process

 

5. [***]Network Latency and Metric

[***]

 

  a.

Table J-2

[***]

 

6. Packet Loss and Metric

 

  a. [***]

 

American Airlines, Inc. and Gogo LLC

Confidential and Proprietary Information

J-10



--------------------------------------------------------------------------------

  b. [***]

Table J-3

[***]

 

  c. Packet Loss Performance Remedy

Table J-4 of this Exhibit J-2 provides the amount due to American in the event
system performance guarantee service levels are not met.

[***]

 

  d. Remedy Payments for Missed Performance Guarantees Service Availability

In the event that the performance guarantees are not maintained based on the
metrics set forth in Section 4 of this Exhibit J-2, remedies shall be provided
or settled between American and Gogo as agreed to in the Agreement.

 

7. Wireless Entertainment SLA for the ATG Solution and ATG4 Solution

Wireless Entertainment includes all components required to allow a User to
stream video media contained on the server. This includes the server, all
video-specific processes running on the server and the CWAPs.

 

  a. [***]

 

  i. [***].

 

  b. [***]

 

  c. [***].

 

  d. The number of functional CWAPs required depends upon the number of CWAPs
equipped on the A/C as shown below.

[***]

 

  e. [***].

 

American Airlines, Inc. and Gogo LLC

Confidential and Proprietary Information

J-11



--------------------------------------------------------------------------------

  i. [***]

 

  1. [***]

 

  2. Wireless Entertainment MSF is as set forth in Section 2.2.3 of Exhibit D.

[***]

 

  f. Video Content

The metrics in this Section 7(f) of Exhibit J-2 pertain to the timeliness of
updates and completeness of the media files contained on the Wireless
Entertainment server.

 

  i. [***].

 

  1. [***].

 

  2. [***].

 

  ii. Wireless Entertainment library content means the total number of titles
per tail. [***].

 

  iii. [***].

 

  1. [***].

 

  2. [***].

 

  g. Wireless Entertainment Server Health

The Wireless Entertainment server holds all Video Content and the processes
which run on the server used to serve up the Video Content.

 

  i. [***].

 

  ii. [***]

 

  iii. [***].

 

8. Exclusions for the ATG Solution and ATG4 Solution

[***].

 

9. [***]Exclusions for Wireless Entertainment

 

  a. [***].

 

American Airlines, Inc. and Gogo LLC

Confidential and Proprietary Information

J-12



--------------------------------------------------------------------------------

Exhibit K:

2Ku Usage Reports1

 

1. General:

 

  1.1. All reporting shall be subject to any restrictions imposed by applicable
law and the Parties’ customer privacy policies, as applicable.

 

  1.2. Gogo shall provide American visibility into the status and performance of
Gogo Services using Dashboards supported by live, near real-time and periodic
reports. For the avoidance of doubt, some or all of the reports to be provided
by Gogo described herein require information to be provided by American pursuant
to Section 10.6 of the Agreement. Gogo’s standard Dashboards and reports include
the following categories of information:

[***]

 

2. Definitions

 

  2.1. Dashboard: A “Dashboard” is a data visualization tool that displays the
current status of key Gogo Service performance indicators. Dashboards shall
include map-based, graphical or tabulated information. Reports shall be
delivered through the Dashboard or via file share for less-frequently delivered
data.

 

  2.2. Periodic Report: Periodic reports shall include tabulated or graphical
information related to the Gogo Services. Each report will pertain to a specific
period of performance. Reports shall be made available to authorized American
users online through Gogo’s online portal or via email.

 

3. Connectivity Reporting

 

  3.1. Connectivity: Gogo shall provide American access to mutually agreed
ad-hoc reports related to Connectivity Services and other operational services
including categories marked “Comply” in the Appendix D of the Compliance Matrix
and other reports as agreed.

 

  3.1.1. Exclusions: [***].

 

  3.1.2. Maintenance: [***].

 

  3.2. Service Availability reporting via the Service Availability and
performance analytics tool:

 

  3.2.1. [***].

 

  3.2.2. [***].

 

  3.2.3. [***].

 

4. Reporting Requirements

 

  4.1. Online reports and Dashboards will be browser based. These will primarily
be designed for consumption on desktops/laptops, but may be accessed from
Internet-enabled smaller/handheld devices.

 

1  Usage Reports for ATG and ATG4 aircraft and flights will be delivered as are
currently delivered prior to execution of this Agreement as referenced in in
Section 11.3 of the Agreement.

 

American Airlines, Inc. and Gogo LLC

Confidential and Proprietary Information

K-1



--------------------------------------------------------------------------------

  4.2. Online reports and Dashboards shall be available to American’s authorized
users only. Gogo will implement reasonable security/access control mechanisms
including sign-in with a username/password, periodic reset of password, etc.

 

  4.3. Online reports and Dashboards shall provide drill-down capability as
needed.

 

  4.4. Reports shall be auditable and exportable in various industry standard
formats, including, PDF, CSV, Excel, etc.

 

  4.5. Any changes requested to Dashboards or reports will follow the MCP
process outlined in Section 3.3.6 of the Agreement.

 

5. Wireless Entertainment Dashboard

General. Wireless Entertainment Dashboard: [***]

 

  5.1. [***].

 

  5.2. [***]

 

  5.2.1. [***]

 

  5.2.2. [***]

 

  5.2.3. [***]

 

  5.2.4. [***]

 

  5.2.5. [***]

 

  5.2.6. [***]

 

  5.2.7. [***]

 

  5.2.8. [***]

 

American Airlines, Inc. and Gogo LLC

Confidential and Proprietary Information

K-2



--------------------------------------------------------------------------------

Exhibit L:

Wireless Entertainment

This Exhibit L is intended to set forth the Parties’ respective rights and
obligations with respect to Wireless Entertainment. For the avoidance of doubt,
except where the context of the Agreement otherwise requires, the equipment,
software and services described herein shall constitute Equipment, Software and
Wireless Entertainment, respectively, as such terms are defined in the
Agreement.

 

1. Scope

Wireless Entertainment shall provide wireless access to American’s onboard Video
Content library enabling wireless streaming entertainment services on passenger
devices on Retrofit A/C. Wireless Entertainment consists of [***].

 

2. Features and Functionalities

[***].

[***].

[***].

[***].

[***].

[***].

[***].

[***].

[***].

 

3. Content Ingestion and DRM Service

Gogo will provide the following services to support Video Content ingestion and
DRM services:

Content Ingestion:

[***].

 

4. American’s Content Responsibilities:

[***].

[***].

[***].

[***].

[***].

[***].

 

American Airlines, Inc. and Gogo LLC

Confidential and Proprietary Information

L-1



--------------------------------------------------------------------------------

5. Gogo’s Content Responsibilities

[***].

[***].

 

6. [***]

[***].

[***].

Figure L-1.

[***]

 

American Airlines, Inc. and Gogo LLC

Confidential and Proprietary Information

L-2



--------------------------------------------------------------------------------

Exhibit M:

Subscriptions and Single Sign-on Common Portal

 

1. Subscriptions

 

  1.1. [***].

 

  1.2. [***].

 

  1.3. [***].

 

  1.4. [***].

 

  1.5. [***].

 

  1.6. Pricing as it relates to this Section 1 is outlined in Section 3.6 of
Exhibit D.

 

2. [***]

 

  2.1. [***].

 

  2.2. [***]

 

  2.2.1. [***].

 

  2.2.2. [***].

 

  2.2.3. [***].

 

  2.3. [***]

 

  2.3.1. [***].

 

  2.3.2. [***].

 

  2.3.3. [***].

 

  2.3.4. [***].

 

  2.3.5. [***].

 

  2.3.6. [***].

 

  2.4. [***].

 

American Airlines, Inc. and Gogo LLC

Confidential and Proprietary Information

M-1



--------------------------------------------------------------------------------

Exhibit N:

Services and Pricing for American Operational Use

Gogo has granted American access to Gogo’s Air-to-Ground link and the satellite
link (individually, a “Link” and collectively, the “Links”) for the purposes of
enabling airline business applications. Gogo will work with American to define
and implement such airline business applications as American desires to enable
over either or both Links, and to designate whether such applications will be
deemed Operational Applications or Other Airline Business Applications (as each
term is defined in this Exhibit N). (a) “Operational Applications” means
applications that use Passenger Grade Operational Data; (b) “Passenger Grade
Operational Data” means operational data, originating from application on an
American-owned or issued device, which is integrated by American, and will have
the same priority and be at least as secure as general passenger use of the
Internet and will be entitled to the same network performance, use profile and
reliability as such general use; and (c) “Other Airline Business Applications”
means applications that may require increased levels of security, reliability,
priority, integration, hosting, support, performance or use profile beyond
Passenger Grade Operational Data, including any machine-to-machine
transmissions.

Operational Applications are subject to the associated [***] charge set forth in
Section 3.1 of Exhibit D. In the event any additional work is required to
develop and implement an Operational Application, the Parties will negotiate in
good faith and develop an SOW, if necessary. [***].

[***]

In the event that American notifies Gogo that it wishes to use either Link for
additional Other Airline Business Applications, American and Gogo will negotiate
in good faith and reflect in an SOW: (i) the desired operating and performance
characteristics of the application, (ii) the integration services to be provided
by Gogo in connection with such application, (iii) the price to be charged by
Gogo for such integration service, and (iv) such other terms specific to such
applications as the Parties agree upon.

Gogo will work with American and/or third-party providers in good faith to
integrate and test, to the extent necessary, Other Airline Business Applications
on a timely basis. For the avoidance of doubt, Gogo will not be obligated to
increase the certification level of the System. If the normal operation of the
System would be negatively affected by the integration of any airline business
application under this Agreement, American and Gogo will work together in good
faith to ensure that such conflicts are resolved.

In addition to the integration and testing described above, either Gogo or
American may develop, independently, jointly or with third parties, airline
business applications that may be enabled over the Link(s), although neither
Party has any obligation to do so. [***].

Gogo represents and warrants that the Links will have the ability to prioritize
data transfer. American and Gogo will work together in good faith to assign
priorities that meet American’s business requirements without (except as
required for safety or medical emergencies) negatively impacting the passenger
connectivity experience or Gogo’s ability to meet its service level obligations
set forth in any applicable SLA described in Exhibit J. Gogo will use
commercially reasonable efforts to ensure that the delivery of data over the
Links is consistent with the agreed-upon priority levels. If the priorities
requested by American could impair Gogo’s ability to meet its obligations under
the applicable SLA, Gogo will, upon American’s request, work in good faith with
American to revise the applicable SLA; provided, however, that nothing in this
Exhibit N or the Agreement will require Gogo to agree to or implement any
prioritization of airline business applications that, in Gogo’s reasonable
judgment, could negatively impact the reputation of the Gogo brand or Gogo’s
ability to meet its obligations under service level agreements with other
airlines.

 

American Airlines, Inc. and Gogo LLC

Confidential and Proprietary Information

N-1



--------------------------------------------------------------------------------

In the event that Gogo or American enters into a contract with a third party for
airline business applications, the contracting Party will ensure the third party
is in compliance with all applicable laws, rules, regulations and
certifications. Gogo’s and American’s obligations with regard to compliance are
outlined in Sections 9.5 and 10.3, respectively, of the Agreement.

 

American Airlines, Inc. and Gogo LLC

Confidential and Proprietary Information

N-2



--------------------------------------------------------------------------------

Exhibit O

[RESERVED]

 

American Airlines, Inc. and Gogo LLC

Confidential and Proprietary Information

O-1



--------------------------------------------------------------------------------

Exhibit P:

Change Request Form

 

  

Master Change Proposal (MCP)

 

   No.                          Project                           Project Stage
                          Subject of this MCP                           This MCP
is initiated by:                                                  Reference
Document(s)                                                        Scope:     
                 Assumption:                       Work covered by this MCP:   
                   Implementation Plan:                                         
        MCP Validation                                               
Non-recurring Costs                   Labor Rate Used: [     ]             [Work
Type]    X    [Labor Hours]    =    $               

 

   [Work Type]    X    [Labor Hours]    =    $               

 

   [Work Type]    X    [Labor Hours]    =    $    NRE Total             $      
        

 

 

American Airlines, Inc. and Gogo LLC

Confidential and Proprietary Information

P-1



--------------------------------------------------------------------------------

 

Recurring Costs

                            Per Shipset    $                            Total
Shipsets    $             Total Recurring    $               

 

                                    Responsibility (%)                  
Supplier    %                            American    %                          
                         Weight Impact                   Per Shipset           
                                             Schedule Impact               

If approved MCP is received by [date], the following schedule will apply.

 

            Work Type                                 Work Type                 
               Time to Perform Change                                 Impact to
delivery                                                         Service
Bulletin:                   Yes       No       
Will a service bulletin be required?                                 (If yes)
Completion Date                                 Change on new deliveries?      
                                                      

 

American Airlines, Inc. and Gogo LLC

Confidential and Proprietary Information

P-2



--------------------------------------------------------------------------------

Approved by Gogo (Vice President)    Accepted by American: Gogo Signature:   
American Signature: ______________________    Date:____________   
Date:____________

 

American Airlines, Inc. and Gogo LLC

Confidential and Proprietary Information

P-3



--------------------------------------------------------------------------------

Exhibit Q:

Coverage and Regulatory Approval for Technology Types

 

1. Coverage

General coverage is set forth below:

ATG Solution/ATG4 Solution:

[***].

2Ku Solution:

[***].

Gogo is regularly adding new coverage to its 2Ku network. As new satellites are
launched and new agreements executed, the map in Section 1.2 of this Exhibit Q
will be maintained by Gogo as a representation of its 2Ku coverage and updates
will be available to American throughout the Term upon request and with
reasonable notice.

 

  1.1. ATG Solution and ATG4 Solution Coverage Area

[***]

 

American Airlines, Inc. and Gogo LLC

Confidential and Proprietary Information

Q-1



--------------------------------------------------------------------------------

  1.2. 2Ku Solution Coverage Area

[***]

 

American Airlines, Inc. and Gogo LLC

Confidential and Proprietary Information

Q-2



--------------------------------------------------------------------------------

2. Regulatory Approval

As of the Effective Date, regulatory approval has been obtained according to the
maps below for each Technology Type.

 

  2.1. ATG Solution and ATG4 Solution Regulatory Approval

[***]

 

American Airlines, Inc. and Gogo LLC

Confidential and Proprietary Information

Q-3



--------------------------------------------------------------------------------

  2.2. 2Ku Solution Regulatory Approval

[***]

 

American Airlines, Inc. and Gogo LLC

Confidential and Proprietary Information

Q-4



--------------------------------------------------------------------------------

Exhibit R:

[***]

[***].    

Gogo Obligations:

[***]

American Obligations:

[***]

Changes in Scope:

[***]

 

American Airlines, Inc. and Gogo LLC

Confidential and Proprietary Information

R-1



--------------------------------------------------------------------------------

Exhibit S:

Charter Services

This Exhibit S addresses certain flight segments on Retrofit A/C on which
American provides charter services for certain professional sports teams,
personnel, staff and guests, and other organizations, and wishes to provide the
Connectivity Services on the terms described below (each, a “Charter Flight”).

 

1. American Obligations. [***].

 

2. Gogo Obligations. [***].

 

3. Pricing and Invoices. [***].

 

4. Taxes. [***].

 

American Airlines, Inc. and Gogo LLC

Confidential and Proprietary Information

S-1



--------------------------------------------------------------------------------

Exhibit T

[RESERVED]

 

American Airlines, Inc. and Gogo LLC

Confidential and Proprietary Information

T-1



--------------------------------------------------------------------------------

Exhibit U

[RESERVED]

 

American Airlines, Inc. and Gogo LLC

Confidential and Proprietary Information

U-1



--------------------------------------------------------------------------------

Exhibit V:

Proprietary Rights and Data Security Exhibit

 

American Airlines, Inc. and Gogo LLC

Confidential and Proprietary Information

V-1



--------------------------------------------------------------------------------

[***].

 

American Airlines, Inc. and Gogo LLC

Confidential and Proprietary Information

V-2



--------------------------------------------------------------------------------

Appendix 1

[Attached]

 

 

American Airlines, Inc. and Gogo LLC

Confidential and Proprietary Information

Appendix 1-1



--------------------------------------------------------------------------------

Summary

[***]

 

1



--------------------------------------------------------------------------------

Table of Contents

 

LOGO [g377947dsp48.jpg] Requirements Document Summary

 

Scope Sections

  

Owners

  

Requirement Specifications Description

Summary    [***]    RFP Summary Appendix A1B    [***]    Usage Data Elements
Appendix A1C    [***]    Cabin Crew Requirements Appendix A2A    [***]   
Marketing Connectivity Functional Requirements Appendix A2B    [***]   
Connectivity Graphics Appendix A2C    [***]    A319 & A320 Bandwidth Allocation
Appendix A2D    [***]    B737 Bandwidth Allocation Appendix A2E    [***]   
A321H & A321S Bandwidth Allocation Appendix A2F    [***]    Wireless
Entertainment Content Sizing Appendix A3    [***]    WISP Requirements Appendix
B2    [***]    Engineering Technical Connectivity Specifications Appendix B3   
[***]    BITE Data Appendix B4    [***]    Certification Appendix C    [***]   
Program Management Appendix D    [***]    SLA and Reporting Appendix E1    [***]
   Core Software Requirements Appendix E2    [***]    IT Connectivity
Requirements Appendix E3    [***]    Rack Support Appendix E4    [***]    IT PCI
Security Appendix F1    [***]    Training – Flight Services Appendix F2    [***]
   Maintenance – Training and Spares Appendix G    [***]    On-Site
Representative Appendix J    [***]    Bidder Capacity Worksheet Appendix K   
[***]    Glossary/Acronyms Appendix L2D    [***]    A320F Connectivity &
Wireless Ent. Antenna Drag and Fuel Burn Appendix M1    [***]    Connectivity &
Wireless Ent. Service Level Availability Appendix M2    [***]    [***] Appendix
N    [***]    Details of Product Offering Appendix O    [***]    Technology
Roadmap Appendix P    [***]    Connectivity Coverage & Future Expansion Appendix
R1    [***]    Supported Services Appendix R2    [***]    Server Specifications
(Updated Specs) Appendix S    [***]    SATCOM Antenna & Radome Appendix T   
[***]    Additional Warranty Details for each product and fleet Appendix U   
[***]    Additional Certification and Design Information Appendix V    [***]   
Additional Reliability Information Appendix W    [***]    Additional Wireless
Entertainment Information

 

2



--------------------------------------------------------------------------------

Appendix A1B

[***]

 

3



--------------------------------------------------------------------------------

Appendix A1C

[***]

 

4



--------------------------------------------------------------------------------

Appendix A2A

[***]

 

5



--------------------------------------------------------------------------------

Appendix A2B

[***]

 

LOGO [g377947dsp191.jpg]

 

6



--------------------------------------------------------------------------------

Appendix A2C

[***]

 

7



--------------------------------------------------------------------------------

Appendix A2F

[***]

 

8



--------------------------------------------------------------------------------

Appendix A3

[***]

 

9



--------------------------------------------------------------------------------

Appendix B2

[***]

 

10



--------------------------------------------------------------------------------

Appendix B3

[***]

 

11



--------------------------------------------------------------------------------

Appendix B4

[***]

 

12



--------------------------------------------------------------------------------

Appendix C

[***]

 

13



--------------------------------------------------------------------------------

Appendix D

[***]

 

14



--------------------------------------------------------------------------------

Appendix E1

[***]

 

15



--------------------------------------------------------------------------------

Appendix E2

[***]

 

16



--------------------------------------------------------------------------------

Appendix E3

[***]

 

17



--------------------------------------------------------------------------------

Appendix E3

[***]

 

18



--------------------------------------------------------------------------------

Appendix E4

[***]

 

19



--------------------------------------------------------------------------------

Appendix F1

[***]

 

20



--------------------------------------------------------------------------------

Appendix F2

[***]

 

21



--------------------------------------------------------------------------------

Appendix G

[***]

 

22



--------------------------------------------------------------------------------

Appendix J

[***]

 

23



--------------------------------------------------------------------------------

Appendix K

 

LOGO [g377947dsp212.jpg]   Master Technical Compliance Matrix Form  
Glossary/Acronyms All AA Requirements below should be available by EIS   

 

Item

  

Definitions

  

Description

1    Acronyms    2    A/C    Aircraft 3    A/D    Analog-to-digital 4    AA   
American Airlines, Inc. 5    AAC    airline administrative communications 6   
ABM    Apogee Booster Motor 7    AC    Advisory Circular (FAA publication) 8   
AC    Alternating Current 9    ACARS    Aircraft Communications Addressing and
Reporting Systems 10    ACARS    airplane communications addressing and
reporting system 11    ACARS    ARINC Communication Addressing Reporting System
12    ACAST    Advisory Committee on the Application of Science and Technology
to Development (United States) 13    ACC    Antenna Control Console 14    ACD   
Automatic Call Distribution 15    ACE    actuator control electronics 16    ACE
   Audio Connecting Equipment 17    ACI    Adjacent Channel Interference 18   
ACMF    airplane condition monitoring function 19    ACMP    AC-powered electric
motor pump 20    ACMS    airplane condition monitoring system 21    ACOS   
Attitude and Orbit Control System 22    ACS    Attitude Channel Interference 23
   ACTS    Advanced Communication Technology Satellite (USA) 24    ACU   
Antenna Control Unit 25    AD    Airworthiness Directive 26    AD   
Airworthiness Directive 27    ADA    American Disabilities Act 28    ADA   
American Disabilities Act 29    ADACS    Attitude Determination and Control
System 30    ADB    Area Distribution Box 31    ADCE    Attitude Determination
and Control Electronics 32    ADCN    Advanced Drawing Change Notice 33    ADCN
   Advanced Drawing Change Notice 34    ADCS    Attitude Determination and
Control Subsystem 35    ADF    automatic direction finder 36    ADI    attitude
direction indicator 37    ADK    application development kit 38    ADM    air
data module 39    ADM    Adaptive Delta Modulation 40    ADPM    Adaptive
Differential Pulse Code Modulation 41    ADS    automatic dependent surveillance
42    ADS-B    Automatic Dependent Surveillance – Broadcast 43    AE    American
Eagle Airlines 44    AEEC    American Environmental and Engineering Consultants
45    AEG    Aircraft Evaluation Group 46    AF    Audio Frequency 47    AFC   
Automatic Frequency Control 48    AFDC    autopilot flight director computer 49
   AFDF    autopilot flight director function 50    AFDS    autopilot flight
director system 51    AFETR    Air Force Eastern Test Ranges

 

24



--------------------------------------------------------------------------------

Appendix K

 

LOGO [g377947dsp212.jpg]   Master Technical Compliance Matrix Form  
Glossary/Acronyms

 

All AA Requirements below should be available by EIS

Item

  

Definitions

  

Description

52    AFF    auto flight function 53    AFM    airplane flight manual 54    AFN
   ATS facilities notification 55    AGC    Automatic Gain Control 56    AGL   
above ground level 57    A-H    Amp-House; Ampere Hour 58    AHM    Airplane
Health Management 59    AHRU    attitude heading reference units 60    AIAA   
American Institute of Aeronautics and Astronautics (USA) 61    AIM   
Aeronautical Information Manual 62    AKM    Apogee Kick Motor 63    ALT   
Altitude 64    AM    Amplitude Modulation 65    AM    Apogee Motor 66    A-MAC
   Type A Multiplexed Analog Components 67    AMF    Apogee Motor Firing 68   
AMI    airline-modifiable information 69    AMM    Aircraft Maintenance Manual
70    AMM    Airport Moving Map 71    AMR    AMR Corporation, parent company of
American Airlines, Inc. 72    AMS    Attitude Measurements Sensor 73    AMSS   
Aeronautical Mobile Satellite Service 74    AMT    Aviation Maintenance
Technician 75    ANC    Automatic Nutation Control 76    ANP    actual
navigation Path 77    ANSI    American National Standards Institute 78    ANTEL
   Administration Nacional de Telecomunicaciones 79    AOA    ACARS over
avionics / angle of attack 80    AOC    Airline Operational Control 81    AOC   
airline operational communications / airline operational control 82    AOD   
Audio On Demand 83    AOD    Audio on Demand 84    AOR    Atlantic Ocean Region
85    AOS    Attitude and Orbit Control Subsystem 86    AOTS    Advanced Orbital
Test Satellite (ESA) 87    APC    Autonomous Payload Controller 88    APC   
Adaptive Predictive Coding 89    APCS    Autonomous Payload Control System 90   
APD    Avalanche Photodiode Detector 91    APE    Antenna Positioning
Electronics 92    APEX    Satellite Network (France) 93    APKS   
Amplitude-Phrase- Keyed System 94    APM    aircraft performance monitoring 95
   APM    Antenna Positioning Mechanism 96    APS    auxiliary power system 97
   APS    Auxiliary Power Supply 98    APU    Auxiliary Power Unit 99    APU   
auxiliary power unit 100    ARA    Angular Rate Assembly 101    ARC   
Administrative Radio Conference (ITU) 102    ARENTO    Telecommunications
Organization (Arab Republic of Egypt)

 

25



--------------------------------------------------------------------------------

Appendix K

 

LOGO [g377947dsp212.jpg]   Master Technical Compliance Matrix Form  
Glossary/Acronyms

 

All AA Requirements below should be available by EIS

Item

  

Definitions

  

Description

103    ARINC    Aeronautical Radio Incorporated 104    ARINC    aeronautical
radio Inc. 105    ARINC    Aeronautical Radio Incorporated 106    ARINC   
Aeronautical Radio Inc. 107    ARINC    Aeronautical Radio Inc.- Advance
Research Projects Agency (USA) 108    ARM    Aircraft Reporting Malfunction 109
   ARMS Form    ACARS Reported Maintenance System 110    ARMS form    ACARS
Reported Maintenance System 111    ARPA    Advanced Research Projects Agency
(USA) 112    ARQ    Automatic Repeat Request 113    ARTI    Arab Regional
Telecommunications Institute 114    ASA    airline service agreement 115    ASA
   American Standards Association 116    ASBU    Arab States Broadcasting Union
117    ASCIL    American Standard Code for Information Interchange 118    ASCO
   Arab Satellite Communications Organization 119    ASEAN    Association of
South East Asian Nations 120    ASI    Italian Space Agency 121    ASIN   
Action of National Information Systems 122    ASM    application specific module
123    ASO    airline selectable options 124    ASOT    airline selectable
options tool 125    ASP    attendant switch panel 126    ASR    Automatic Send
and Receive 127    ASTM    American Society of Testing and Materials 128    ASU
   Acquisition and Synchronization Unit 129    AT    Acceptance Test 130    ATA
   Air Transport Association 131    ATA    Air Transport Association 132    ATB
   All Trucks Busy 133    ATC    Air Traffic Control 134    ATC    air traffic
control 135    ATC    Adaptive Transform Coding 136    ATDA    Augmented Target
Docking Adaptor 137    ATG    Air to Ground 138    ATME    Automatic
Transmission Measuring Equipment 139    ATN    Aeronautical Telecommunications
Network 140    ATN    aeronautical telecommunication network 141    ATOS    Air
Transport Oversight System 142    ATP    alerting and transponder control panel
143    ATS    air traffic services 144    ATU    Arab Telecommunications Union
145    AU    Astronomical Unit 146    AVC-D    audio/video controller—digital
147    AVD    Alternate Voice/Data 148    AVOD    Audio and Video On Demand 149
   AZ    Azimuth 150    B    Magnetic Field Strength 151    B    Byte (8 bits)
152    B/C    Business Class 153    B/C    Business Class

 

26



--------------------------------------------------------------------------------

Appendix K

 

LOGO [g377947dsp212.jpg]   Master Technical Compliance Matrix Form  
Glossary/Acronyms

 

All AA Requirements below should be available by EIS

Item

  

Definitions

  

Description

154    BAI    Balkonur Launch Complex (Russia) 155    BAPTA    Bearing and Power
Transfer Assembly 156    BB    Baseband 157    BBC    British Broadcasting
Corporation 158    BBC    Block check character 159    BBTM    Beam-to-beam
Traffic Matrix 160    BBU    Baseband Unit 161    BC    battery charger 162   
BCD    Binary Coded Decimal 163    BCW    Burst Codewords 164    BDE    Baseband
Distribution Equipment 165    BDF    Baseband Distribution Frame 166    BDLC   
Bisync Data Link Control 167    BDU    Baseband Distribution Unit 168    BEF   
Band Elimination Filter 169    BEGSS    Boeing ePlane Ground Support System 170
   BER CONT    Bit Error Rate Continuous 171    BET    Boeing equivalent thrust
172    BEX    Broadband Exchange 173    BEZEK    The Israel Telecom Corporation
Ltd. 174    BFE    buyer-furnished equipment 175    BFO    Beat Frequency
Oscillator 176    BFSK    Binary Frequency Shift Keying 177    BIH    Bureau
Internatioanle de l’heure (International Time Bureau) 178    BINR    Basic
Intrinsic Noise Ratio 179    BIPM    Bureau International de Poldes et Meaures
(International Bureau of Weights and Measures) 180    BIT    Built In Test 181
   BIT    Built In Test 182    BITE    built-in test equipment 183    BLD   
Binary Load Dump (Spade) 184    BLK    Block 185    B-MAC    Type B Multiplexed
Analog Components 186    BO    Backoff 187    BOB    Buy-On-Board 188    BOD   
Beneficial Occupancy Date 189    BOL    Beginning of Life 190    BONAC   
Broadcasting Organization of the Non-Aligned Countries 191    BOS    Back Office
System 192    BP    Bandpass 193    BPCU    bus power control units 194    BPF
   Bandpass Filter 195    BPI    Bits Per Inch 196    BPS OR BIT/S    Bit Per
Second 197    BPSK    Bi-Phrase Shift Keyed 198    BSBD    Baseband 199    BSC
   Binary Synchronous Protocol 200    BSFX    Burst Sync Failure (SPADE) 201   
BSI    British Standards Institution (UK) 202    BSM    Baseband Switch Matrix
203    BSS    Broadcasting Satellite Service 204    BST    Block the Spade
Terminal Command

 

27



--------------------------------------------------------------------------------

Appendix K

 

LOGO [g377947dsp212.jpg]   Master Technical Compliance Matrix Form  
Glossary/Acronyms

 

All AA Requirements below should be available by EIS

Item

  

Definitions

  

Description

205    BSU    Baseband Switching Unit 206    BT    British Telecom 207    BTE   
Bench Test Equipment 208    BTI    British Telecommunications International (UK)
209    BTR    Bit Time Recovery 210    BTU    British thermal Unit 211    BU   
Baseband Unit 212    BUC    Block Up Converter 213    BUV    Backscatter
Ultraviolet 214    BVU    Brightness Value Unit 215    BW    Bandwidth 216   
BWR    Bandwidth Radio 217    C    Celsius; Centigrade, Coulomb 218    C AND DH
   Control and Data Handling 219    C/I    Carrier-to-Interference Ratio 220   
C/I    Carrier/Interference Ratio 221    C/N    Carrier -to-Noise Ratio 222   
C/N    Carrier/Noise Ratio 223    C/NO    Carrier-to-Noise Density 224    C/T   
Carrier-to-Temperature Ratio 225    C/T    Carrier/Noise Temperature Ratio 226
   CA    Captain 227    CAH    cabin attendant handset 228    CALEA   
Commission on Accreditation for Law Enforcement Agencies 229    CAN   
controller area network 230    CANTO    Caribbean Association of National
Telecommunications Operators 231    CAP    cabin attendant panel 232    CAR   
Channel Assignments Record 233    CASSA    Coarse Analog Sum Sensor Assembly 234
   CATV    Community Antenna Television 235    CBIC    circuit breaker
indication and control 236    CC    Common Carrier 237    CCC    Customer Care
Center 238    CCD    cursor control device 239    CCFK    Continuity Check
Failute (SPADE) 240    CCFL    Cold Cathode Fluorescent Lamp 241    CCI   
Comite Consultatif International (International Consultative Committee) 242   
CCIR    Comite Consultatif International de Radio (International Radio
Consultative Committee) (ITU) 243    CCIS    US/ATT, Common Channel Interoffice
Signaling (USA) 244    CCITT    Comite Consulatif International des Telephones
et Telegraphes (International Telephone and Telegraph Consultive Committee (ITU)
245    CCR    common computing resource 246    CCS    common core system 247   
CCT    Cabin Control Terminal 248    CCT    Cabin Control Terminal 249    CCT   
Continuity Check Transceiver 250    CCTS    Coordinating Committee on Satellite
Communications 251    CD    Crystal Detector 252    CDA    Command and Data
Acquisition (Station) 253    CDE    Control and Display Equipment 254    CDF   
Carrier Distribution Frame 255    CDHP    Command and Data Handling Package

 

28



--------------------------------------------------------------------------------

Appendix K

 

LOGO [g377947dsp212.jpg]   Master Technical Compliance Matrix Form  
Glossary/Acronyms

 

All AA Requirements below should be available by EIS

Item

  

Definitions

  

Description

256    CDL    Configuration Deviation List 257    CDMA    Code Division Multiple
Access 258    CDN    common data network 259    CDR    Critical Design Review
260    CDR    Critical Design Review 261    CDU    control display unit 262   
CEC    cabin equipment center 263    CEE    Communaute Europeenne Economique
(European Economic Community) 264    CENTO    Central Treaty Organization 265   
CEPT    European Conference on Postal and Telecommunications Administrations 266
   CES    Coast Earth Station (Inamoratas) 267    CETS    European Conference on
Satellite Communications 268    CETTEM    Center of Telecommunications for the
Third World 269    CFM    Companded FM 270    CFR    Code of Federal Regulations
271    CFR    Code of Federal Regulations 272    CFRP    carbon fiber reinforced
plastic 273    CG    center of gravity 274    CG/MOI    Center of Gravity/Moment
of Inertia 275    CGMS    Coordination of Geostationary Meteorological
Satellites 276    CGPM    General Conference of Weights and Measures 277    CH
   Channel 278    CHU    Channel Unit (Spade) 279    CIC    Common Interface
Circuit 280    CIC    Cover Integrated Cell 281    CICT    Centre International
de Control Technique (International Technical Control Center) (ITCC) 282    CID
   Cathode Imaging Detector 283    CIS    crew information system 284    CISPR
   International Special Committee on Radio Interference 285    CITE    Cargo
Integrated Test Equipment 286    CKR    Receive Bit Clock 287    CKT    Circuit
288    CKT    Transmit Bit Clock 289    CL    cabin lighting 290    CLI   
Command-line interface 291    CLK    Clock 292    CLR    Clear 293    C-MAC   
Type C Multiplexed Analog Components 294    CMBD    Joint Committee on Circuit
Noise and Availability 295    CMCF    central maintenance computing function 296
   CMCS    central maintenance computing system 297    CMD    Command 298    CME
   Circuit Multiplication Equipment 299    CMEA    Council on Mutual Economic
Assistance 300    CMI    Joint International Committee for Tests Relating to the
Protection of Telecommunication Lines and Underground Ducts 301    CMI    Crew
Management Interface 302    CMO    Certificate Management Office 303    CMOS   
Complementary Medal Oxide Semiconductor 304    CMR    Cellular Mobile Radio 305
   CMS    central maintenance system 306    CNES    Centre National d’Etudes des
Spatiales (France)

 

29



--------------------------------------------------------------------------------

Appendix K

 

LOGO [g377947dsp212.jpg]   Master Technical Compliance Matrix Form  
Glossary/Acronyms

 

All AA Requirements below should be available by EIS

Item

  

Definitions

  

Description

307    CNES    Center National d-Etudes Spatials (French NASA) 308    CNET   
Centre National d’Etudes des Telecommunications (France) 309    CNR    Consiglio
Nazionale Delle Ricerche (Italy) 310    CNR    Carrier/Thermal Noise Ratio 311
   CNSS    Center for National Space Study 312    CO    Circuit Order 313   
COAX    Coaxial Cable 314    CODEC    Coder-Decoder 315    CODEC   
Coder-Decoder 316    COM    Computer Output Microfilm Campanding Compression and
Expansion 317    CONG    Congestion Error Control 318    CONUS    Continental
United States (Coverage) 319    CO-ORD    Coordination Channel 320    COP   
Communications Operations Plan 321    CO-POL    Co-Polarization 322    COPS   
Command Operations 323    CoS    Class of Service 324    COSMOS    European
Multinational Industrial Consortium 325    COSPAR    Comite Mondial de la
Rechereche Spatiale (World Committee on Space Research) (ICSU-UN) 326    COSTED
   Committee on Science and Technology in Developing Countries (ICSU-UN) 327   
COTS    Commercial Off The Shelf Solution 328    COTS    Commercial Off The
Shelf 329    CP    Circular Polarization 330    CPC    Committee for Programs
and Coordination of ECOSOC 331    CPCS    cabin pressure control system 332   
CPDLC    controller/pilot data link communication 333    CPE    Customer
Premises Equipment 334    CPES    Customer Premises Earth Station 335    CPFSK
   Continuous Phase Frequency Shift Keying 336    CPS    Cycles per Second 337
   CPSK    Coherent Phase Shift Keying 338    CPU    Central Processing Unit 339
   CPU    Central Processing Unit 340    CR    Carrier Recovery 341    CR AND T
   Command, Ranging, and Telemetry 342    CRAN    Command Receive Antenna 343   
CRBW    Carson Rule Bandwidth 344    CRC    Cyclic Redundancy Code 345    CRD   
Critical Review Design 346    CRD    Customer Requirements Document 347    CRES
   corrosion resistant steel 348    CRPL    Central Radio Propagation Laboratory
349    CRT    Cathode Ray Tube 350    CRTO    Centre Rigionali (Italy) 351   
CRTS    Cellular Radio Telephone Service 352    CRYO    Cryogenic 353    CSC   
Common Signaling Channel Demodulator 354    CSCE    Communications Subsystem
Checkout Equipment 355    CSCM    Common Signaling Channel Modem 356    CSE   
customer-selected equipment 357    CSG    Guiana Space Center (Center Spatial de
Guyuanne)

 

30



--------------------------------------------------------------------------------

Appendix K

 

LOGO [g377947dsp212.jpg]   Master Technical Compliance Matrix Form  
Glossary/Acronyms

 

All AA Requirements below should be available by EIS

Item

  

Definitions

  

Description

358    CSM    Communications Systems Monitoring 359    CSM    Commission for
Synoptic Meteorology 360    CSME    Communications Systems Monitoring Equipment
361    CSOC    Consolidated Space Operations Center 362    CSP    Content
service provider 363    CSS    Cabin Service System 364    CSS    cabin services
system 365    CSSB    Companded Sigle-Sideband 366    CSU    Constant Speed Unit
367    CSU    Channel Service Unit 368    CT    Transit Center 369    CTB   
Commonwealth Overseas Telecommunications Council 370    CTE    Channel
Translating Equipment 371    CTNE    Compania Telephonica National de Espana 372
   CVR    cockpit voice recorder 373    CW    Carrier Wave 374    CW   
Continuous Wave 375    CWAP    Cabin Wireless Access Point 376    CXR    Carrier
377    D/C    Downconverter 378    D2-MAC    Type D2 multiplexed analog
components 379    DA    Demand Assignment 380    DAA    Data Access Arrangement
381    DAB    Digital Audio Broadcasting 382    DAIT    Demand Assigned
International Terminal 383    DAMA    Demand Assignment Multiple Access 384   
DARA    German Space Agency 385    DASS    Demand Assignments Signaling and
Switching Unit 386    D-ATIS    digital automatic terminal information service
387    DB    Decibel 388    DB/K    Decibels Per Degree Kelvin 389    DBH   
Diameter at Breast Height 390    DBM    Decibels relative to one Milliwatt 391
   DBMO    dBm referred to or measured at a point of zero 392    DBS    Direct
Broadcast Satellite 393    DBS-SC-AMW/QM    Double Sideband-Suppressed
Carrier-Amplitude Shift Keyed 394    DBTR    Digital Bit Timing Recovery 395   
DBW    Decibels relative to one watt 396    DC    direct current 397    DC   
Direct Current 398    DC    Downconverter 399    DCA    Defense Communications
Agency 400    DCE    Data Communications Equipment 401    DCE    Despun Control
Electronics 402    DCP    Data Collection Platforms 403    DCPM    Differential
Pulse Code Modulation 404    DCPSK    Differentially Coherent Phase Shift Keying
405    DCRT    Data Collection Receive Terminal 406    DCS    Direct Couple
System; Data Collection System 407    DCU    Display and Control Unit 408   
DD/C    Dual Downconverter

 

31



--------------------------------------------------------------------------------

Appendix K

 

LOGO [g377947dsp212.jpg]   Master Technical Compliance Matrix Form  
Glossary/Acronyms

 

All AA Requirements below should be available by EIS

Item

  

Definitions

  

Description

409    DDI    Direct Digital Interface 410    DDM    Data Distribution Manager
411    DDS    Digital Data System 412    DDS    Dataphone Digital Service 413   
DEC    Declination 414    DEMOD    Demodulator 415    DEMUX    Demultiplexer 416
   DES    Digital Encryption Standard 417    DET    Detector 418    DEV   
Deviation 419    DGT    Directorate General of Telecommunications (France) 420
   DHCP    Dynamic Host Configuration Protocol 421    DIOS    Digital In-Band
Open-Loop Synchronization 422    DITEC    Digital Television Communication
System 423    DL or D/L    Downlink 424    DLF    Direct Through-Connection
Filter 425    DLR    German Aerospace Research Establishment 426    DM    Delta
Modulation 427    DM/PSK    Delta Modulation/Phase Shift Keyed 428    DMA   
Direct Memory Access 429    D-MAC    Type D multiplexed analog components 430   
DME    distance measuring equipment 431    DNI    Digital Non-Interpolated 432
   DNS    Domain Name System 433    DOD    Department of Defense (USA) 434   
DOMSAT    Domestic Satellite System 435    DOT    Department of Transportation
436    DPA    Destructive Physical Analysis 437    DPSK    Differential Phase
Shifting Keyed 438    DPU    Data Processing Unit 439    DQPSK    Differential
Quadrature PSK 440    DR    Disaster Recovery 441    DR    Dynamite Range 442   
DRT    Data Recording Terminal 443    DS1, DS2, ETC.    Digital Service
Hierarchy 444    DSB    Double Sideband 445    DSB-SC-AM    Double
Sideband-Suppressed Carrier-Amplitude Modulation 446    DSB-SC-AM W/QM    Double
Sideband-Suppressed Carrier-Amplitude with Quadrature Multiplexing 447   
DSB-SC-ASK    Double Sideband-Suppressed Carrier-Shift Keyed 448    DSI   
Digital Speech Interpolation 449    DSIF    Deep Space Instrumentation Facility
450    DSIR    Department of Scientific and Industrial Research (UK) 451    DSN
   Deep Space Network 452    DSNG    Digital Satellite Newsgathering 453    DST
   Direct Sounding Transmission 454    DTE    Data Terminating Equipment 455   
DTH    Direct-to-home Broadcast 456    DTI    Data Transfer Interface 457   
DTMF    Dual Tone Multi-Frequency 458    DTS    data transfer services 459    DU
   Display Unit

 

32



--------------------------------------------------------------------------------

Appendix K

 

LOGO [g377947dsp212.jpg]   Master Technical Compliance Matrix Form  
Glossary/Acronyms

 

All AA Requirements below should be available by EIS

Item

  

Definitions

  

Description

460    DU    display unit 461    DUS    Data Utilization Stations 462    DVI   
Digital Visual Interface 463    DVT    Design Verification Test 464    DX   
Duplex 465    E/E    electric/electronic 466    E1, E2, ETC    European
Digitized Telephone Hierarchy 467    EAFR    enhanced airborne flight recorders
468    EAGE    Electrical Aerospace Ground Equipment 469    EAP    Extensible
Authentication Protocol 470    EASA    European Aviation Safety Agency 471   
EB/NO    Energy-per-bit to Noise-Density Ratio 472    EBCDIC    Extended Binary
Coded Decimal Interchange Code 473    EBR    Electronic Beam Record 474    EBU
   European Broadcasting Union 475    ECC    Eccentricity 476    ECE    Economic
Commission Manufactures Association 477    ECH    Earth Converge Horn 478    ECL
   electronic checklist 479    ECM    engine condition monitoring 480    ECMA   
European Computer Manufactures Association 481    ECOM    Electronic
Computer-Originated Mail 482    ECS    environmental control system 483    ECS
   European Communications Satellite System (Eutelsat) 484    ECWA    Economic
Commission for Western Asia 485    EDA    Electronic Despun Antenna 486    EDP
   engine-driven pump 487    EDP    Electronic Data Processing 488    EDPS   
Experiment Data and Power System 489    EDTV    Enhanced Definition Television
490    EEA    Electrostatic Energy 491    EFB    Electronic Flight Bag 492   
EFB    electronic flight bag 493    EFI    Error-Free Intervals 494    EFT   
Electronic Fund Transfer 495    EFTA    European Free Trade Association 496   
EHF    Extremely High Frequency (Miriametric waves) 497    EHT    Electrothermal
Hydrazine Thrusters 498    EICAS    engine indication and crew alerting system
499    EIRP    Effective Isotropically Radiated Power 500    EISCAT    European
Institute Scatter Facility 501    EL    Elevation 502    ELB    Electronic Log
Book 503    ELF    Extremely Low Frequency 504    ELPT    e-Logbook Project Team
(ATA) 505    ELT    emergency locator transmitter 506    ELT    Emergency
Locating Transmitters 507    ELU    Existing Carrier Line-Up 508    ELV   
Expanded Launch Vehicles 509    EM    Engineering Model 510    EMA   
electro-mechanical actuators

 

33



--------------------------------------------------------------------------------

Appendix K

 

LOGO [g377947dsp212.jpg]   Master Technical Compliance Matrix Form  
Glossary/Acronyms

 

All AA Requirements below should be available by EIS

Item

  

Definitions

  

Description

511    EMF    Electromotive Force 512    EMI    Electro Magnetic Interference
513    e-MLB    Electronic Maintenance Log Book 514    EMP    electric motor
pump 515    EMS    Electronic Message Service 516    EOC    End of Coverage 517
   EOL    End of Life 518    EOS    Earth Observation Satellite 519    EOW   
Engineering Order Wire 520    EP    external power 521    EPC    Electronic
Power Conditioner 522    EPDS    Experiment Power and Data Systems 523    EPIRB
   Emergency Position Indicating Radio Beacon 524    EPTA    Expanded Program of
Technical Assistance (UN) 525    EQ    Energy per Unit Charge 526    ER AND S   
Exploratory Research and Studies 527    ERP    Enterprise Resource Planning 528
   ERS    earth reference system 529    ES    Echo Suppressor 530    ES    Earth
Station 531    ESA    European Space Agency 532    ESC    European Space
Conference 533    ESC    Engineering Service Circuit 534    ESE    Engineering
Specification Equipment 535    ESE    Engineering Specification Equipment 536   
ESOC    European Space Operations Center 537    ESRANGE    European Space
Sounding Rocket Landing Range (ESA) 538    ESTEC    European Space Research and
Technology Center 539    ESTL    European Space Tribology Centre (UK Atomic
Energy Authority) 540    ESU-G    Ethernet switch unit—gigabit 541    ETOPS   
Extended Twin Operations 542    ETOPS    extended-operations 543    ETR   
Eastern Test Range (NASA’s Cape Canaveral, USA) 544    ETS    Engineering Test
Satellite 545    ETSI    European Telecommunications Standards Institute 546   
ETT    Electrothermal Thruster 547    EURONET    European Public Network (Data)
548    EUROSPACE    European industry space study group 549    EUTESLAT   
European Telecommunications Satellite Organization 550    EUV    Extreme
Ultraviolet 551    EV    Electron Volt 552    EVA    Extravehicular Activity 553
   EVDO    Cellular Data Network Standard 554    EWIS    Electrical Wiring
Interconnection System 555    EWIS    Electrical Wiring Interconnection System
556    F/C    First Class 557    FAA    Federal Aviation Administration 558   
FACS    Flight Attendant Control Station 559    FADEC    full-authority digital
engine-control 560    FAI    First Article Inspection 561    FAI    First
Article Inspection

 

34



--------------------------------------------------------------------------------

Appendix K

 

LOGO [g377947dsp212.jpg]   Master Technical Compliance Matrix Form  
Glossary/Acronyms

 

All AA Requirements below should be available by EIS

Item

  

Definitions

  

Description

562    FANS    future air navigation system 563    FAR    Federal Aviation
Regulations 564    FAR    Federal Aviation Regulations 565    FBW    fly-by-wire
566    FC    Sampling Frequency 567    FCAC    forward cargo air-conditioning
568    FCC    Federal Communications Commission (USA) 569    FCE    flight
control electronics 570    FCF    Functional Check Flight 571    FCM    flight
control modules 572    FD    flight deck 573    FD    Focal Length to Diameter
Ratio 574    FDA    Food and Drug Administration 575    FDEVSS    flight deck
entry video surveillance system 576    FDFM    Frequency Division/Frequency
Modulation 577    FDM    Frequency Division Multiplex 578    FDM/CFM   
Frequency Division Multiplex/Companded FM 579    FDM/FM    Frequency Division
Multipled/Frequency Modulated 580    FDMA    Frequency Division Multiple Access
581    FDR    Final Design Review 582    FDSS    Fine Digital Sun Sensor 583   
FDSSA    Fine Digital Sun Sensor Assembly 584    FDX    Full Duplex 585    FEC
   Forward Error Correction 586    FET    Field Effect Transistor 587    FF   
Fast Forward 588    FFP    Fixed Fee Procurement 589    FFT    Fast Fourier
Transform 590    FIS    flight information services 591    FLTR    Filter 592   
FLTSATCOM    US Navy Communications System (USA) 593    FLU    Full Line-Up 594
   FM    Frequency Modulation 595    FMC    Flight Management Computer 596   
FMCF    flight management computing function 597    FMCS    flight management
computing system 598    FMEA    Failure Modes and Effects Analysis 599    FMF   
flight management function 600    FMFB    Frequency Modulation Feedback 601   
FMR    Field Maintenance Record 602    FMS    Flight Management System 603   
FMS    flight management system 604    FMWA    Fixed Momentum Wheel Assembly 605
   FO    First Officer 606    FOQA    Flight Operational Qualtiy Assurance 607
   FOS    Follow-On Satellites 608    FP    Full Period 609    FPA    Final
Power 610    FQIS    fuel quantity indicating system 611    FRC    Federal Radio
Commission 612    FSB    Flight Standardization Board

 

35



--------------------------------------------------------------------------------

Appendix K

 

LOGO [g377947dsp212.jpg]   Master Technical Compliance Matrix Form  
Glossary/Acronyms

 

All AA Requirements below should be available by EIS

Item

  

Definitions

  

Description

613    FSB    Front-Side Bus 614    FSB    fasten seat belt 615    FSK   
Frequency-Shift Keyed 616    FSM    flight server module 617    FSS    Fixed
Satellite Service 618    FT    Full Time 619    FTD    Flight Training Device
620    FTE    fixed trailing edge 621    FTP    File Transfer Protocol 622    G
   Gain/Gravity 623    G    Giga (1,000,000,000) 624    G/T    Gain-to-Noise
Temperature Ratio 625    GAAS    Gallium Arsenide 626    GAASFET    Gallium
Arsenide Field Effect Transistor 627    GAC    Global Area Coverage 628    GAGR
   Group Automatic Gain Regulator 629    galley    cooling unit 630    GARP   
Global Atmospheric Research Program 631    GARS    Geological Applications for
Remote Sensing 632    GATT    General Agreement on Tariffs and Trade 633    GB
   Gigabyte 634    GBAS    ground-based augmentation system 635    GBST   
ground-based software tool 636    GC    Gigacycles 637    GCE    Ground Control
Equipment 638    GCS    Ground Control System 639    GCU    generator control
unit 640    GDF    Group Distribution Frame 641    GDPS    Global Data
Processing System 642    GEMS    Global Environment Monitoring System (UN) 643
   GEO    Geostationary Equatorial Orbit 644    GEO-IRS   
Geostationary-Infrared Sensor 645    GG    Graphic generators 646    GHA   
Greenwich Hour Angle 647    GHZ    Gigahertz 648    GIP    Group Interface
Processor 649    GLS    GPS landing system 650    GMDSS    Global Maritime
Distress and Safety System 651    GME    Group Modulating Equipment 652    GMT
   Greenwich Mean Time 653    GND    Ground 654    GPM    General Procedures
Manual 655    GPMs    general processing modules 656    GPRS    General packet
radio service 657    GPS    Global Positioning System 658    GPWS    ground
proximity warning system 659    GRD    Graphics Design Review 660    GRD   
Ground Resolved Distance 661    GRID    Global Resource Information Database 662
   GRP    Group Reference Point 663    GSFC    Goddard Space Fight Center (USA)

 

36



--------------------------------------------------------------------------------

Appendix K

 

LOGO [g377947dsp212.jpg]   Master Technical Compliance Matrix Form  
Glossary/Acronyms

 

All AA Requirements below should be available by EIS

Item

  

Definitions

  

Description

664    GSM    Global System for Mobile Communications 665    GSO   
Geosynchronous Earth Orbit 666    GSS    Ground Support System 667    GSSI   
Ground Support System Infrastructure 668    GTE    Group Translating Equipment
669    GTS    Global Telecommunications System 670    GUI    Graphical User
Interface 671    HAT    height above threshold 672    HCE    Heater Control
Electronics 673    HDD    head-down display 674    HDLC    High-Level Data Link
Control 675    HDMI    High Definition Modular Input 676    HDTV    High
Definition Television 677    HDX    Half Duplex 678    HE    Heat Exchanger 679
   HEAO    High-Energy Astronomy Observatory 680    HEOS    Highly Eccentric
Orbit Satellite 681    HEPA    high-efficiency particulate air 682    HF    high
frequency 683    HF    High Frequency (3,000-30,000 kHz) 684    HLF    high lift
function 685    HLLV    Heavy Lift Launch Vehicle 686    HM    Hybrid Modulation
687    HP    Horsepower 688    HPA    High Power 689    HPF    High Pass Filter
690    HPM    Hybrid Phase Modulation 691    HTML    HyperText Mark-up Language
692    HU    High Usage Circuit 693    HUD    head-up display 694    HVCS   
Half Voice Circuites 695    HYPACE    Hybrid Programmable Attitude Control
Electronics 696    HZ    Hertz 697    HZ    Hertz 698    HZ    Hertz (Cycles per
Second) 699    IA2, IA5, ETC.    International Alphabet Number 2, Number 5 etc.
700    IAF    International Astronautical Federation 701    IAGA   
International Association of Geomagnetism & Astronomy 702    IAM   
International Address Message 703    IAMAP    International Association of
Meteorology and Atmospheric Physics 704    IAN    integrated approach navigation
705    IAS    indicated airspeed 706    IATA    International Air Transport
Association 707    IBC    Independent Broadcasting Commission 708    IBI   
Intergovernmental Bureau for Infomatics 709    IBTO    International
Broadcasting & Television Organization 710    IC    Integrated Circuit 711   
ICAO    International Civil Aviation Organization 712    ICAO    International
Civil Aviation Organization 713    ICAO    International Civil Aviation
Organization 714    ICC    International Chamber of Commerce

 

37



--------------------------------------------------------------------------------

Appendix K

 

LOGO [g377947dsp212.jpg]   Master Technical Compliance Matrix Form  
Glossary/Acronyms

 

All AA Requirements below should be available by EIS

Item

  

Definitions

  

Description

715    ICMT    interactive cabin management terminal 716    ICN    Idle Channel
Noise 717    ICO    Interior Color Offering 718    ICRP    International
Commission Radiological Protection 719    ICS    integrated cooling system 720
   ICSC    Interim Communications Satellite Committee 721    ICSU   
International Council of Scientific Unions 722    IDA    International
Development Association 723    IDCC    International Data Coordinating Centers
724    IDE    Integrated Development Environment 725    IDE    Integrated
Development Environment. 726    IDF    Intermediate Distribution Frame 727   
IDR    Intermediate Data Rate 728    IE    Index Error 729    IEE    Institute
of Electrical Engineers (UK) 730    IEEE    Institute of Electrical and
Electronics Engineers 731    IERE    Institution of Electronics and Radio
Engineers 732    IESS    Intelsat Earth Station Standard 733    IETF    Internet
Engineering Task Force 734    IF    Intermediate Frequency 735    IFCS   
integrated flight control system 736    IFE    In-Flight Entertainment System
737    IFE    InFlight Entertainment 738    IFEC    In-Flight Entertainment and
Connectivity 739    IFEE    Institute of Electrical and Electronics Engineers
740    IFL    Inter-Facility Link 741    IFRB    International Frequency
Registration Board (ITU) 742    IFTC    International Film and Television
Council 743    IGMP    Internet Group Management Protocol 744    IISL   
International Institute of Space Law 745    ILD    Injection Laser Diode 746   
ILS    instrument landing system 747    IM    Intermodulation 748    IMPD   
Impedance 749    INC    Inclination 750    INMARSAT    International Maritime
Satellite Organization 751    INR    integrated navigation radios 752   
INTELNET    Data Distribution and Gathering Network 753    INTELSAT   
International Telecommunications Satellite Organization 754    INTERCOSMOS   
Council on International Cooperation in the Study and Utilization of Outer Space
755    INTERSPUTNIK    International Space Telecommunications Organization
(Russia) 756    IOB    Inter-Organization Board for Information Systems and
Related Activities 757    IOCTF- IOC TDMA    Facility 758    IOR    Indian Ocean
Region 759    IOT    In-Orbit Test Antenna 760    IPA    Intermediate Power
Amplifier 761    IPDC    International Program for Development of Communications
762    IPS    Instrument Pointing System 763    IPTS    International Press
Telecommunications Council [***]       765    IPU    Information Processing
Ability

 

38



--------------------------------------------------------------------------------

Appendix K

 

LOGO [g377947dsp212.jpg]   Master Technical Compliance Matrix Form  
Glossary/Acronyms

 

All AA Requirements below should be available by EIS

Item

  

Definitions

  

Description

766    IR    Power Loss from Resistive Dissipation 767    IR    Infrared 768   
IRD    Interactive Review Design 769    IRD    Integrated Receiver-Decoder 770
   IRE    Institute of Radio Engineers 771    IRU    Inertial reference system
772    IRU    Indefeasible Right of Use 773    ISB    Independent Sideband 774
   ISC    Interdisciplinary Scientific Commission (COSPAR) 775    ISCC   
International Service Coordinating Center 776    ISD    International Subscriber
Dialing 777    ISDN    Integrated Services Digital Networks 778    ISFD   
integrated standby flight display 779    ISL    Intersatellite Link 780    ISMC
   International Switching Maintenance Center 781    ISO    International
Organization of Standardization 782    ISP    Specific Impulse 783    ISPRS   
International Society for Photogrammetry and Remote Sensing 784    ISS   
integrated surveillance system 785    ISS    Interrupt Safety Systems 786   
ISSPUs    integrated surveillance system processor units 787    ISTC   
Integrated System Test 788    ITC    International Television Center 789    ITC
   Inter-American Telecommunications Network 790    ITC    International
Teletraffic Congress 791    ITC    International Institute for Aerial Survey and
Earth Sciences (Netherlands) 792    ITCM    Internal Technical Coordination
Meeting 793    ITCM    Initial Technical Coordination Meeting 794    ITFC   
Instructional Television Service (USA) 795    ITMC    International Transmission
Maintenance Centers 796    ITS    Institute of Telecommunications Sciences (USA)
797    ITU    International Telecommunications Union 798    IUCAF    Inter-Union
Commission of Allocation of Frequencies for Radio 799    IUGG    International
Union of Geodesy and Geophysics 800    IUS    Interim Upper Stage 801    IXC   
Interchange Channel 802    JAA    Joint Aviations Authority 803    JAR OPS   
Joint Aviation Requirement Operation Procedure Standard 804    JCAB    Japan
Civil Aviation Bureau 805    JFET    Junction Field Effect Transistor 806    JSC
   Johnson Space Center (USA) 807    K    Kelvin, a scale of (noise) temperature
based on Celsius scale 808    K    Boltzmann’s Constant 809    KAG    Kagoshima
Space Center (Japan) 810    KB    Kilobyte 811    KB/S or K BIT/S    Kilobits
per Second 812    KEV    Kiloelectron Volt 813    KHZ    Kilohertz 814    KP   
Start of Pulsing 815    KSC    Kennedy Space Center (USA) 816    kVA    kilovolt
ampere

 

39



--------------------------------------------------------------------------------

Appendix K

 

LOGO [g377947dsp212.jpg]   Master Technical Compliance Matrix Form  
Glossary/Acronyms

 

All AA Requirements below should be available by EIS

Item

  

Definitions

  

Description

817    KW    Kilowatt 818    LAC    Local Area Coverage 819    LAMAR    Large
area Modular Array of Reflectors 820    LAMMR    Large Antenna Multifrequency MW
Radiometer 821    LAN    Local Area Network 822    LAN    Local Area Network 823
   LAN    Local Area Network 824    LAT    Latitude 825    LATA    Local Access
and Transport Area 826    L2C    Layer 2 control 827    LC    Conductance and
Capacitance 828    LCC    Launch Control Center 829    LCD    liquid crystal
display 830    LCT    Laboratoire Central des Telecommunications (Central
Telecommunications Laboratories) France 831    LDAP    Light Weight Directory
Access Protocol 832    LDM    Linear-Delta Modulation 833    LDTS    Low Density
Telephony Service 834    LEASAT    US Military Satellite Network (USA) 835   
LEC    Lockheed Electronic Company (USA) 836    LED    Light-Emitting Diode 837
   LED    light-emitting diode 838    LED    Light Emitting Diode 839    LEO   
Low Earth Orbit 840    LF    Line-Feed 841    LFA    Local Hour Angle 842    LGP
   local galley panel 843    LHCP    Left-Hand Circular Polarization 844    LMA
   Limited Motion Antenna 845    LMP    Lower Minimum Program 846    LMSS   
Land Mobile Satellite Service 847    LMT    Local Mean Time 848    LNA    Low
Noise Amplifier 849    LNB    Low-Noise Block Converter 850    LNC    Low-Noise
Converter 851    LNR    Low-Noise Receiver 852    LO    Local Oscillator 853   
LON    Longitude 854    LOPA    Layout of Passenger Accommodations 855    LOR   
Loran 856    LOS    Loss of Signal 857    LOX    Liquid Oxygen 858    LPC   
Linear Predictive Coding 859    LPF    Low Pass Filter 860    LPS    Launch
Process System 861    LRE    Low Rate Encoding 862    LRM    line replaceable
module 863    LRRA    low range radio altimeter 864    LRU    Line Replaceable
Unit 865    LS    Link Switch 866    LSAP    Loadable Software Airplane Part 867
   LSAPL    Loadable Software Airplane Part Librarian

 

40



--------------------------------------------------------------------------------

Appendix K

 

LOGO [g377947dsp212.jpg]   Master Technical Compliance Matrix Form  
Glossary/Acronyms

 

All AA Requirements below should be available by EIS

Item

  

Definitions

  

Description

868    LSE    Line Signaling Equipment 869    LSI    Large Scale Integration 870
   LSM    Line Switch Marker 871    LSO    Line Signaling Oscillator 872    LSS
   line support services 873    LTE    Long Term Evolution 874    LTOM    Less
than one minute 875    LTOS    Less than one second 876    LVDS    Low Voltage
Differential Signal 877    M    Mega-Million 878    M&E    American Airlines
Maintenance & Engineering 879    MAC    Multiplexed Analog Components 880    MAN
   Metropolitan Area Network 881    MAP    Middle Atmosphere Component 882   
MARISAT    Maritime Satellite System (USA/Inmarsat) 883    MASER    Microwave
Amplification by Simulated Emission of Radiation 884    MB    Megabyte 885   
MB/S    MBPS or M BIT/S—Megabits per second 886    MBA    Multiple Beam Antenna
887    MBTA    Multiple Tours Antenna 888    MC    Main Cabin 889    MC   
monitor and control 890    MC    Maintenance Center 891    MCC    Master Control
Console 892    MCE    Main Cabin Extra 893    MCF    monitor and control
function 894    MCLF    Multichannel Loading Factor 895    MCP    mode control
panel 896    MCS    Maritime Communications System 897    MCU    Monitor and
Control Unit 898    MCW    Modulated Continuous Wave 899    MDA    Mechanically
Despun Antenna 900    MDF    Main Distribution Frame 901    MDFD   
Multi-Destination Full Duplex 902    MDHD    Multi-Destination Half Duplex 903
   MDS    Multipoint Distribution Service 904    MDS    Minimum Discemible
Signal 905    MDTA    Modulator-Demodulator-Translator Assemble 906    MDUS   
Medium Data Utilization Station (Australia) 907    MECO    Main Engine Cut-Off
908    MEGA    Million 909    MEL    Minimum Equipment List 910    MEL   
minimum equipment list 911    MELCO    Mitsubishi Electric Corporation (Japan)
912    MERS    Most Economical Routing Scheme 913    MET    Mission Elapsed Time
914    MEW    manufacturer’s empty weight 915    MF    Multifrequency 916    MF
   Medium Frequency 917    MFD    multifunction display 918    MFR   
Multifrequency Register

 

41



--------------------------------------------------------------------------------

Appendix K

 

LOGO [g377947dsp212.jpg]   Master Technical Compliance Matrix Form  
Glossary/Acronyms

 

All AA Requirements below should be available by EIS

Item

  

Definitions

  

Description

919    MFS    Multifrequency Sender 920    MFTDMA    Multiple Frequency Time
Division Multiple Access 921    MG    Motor Generator 922    MGC    Multigroup
Controller 923    MHZ    Megahertz 924    MIC    Maintenance Item Control 925   
MIFR    Master International Frequency Register 926    MIP    Multigroup
Interference Processor 927    MLW    maximum landing weight 928    MM   
Maintenance Manual 929    MMDS    Microwave Multipoint Distribution System 930
   MMEL    master minimum equipment list 931    MMIC    Monolithic Microwave
Integrated Circuit 932    MMO    maximum operating speed (Mach number) 933   
MMS    Multimission Modular Spacecraft 934    MMSS    Maritime Mobile Satellite
Service 935    MMV    Multimission Modular Vehicle 936    MOC    Maintenance
Operations Center 937    MOD    Modulator 938    MOI    Moments of Inertia 939
   MOL    Mole (Amount of Substance) 940    MON    Monitoring Station 941    MoR
   Merchant of Record 942    MOS    Metal-Oxide Semiconductor 943    MOS    Mean
Opinion Score 944    MPAA    Motion Picture Association of America 945    MPEG
   Motion Picture Experts Group 946    MPLS    Multiple Protocol Label Switching
947    MS    Meeting of Signatories (Intelsat) 948    MS    Millisecond 949   
MSC    Management Services Contract(or) 950    MSD    Most Significant Digit 951
   MSK    Minimum Shift Keying 952    MSM    Microwave Switch Matrix 953    MSS
   Multi-Spectral Scanner 954    MSSF    Mate Scanner Stop Failure 955    MSU   
Microwave Sounding Unit 956    MTBF    Mean Time Between Failures 957    MTBF   
Mean Time Between Failure 958    MTBF    Mean Time Before/Between Failures 959
   MTOW    maximum takeoff weight 960    MTTF    Mean Time to Failure 961   
MTTR    Mean Time to Repair 962    MTU    Magnetic Tape Unit 963    MTW   
maximum taxi weight 964    MU    Multi-Destination Unidirectional 965    MUF   
Maximum Usable Frequency 966    MUX    Multiplex 967    MW    Microwave 968   
MZFW    maximum zero fuel weight 969    N    Nano (one-billionth)

 

42



--------------------------------------------------------------------------------

Appendix K

 

LOGO [g377947dsp212.jpg]   Master Technical Compliance Matrix Form  
Glossary/Acronyms

 

All AA Requirements below should be available by EIS

Item

  

Definitions

  

Description

970    NASA    National Aeronautics and Space Administration (USA) 971    NASC
   National Aeronomics and Space Council (USA) 972    NASCOM    NASA
Communications Network (USA) 973    NASDA    National Space Development Agency
(Japan) 974    NAT/TFG    North Atlantic Traffic Forecasting Group 975    NB   
Narrow Band 976    NC    No Charge 977    NCC    Network Control Center 978   
NCR    National Research Council (Canada) 979    ND    navigation display 980   
NDT    Non-Destructive Testing 981    NDT    Non Destructive Testing 982    NEF
   Noise Exposure Forecast 983    NEXRAD    NEXt-Generation RADar 984    NF   
Noise Figure 985    NGS    nitrogen generating system 986    NHK    Japan
Broadcasting Corporation (Japan) 987    NIC    Nearly Instantaneous Companding
988    NICD    Nickel-cadmium (battery) 989    NIH    Nickel Hydrogen (battery)
990    NITS    Luminance / Measurement of light in candelas per meter square 991
   NOC    Network Operations Center 992    NOI    Notice of Inquire (FCC) 993   
NORAD    North American Aerospace Defense Command 994    NORAD    North American
Air Defense Command (USA) 995    NOTAM    Notice To AirMen 996    NPL   
National Physical Laboratory (UK) 997    NPR    Noise Power Ratio 998    NPS   
navigation performance scales 999    NRL    Naval Research Laboratory (USA) 1000
   NRMS    Network Reference & Monitor Station 1001    NRSC    National Remote
Sensing Center (PRC, UK) 1002    NRZ    Non Return-to-Zero 1003    NS   
Nanosecond 1004    NTC    Network Transmission Committee (VITEAC) 1005    NTIA
   National Telecommunications Information Administrations (USA) 1006    NTSC   
Never The Same Color 1007    NTSC    National Television System Committee (USA)
(Committee of representatives of the television industry in the U.S. on whose
findings and recommendations television standards are established. 1008    NTSC
   System of color television based on the recommendation of the NTSC using 525
lines and 60 fields with a video bandwidth of 4.2 MHz (US, Canada, Japan) 1009
   NTT    Nippon Telegraph & Telephone Public Corporation (Japan) 1010    NWAP
   802.11N Wireless Access Point 1011    NWS    nose wheel steering 1012    O
AND M    Operation and Maintenance 1013    OACI    Organization de Aviacion
Civil International (International Civil Aviation Organization (ICAO) 1014   
OAO    Orbiting Astronomical Observatory 1015    OAS    Orbit Adjust Subsystem
1016    OBE    Out-of-Band Emission 1017    OBN    Out-of-Band Noise 1018    OCC
   Operation Control Center

 

43



--------------------------------------------------------------------------------

Appendix K

 

LOGO [g377947dsp212.jpg]   Master Technical Compliance Matrix Form  
Glossary/Acronyms

 

All AA Requirements below should be available by EIS

Item

  

Definitions

  

Description

1019    OCMF    onboard configuration management function 1020    ODA   
Organization Designation Authorization 1021    ODA    Organization Designation
Authorization 1022    ODLF    onboard data load function 1023    OEM    Original
Equipment Manufacturer 1024    OEM    Original Equipment Manufacturer 1025   
OEW    operating empty weight 1026    OFHC    Oxygen-Free High Conductivity
Copper 1027    OFT    Orbital Flight Test 1028    OGO    Orbiting Geophysical
Observatory 1029    OHMF    onboard health management function 1030    OIRT   
International Radio & Television Organization 1031    OMS    Orbital Maneuvering
System 1032    OMT    Orthomode Transducer 1033    ONERA    Office Nationale
d’Etudes et de Recherches Aerospatiales (National Bureau for Aerospace Studies
and Research) (France) 1034    OPC    operational program configuration 1035   
OPSK    Octal Phase Shift Keying 1036    OPT    onboard performance tool 1037   
ORBIS    Orbiting Radio Beacon Ionospheric Satellite 1038    OSC    Oscillator
1039    OSM    Miniaturized Rigid Coaxial Cable 1040    OSO    Off Schedule
Operation 1041    OSPF    Open Shortest Path First 1042    OSPK    Off-Set Keyed
Quadrature Phase Shift Keying 1043    OSR    Orbital Solar Reflector 1044    OTC
   Overseas Telecommunications Commission (Australia) 1045    OTE    Hellenic
Telecommunications Organization (Greece) 1046    OTS    Orbital Test Satellite
1047    OTV    Orbital Transfer Vehicle 1048    OUB    Occasional Use Bands 1049
   OW    Orderwire 1050    P    Private or Special Telephone Circuit (CCITT)
1051    P    Pico (One Trillionth) 1052    PA    passenger address 1053    PA   
Public Address 1054    PA    Power 1055    PA    Preassigned 1056    PABX   
Private Automatic Branch Exchange 1057    PAD    Packet Assembly and Disassembly
1058    PAL    Phase Alternative Line (a television standard) Phase Attenuation
by Line 1059    PAL COLOR    A color television system developed in Germany
using 625 lines and 50 fields with a video bandwidth of 5 MHz (Western Europe)
1060    PAL-M    PAL System using NTSC Parameters 1061    PAM    Pulse Amplitude
Modulation 1062    PAM    Payload Assist Module 1063    PAMA    Pre-assigned
Multiple Access 1064    PAM-D    Payload Assist Module D 1065    PAML    Program
Authorized Materials List 1066    PAO    personal air outlet 1067    PAPM   
Pulse Amplitude Phase Modulation 1068    PAR    Parity 1069    PARAM   
Parametric Low-Noise

 

44



--------------------------------------------------------------------------------

Appendix K

 

LOGO [g377947dsp212.jpg]   Master Technical Compliance Matrix Form  
Glossary/Acronyms

 

All AA Requirements below should be available by EIS

Item

  

Definitions

  

Description

1070    PBE    protective breathing equipment 1071    PBX    Private Branch
Exchange 1072    PC    personal computer 1073    PC    Printed Circuit 1074   
PCE    Power Conditioning Electronics 1075    PCI    Payment Card Industry 1076
   PCM    power control modules & power conditioning modules 1077    PCM   
Pulse Code Modulation 1078    PCU    Passenger Control Unit 1079    PCU    Power
Control Unit 1080    PDA    Personal Digital Assistant 1081    PDF    Portable
Document Format 1082    PDIP    Passenger Data Integration Personalization 1083
   PDL    Page Description Language 1084    PDM    Pulse Duration Modulation
1085    PDR    Preliminary Design Review 1086    PDR    Preliminary Design
Review 1087    PDR    Preliminary Design Review 1088    PDU    power drive unit
1089    PEAP    Protected Extensible Authentication Protocol 1090    PED   
Personal Electronic Device 1091    PESC    Telephone Engineering Service Circuit
1092    PF    Picofarad (Unit of electrical capacitance) 1093    PF    Power
Factor 1094    PFCF    primary flight control function 1095    PFD    primary
flight display 1096    PFD    Power Flux Density 1097    PFIS    passenger
flight information system 1098    PFIX    Power Failure Interrupt 1099    PFM   
Pulse Frequency Modulation 1100    PFO    Pilot Frequency Oscillator 1101    PGM
   Program 1102    PH    Phase 1103    PICO    A Trillionth 1104    PIN   
Personal Identification Number 1105    PIP    Payload Integration Plan 1106   
PKI    Public Key Infrastructure 1107    PKM    Perigee Kick Motor 1108    PL   
Parts List 1109    PL    Path Loss 1110    PLE    Plesetsk Launch Complex (USSR)
1111    PM    Phase Modulation 1112    PMA    Parts Manufacturer Approval 1113
   PMA    Parts Manufacturer Approval 1114    PMA    Permanent Management
Arrangements 1115    PMB    Proto Main Body 1116    PMG    permanent magnet
generators 1117    PMS    Picturephone Meeting Service 1118    PN   
Pseudo-Noise 1119    POC    Physician on Call 1120    POL    Polarization

 

45



--------------------------------------------------------------------------------

Appendix K

 

LOGO [g377947dsp212.jpg]   Master Technical Compliance Matrix Form  
Glossary/Acronyms

 

All AA Requirements below should be available by EIS

Item

  

Definitions

  

Description

1121    POLANG    Polarization Angle 1122    POR    Pacific Ocean Region 1123   
P-P    Peak-to-Peak 1124    PPF    Payload Processing Facility (USAF) 1125   
PPM    Pulse Position Modulation 1126    PPS    Pulse Per Second 1127    PPV   
Pay-per-view 1128    PQM    Proto Qualification Model 1129    PR    Private
Renter 1130    PRAM    Pre-Recorded Announcement Message 1131    PRAM   
pre-recorded announcement music 1132    PREAMP    Preamplifier 1133    PRN   
Pseudo-Random Noise 1134    PROC    Processor 1135    PRPM    Primary Power
Monitor 1136    PS    Power Supply 1137    PSD    Performance Start Date 1138   
psi    pounds per square inch 1139    PSI    Pounds per square inch 1140    PSK
   Pounds Shift Keying 1141    PSN    Packet Switching Network 1142    PSN   
Private Satellite Network 1143    PSS    Passenger Service System 1144    PSSA
   product support and assurance agreement 1145    PSSC    Public Service
Satellite Consortium 1146    PSTN    Public Switched Telephone Network 1147   
PSU    passenger service units 1148    PTC    Pacific Telecommunications Council
1149    PTLU    Pre-Transmission Line-Up 1150    PTM    Pulse Time Modulation
1151    PTT    Post Telegraph Telephone 1152    PULSAR    Pulsed Sequential
Access Relay 1153    PV    Present Value 1154    PW    Picowatt 1155    PWM   
Pulse Width Modulation 1156    PWP    Picowatt psophometrically weighted 1157   
PWPO    Picowatt Psophometrically weighted measured at a point of zero reference
level 1158    PWR    Power 1159    PWS    predictive windshear 1160    QA   
Quality Assurance 1161    QAM-PAM    Quadrature Amplitude Modulation-Pulse
Amplitude Modulation 1162    QAR    quick-access recorder 1163    QC    Quality
Control 1164    QM    Qualification Model 1165    QOS    Quality of Service 1166
   QPSK    Quadra-Phase Shift Keyed 1167    QWERTY    Most Common Keyboard
Layout (1st 6 letters on top letter row of keyboard) 1168    R    Degree Rankin
(absolute scale based on Fahrenheit) 1169    RA    radio altimeter 1170    RA   
Right Ascension 1171    RAD    Radian

 

46



--------------------------------------------------------------------------------

Appendix K

 

LOGO [g377947dsp212.jpg]   Master Technical Compliance Matrix Form  
Glossary/Acronyms

 

All AA Requirements below should be available by EIS

Item

  

Definitions

  

Description

1172    RAF    Rate Adjusted Factor 1173    RAM    Random Access Memory 1174   
RARC    Regional Administrative Radio Conference 1175    RAS    Remote Analysis
System 1176    RAT    ram air turbine 1177    RBOC    Regional Bell Operating
Company 1178    RBV    Return Beam Vidicon 1179    RC    Resistance-Capacitance
1180    RCC    Radio Common Carrier 1181    RCO    Restoration Control Office
1182    RCS    Reaction Control Subsystem 1183    RCVR    Receiver 1184    RDC
   remote data concentrator 1185    RDF    Repeater Distribution Frame 1186   
RDG    Receive Data Gate 1187    RDPU    remote power distribution unit 1188   
RDT&E    Research, Development, Testing & Evaluation 1189    REF    Reference
1190    REL    Release 1191    RESTEC    Remote Sensing Technology Center
(Japan) 1192    RET    Reliable Earth Terminal 1193    REU    remote electronic
units 1194    REV    Revolution 1195    RF    Radio Frequency 1196    RF   
Radio Frequency 1197    RF    Radio Frequency 1198    RFI    Request for
Information 1199    RFP    Request For Proposal 1200    RFP    Request For
Pricing 1201    RFQ    Request For Quote 1202    RFS    Request For Service 1203
   RFT    Radiotelephony 1204    RGM    Release Guard Message 1205    RHCP   
Right-Hand Circular Polarization 1206    RHDD    Removable Hard Disk Drive 1207
   RII    Required Inspection Item 1208    RIP    Routing Information Protocol
1209    RIS    Retransmission Indication Signal 1210    RLO    Restoration
Liaison Officer 1211    RMBAFN    Reconfigurable Multibeam Antenna Feed Network
1212    RMS    Root Mean Square 1213    RMS    Remote Manipulator System 1214   
RN    Reference Noise 1215    RNP    required navigation performance 1216    RO
   Receive Only 1217    RPDU    remote power distribution unit 1218    RPM   
Revolutions per Minute 1219    RPS    Revolutions per Second 1220    RQ   
Repetition of Information 1221    RR/U    Revenue Requirements per Unit 1222   
RSE    Register Signaling Equipment

 

47



--------------------------------------------------------------------------------

Appendix K

 

LOGO [g377947dsp212.jpg]   Master Technical Compliance Matrix Form  
Glossary/Acronyms

 

All AA Requirements below should be available by EIS

Item

  

Definitions

  

Description

1223    RSP    Receive Shift Pulse 1224    RTCA    Radio Technical Commission
for Aeronautics 1225    RTCA DO-#    RTCA Numbered Documents 1226    RTE/TSM   
TDMA Reference and Monitor Station Equipment 1227    RTG    Radiotelegraphy 1228
   RTG    Radio-isotope Thermoelectric Generator 1229    RTMs   
receivers/transmitters 1230    RTS    Request to Send 1231    RTT    Regie des
Telegraphes et des Telephones (Belgium) 1232    RVR    runway visual range 1233
   RVSM    Reversed Vertical Separation Minima 1234    RW    Rewind 1235    RWS
   reactive windshear 1236    RX    Receive 1237    RZ    Return to Zero 1238   
S    Second 1239    S/C    Spacecraft 1240    S/C    Suppressed Carrier 1241   
S/N    Signal-to-Noise Ratio 1242    S/N    Signal-to-Noise Ratio 1243    S+DX
   Speech Plus Duplex 1244    S+DX    Speech+Duplex (Simultaneous Speech &
Telephony in a Voice Channel 1245    SAC    Strategic Air Command (USAF) 1246   
SADA    Solar Array Drive Assembly 1247    SADE    Solar Array Drive Electronics
1248    SAE    Society of Automotive Engineers 1249    SAGR    Supergroup
Automatic Gain Regulator 1250    SARPS    standard and recommended practices
1251    SATCOM    Satellite Communication 1252    SATCOM    satellite
communication 1253    SATCOM    Satellite Communication 1254    SCC    Satellite
Control Center 1255    SCF    Satellite Control Facility 1256    SCPC    Single
Channel Per Carrier PCM/PSK Telecommunications Equipment 1257    SCPDM   
Suppressed Clock Pulse Duration Modulation 1258    SCR    Silicon Controlled
Rectifier 1259    SCTO    Stalled Call Timed Out 1260    SCU    System Control
Signal Unit 1261    SD    Speech Detector 1262    SDCU    Satellite Delay
Compensation Unit 1263    SDF    Supergroup Distribution Frame 1264    SDK   
software development kit 1265    SDLC    Synchronous Data Link Control 1266   
SDMA    Space Division Multiple Access 1267    SECAM    Sequential Color with
Memory – A color television system developed in France using 625 lines and 50
fields with a bandwidth of 6 MHz 1268    SELCAL    selective calling system 1269
   SEM    Space Environment Monitor 1270    SEN    SENSE command 1271    SENEL
   single event noise exposure level 1272    SES    Ship Earth Station
(Inmarsat) 1273    SES    Standard Earth Station

 

48



--------------------------------------------------------------------------------

Appendix K

 

LOGO [g377947dsp212.jpg]   Master Technical Compliance Matrix Form  
Glossary/Acronyms

 

All AA Requirements below should be available by EIS

Item

  

Definitions

  

Description

1274    SET    European Telecommunications Working Group of the CEPT 1275    SFE
   seller furnished equipment 1276    SG    Secretary General 1277    SGDF   
Supergroup Distribution Frame 1278    SHA    Sideral Hour Angle 1279    SHE   
Spacecraft Handling Equipment 1280    SHF    Super High Frequency 1281    SHF   
Super High Frequency 3,000 – 30,000 MHz 1282    SI    Speech Interpolation 1283
   SIMP    Satellite Interface Message Processor 1284    SITA    Service
Information Technology Architecture 1285    SITA    Societe International des
Telecommunications Aeronautiques (International Society of Aeronautical
Telecommunications) 1286    SIV    Solar and Interplanetary Variability 1287   
SLA    Service Level Agreement 1288    SLL    Satellite Line Link 1289    SLS   
Side Lobe Suppression 1290    SMA    Semi-Major Access 1291    SMATV   
Satellite Master Antenna Television 1292    SMMR    Special Maintenance Manual
Revision 1293    SMS    Short Message Service 1294    SMTP    Simple Mail
Transfer Protocol 1295    SMY    Solar Maximum Year 1296    SNA    System
Network Architecture 1297    SNF    System Noise Figure 1298    SNG    Satellite
News Gathering 1299    SNIAS    Societe Nationale Aerospatiale 1300    SNMP   
Simple Network Management Protocol 1301    SNR    Signal-to-Noise Ratio 1302   
SNT    System Noise Temperature 1303    SOC    System Operation Control 1304   
SOC    Satellite Operation Complex 1305    SOCC    Satellite Operations Control
Center 1306    SOM    Start of Message 1307    SOM    Space Oblique Mercator
1308    SPACEWARN    World Warning Agency for Rockets and Satellites (UN) 1309
   SPADE    SCPC PCM Multiple Access Demand Assigned Equipment 1310    SPARRSO
   Space Research and Remote Sensing Organization (Bangladesh) 1311    SPC   
Stored Program Control 1312    SPDT    Single Pole Double Throw 1313    SPELDA
   Structure Porteuse Extreme Lancement Double Ariane (allows 2 payloads) 1314
   SPI    Special Position Identification (Pulse) 1315    SPL    Sound Pressure
Level 1316    SPM    Signal Processing Modem 1317    SRARQ    Selective
Repeat-Automatic Repeat Request 1318    SRB    Solid Rocket Booster 1319    SRD
   Software Requirements Document (Could be System Reference Document) 1320   
SRE    Speech Recognition Equipment (or VRE) 1321    SREU    spoiler remote
electronic units 1322    SRF    Service Request Flag 1323    SRP    Signal
Reference Point 1324    SRRM    Software Requirements Review Meeting

 

49



--------------------------------------------------------------------------------

Appendix K

 

LOGO [g377947dsp212.jpg]   Master Technical Compliance Matrix Form  
Glossary/Acronyms

 

All AA Requirements below should be available by EIS

Item

  

Definitions

  

Description

1325    SRTS    Supporting RTE/TSM System 1326    SS    Satellite Switching 1327
   SS    Speed Spectrum 1328    SSB-SC-AM    Single Sideband Suppressed Carrier
Amplitude 1329    SSB-SC-ASK    Single Sideband Suppressed Carrier Amplitude
Shift Keyed 1330    SSB-SC-PAM    Single Sideband Suppressed Carrier Pulse
Amplitude Modulation 1331    SSC    Satellite Switching Center 1332    SSC   
Satellite Situation Center 1333    SSD    Solid State Drive 1334    SSFC   
Sequential Single Frequency Code 1335    SSH    Secure Shell 1336    SSID   
Service Set Identification 1337    SSLO    Solid State Local Oscillator 1338   
SSM    Satellite System Monitor 1339    SSO    Single Sign On 1340    SSP   
Signaling and Switching Processor 1341    SSPA    Solid State Power 1342    SSPC
   solid-state power controller 1343    SSRA    Spread Spectrum Random Access
1344    SSSF    Self-Scanner Stop Failure 1345    SST    Satellite-to-Satellite
Tracking 1346    SS-TDMA    Satellite-Switched Time Division Multiple Access
1347    SS-TDMA    Satellite-Switched TDMA 1348    SSTM    Station-to-Station
Traffic Matrix 1349    SSU    Stratospheric Sounding Unit 1350    SSU   
Sequential Shunt Unit 1351    SSU    Secondary Sampling Unit 1352    SSUS   
Solid Spinning Upper Stage 1353    ST    “End Pulsing” Command (CCITT format)
1354    ST    Standard Time 1355    STA    Structural Test Article 1356    STAR
   Satellite Telecommunications with Automatic Routing (Simple form of SPADE
system) 1357    STBY    Standby 1358    STC    Supplemental Type Certificate
1359    STCC    Spacecraft Technical Control Center 1360    STDN    Space
Tracking and Data Network 1361    STE    Supergroup Translating Equipment 1362
   STE    Spacecraft Test Equipment 1363    STELLA    Satellite Transmission
Experiment Linking Laboratories (CNES) 1364    STETS    Solar Terrestrial Energy
Transfer Studies 1365    STM    Structural Therman Model 1366    STP    Space
Test Program (USAF) 1367    STR    Symbol Timing Recovery 1368    STRIP   
Satellite Transmission impairment Program 1369    STS    Space Transportation
System (operated by NASA USA) 1370    STSK    Scandinavian Committee for
Satellite Telecommunications 1371    SURVSATCOM    Survivable Communications
Satellite 1372    SVC    Secure Voice Communications Service 1373    SVDU   
Seatback Video Display Unit 1374    SVDU    smart video display unit 1375    SW
   Switch

 

50



--------------------------------------------------------------------------------

Appendix K

 

LOGO [g377947dsp212.jpg]   Master Technical Compliance Matrix Form  
Glossary/Acronyms

 

All AA Requirements below should be available by EIS

Item

  

Definitions

  

Description

1376    SWIFT    Society for Worldwide Interband Financial Telecommunicaiton
1377    SWOF    Switchover Operation Failure 1378    SWR    Standing Wave Radio
1379    SYLDA    System de Lancement Double Ariane (allows 2 payloads) 1380   
SYN    Synthesizer 1381    T    Tera (1,000,000,000) 1382    T CARRIER    A
hierarchy of Bell digital systems (T1 T2 etc.) 1383    T/R    Transmit/Receiver
1384    T/V    Thermal Vacuum 1385    TA    Transistor 1386    TAC    thrust
asymmetry compensation 1387    TASI    Time Assignment Speech Interpolation 1388
   TASO    Television Allocations Study 1389    TAT    total air temperature
1390    TAT    Transatlantic Telephone (USA/Europe) Cable 1391    TAWS   
terrain awareness and warning system 1392    TB    Terabyte 1393    TB    Trunk
Buffer 1394    TBBF    Top Baseband Frequency 1395    TBD    To Be Determined
1396    TBD    to be determined 1397    TBD    To Be Determined 1398    TBU   
Transmit Baseband Unit 1399    TC    Type Certificate 1400    TC    Type
Certificate 1401    TC    Trunk Circuit 1402    TC    Telecommand 1403    TC AND
R    Telemetry Command and Ranging 1404    TCAS    traffic alert and collision
avoidance system 1405    TCC    Telephone Coordinating Circuit 1406    TCD   
Department of Technical Cooperation for Development (UN) 1407    TCE   
Telemetry and Command Equipment 1408    TCM    Trajectory Correction Maneuvers
1409    TCPs    tuning and control panels 1410    TCS    Thermal Control
Subsystem 1411    TCXO    Temperature-Compensated Crystal Oscillator 1412    TDA
   Terminal Diode Amplifier 1413    TDB    Traffic Data Base 1414    TDF   
Telediffusion de France 1415    TDG    Transmit Data Gate 1416    TDL   
Terminal Data Loader 1417    TDL    Terminal Data Loader 1418    TDM    Time
Division Multiplex 1419    TDMA    Time Division Multiple Access 1420    TDRSS
   Tracking and Data Relay Satellite System 1421    TE    Threshold Extension
1422    TED    Threshold Extension Demodulator 1423    TEL    Telephone 1424   
TEM    Traverse Electromagnetic 1425    TERA    A trillion 1426    TERM   
Termination

 

51



--------------------------------------------------------------------------------

Appendix K

 

LOGO [g377947dsp212.jpg]   Master Technical Compliance Matrix Form  
Glossary/Acronyms

 

All AA Requirements below should be available by EIS

Item

  

Definitions

  

Description

1427    TES    Transportable Earth Station 1428    TETTO    Toroidal Beam
Telemetry Antenna 1429    TFC    Traffic 1430    TFT    Thin Film Transistor
1431    TFU    Timing and Frequency Unit 1432    TG    Telegraph 1433    TGF   
Through Group Filter 1434    TH    Telemetry 1435    TIROS    Meteorological
Satellite (USA) 1436    TIRS    Thermal Infrared Scanner 1437    TIU   
Terrestrial Interface Unit 1438    TIUPIL    Typical Information Use Per
Individual 1439    TLP    Transmission Level Point 1440    TM    Telemetry 1441
   TNIP    Terrestrial Network Interface Processor 1442    TOC    Television
Operating Center 1443    TOCC    Technical and Operational Control Center 1444
   TOIRS    Transfer Orbit Infrared Earth Sensor 1445    TOPS    Telemetry
Operations 1446    TOS    Transfer Orbit Stage 1447    ToS    Type of Service
1448    TOSSA    Transfer Orbit Sun Sensor Assembly 1449    TOT    Time of
Transmission 1450    TP    Test to Point 1451    TP    Transmission Point Level
1452    TPCU    tethered passenger control unit 1453    TPD    Time Pulse Delay
1454    TPMU    touch passenger media unit 1455    TPP    Telecommunications
Preparatory Programme 1456    TPS    Takeoff Performance System 1457    TPS   
Therman Protection System 1458    TPT    Transmission Path Translator 1459   
TRAD    Directional Telemetry Antenna 1460    TRANSIT    Navy Navigational
Satellite (USA) 1461    TRM    Transmit-Receive Module 1462    TRMA    Time
Random Multiple Access 1463    TRMS    TDMA Reference and Monitor Station
Services 1464    TRU    transformer rectifier unit 1465    TRU    Transponder
Right of Use 1466    TS    Telegraph Service Circuit (CCITT) 1467    TSC   
Technical Services Contractor 1468    TSESC    Telegraph Engineering Service
Circuit 1469    TSF    Through Supergroup Filter 1470    TSM    Telephony
Signaling Module 1471    TSO    Technical Service Order 1472    TSO    technical
standard order 1473    TSO    Technical Standard Order 1474    TSP    tail
strike protection 1475    TSP    Transmit Shift Pulse 1476    TSS    Tethered
Satellite System 1477    TSU    Terminating Signal Unit

 

52



--------------------------------------------------------------------------------

Appendix K

 

LOGO [g377947dsp212.jpg]   Master Technical Compliance Matrix Form  
Glossary/Acronyms

 

All AA Requirements below should be available by EIS

Item

  

Definitions

  

Description

1478    TT AND C    Tracking Telemetry and Command 1479    TTB    Trunk Test
Buffer 1480    TTC AND M    Tracking Telemetry Command and Monitoring Station
1481    TTL    Transistor—Transistor Logic 1482    TTP    Trunk Test Panel 1483
   TTPB    Trunk Test Panel Buffer 1484    TTS    TDMA Terminal Simulation 1485
   TULE    Tulsa Maintenance Base/Station 1486    TV    Television (video and
assigned audio) 1487    TVC    Thrust Vector Control 1488    TVEC    Total
Vertical Electron Content 1489    TVRO    TV Receive Only 1490    TWLU   
terminal wireless LAN unit 1491    TWT    Traveling Wave Tube 1492    TWTA   
Traveling Wave Tube Amplifier 1493    TX    Transmit 1494    U    Unidirectional
1495    U/C    Up-converter 1496    UARTO    United Arab Republic
Telecommunication Organization 1497    UBK    Unblock 1498    UDC    Universal
Data Classification 1499    UDTS    Universal Data Transfer Service 1500    UER
   Union Europeene Radiodiffusion (European Broadcasting Union) 1501    UFB   
Unfit for Broadcast 1502    UHF    Ultra-High Frequency 300-3000 MHz 1503    UIT
   Union Internacional de Telcommunicaiones (ITU) 1504    UITP    International
Union of Public Transport 1505    UL OR U/L    Uplink 1506    ULD    unit load
device 1507    UMS    user-modifiable software 1508    UNCTAD    Conference on
Trade and Development (UN) 1509    UNEP    Environment Programme (UN) 1510   
UNESCO    Educational Scientific and Cultural Organization (UN) 1511    UNICODEC
   Universal Code/Decoder (TV Service) 1512    UNIPEDE    International Union of
Producers and Distribution of Electrical Energy 1513    UPS    Uninterrupted
Power Supply 1514    URSI    International Union of Radio Science 1515    USB   
Universal Serial Bus 1516    USB    United S-Band 1517    USISC    International
Service Carriers (USA) 1518    USPHS    United States Public Health Service 1519
   UTC    Universal Time Clock 1520    V    volt 1521    V    Volt 1522    VA   
Volt Ampere 1523    VAC    volts alternating current 1524    VAN    Value Added
Network 1525    VAR    Variation (Magnetic) 1526    VAS    Value Added Service
(or VAN) 1527    VAS II    VideoCipher II 1528    VCC    Video Control Center

 

53



--------------------------------------------------------------------------------

Appendix K

 

LOGO [g377947dsp212.jpg]   Master Technical Compliance Matrix Form  
Glossary/Acronyms

 

All AA Requirements below should be available by EIS

Item

  

Definitions

  

Description

1529    VCO    Voltage Controlled Oscillator 1530    VCS    video control
station 1531    VCTU    variable camber trim units 1532    VDA    Volume
Discount Agreement 1533    VDC    Valve Coil Driver 1534    VDDA    Variable
Destination Demand Assignment 1535    VDL    VHF data Link 1536    VDU    Visual
Data Unit 1537    VELCOR    Velocity Correction 1538    VF    Voice Frequency
1539    VFO    Variable Frequency Oscillator 1540    VFT    Voice Frequency
Telegraph 1541    VHF    very high frequency 1542    VHF    Very High Frequency
1543    VHRR    Very High Resolution Radiometer 1544    VIEWDATA    Generic name
for a home information system 1545    VISSR    Visible-Infrared Spin Scan
Radiometer 1546    VITEAC    Video Transmission Engineering Advisory Committee
(USA) 1547    VITS    Verification International Test Signal 1548    VLAN   
Virtual Local Area Network 1549    VLF    Very Low Frequency 1550    VLR    Very
Low Range 1551    VLSL    Very Large Scale Integrations 1552    VMO    maximum
operating velocity 1553    VOD    Video On Demand 1554    VOIP    Voice Over
Internet Protocol 1555    VOR    VHF omni directional range 1556    VOR    VLF
Omnidirectional Radio Range 1557    VOW    Voice Order Wire 1558    VOX   
Intersyllabic Voice Activated Carrier 1559    VPA    Video Public Address/ Video
Passenger Announcement 1560    VPA    Video Public Address 1561    VPD   
Variable Power Divider 1562    VPF    Vertical Processing Facility (KSC) 1563   
VPN    Virtual Private Network 1564    VPN    virtual private network 1565   
VRE    Voice Recognition Equipment 1566    VSB    Vestigial Sideband 1567    VSD
   vertical situation display 1568    VSDM    Variable Slope Delta Encoding 1569
   VSM    Vestigial Sideband Modulation 1570    VSWR    Voltage Standing-Wave
Ratio 1571    VTF    Via Terrestrial Facilities 1572    VTR    Video Tape
Recording 1573    VU    Volume Unit 1574    W    Watt 1575    W/G    Waveguide
1576    WAN    Wide Area Network 1577    WAN    Wide Area Network 1578    WAN   
Wide area Network 1579    WAP    Wireless Application Protocol

 

54



--------------------------------------------------------------------------------

Appendix K

 

LOGO [g377947dsp212.jpg]   Master Technical Compliance Matrix Form  
Glossary/Acronyms

 

All AA Requirements below should be available by EIS

Item

  

Definitions

  

Description

1580    WARC/MR    World Administrative Radio Conference on Maritime Mobile
Telecommunications 1581    WARC/ST    World Administrative Radio Conference on
Space Telecommunications 1582    WATS    Wide Area Telephone Service 1583    WB
   Wideband 1584    WBD    Wide Band Data (Channel) 1585    WBEAF    Wide Band
Earth Station Antenna Feed 1586    WBPA    Wideband Power Amplifier 1587    WDC
   World Data Center (Rockets and Satellites) 1588    WF    Weighting Function
1589    WG    Waveguide 1590    WGS    world geodetic system 1591    Wi-Fi   
Wireless Technology 1592    WiMAX    Worldwide Interoperability for Microwave
Access 1593    WISI    World Index of Space Imagery 1594    WMO    World
Meteorological Organization (UN) 1595    WMS    World Magnetic Survey 1596   
WPA    Wi-Fi Protected Access 1597    WRAU    weather radar antenna unit 1598   
WSI    WSI Corporation – Weather Service 1599    WT    Wireless Telegraphy 1600
   WWW    World Weather Watch 1601    WXR    weather radar 1602    X    Combined
Services (CCITT) 1603    X-BAND    Used loosely to refer to satellites operating
in the 8/7 GHz range 1604    XM    Satellite Radio 1605    XMIT    Transmit 1606
   XML    Extensible Markup Language 1607    XPD    Cross-polarization
Discrimination 1608    XPI    Cross Polar Interference 1609    XPNDR   
Transponder 1610    X-POL    Cross-Polarized 1611    XSSF    Scanner Sync
Failure 1612    Y/C    Coach or Economy Class 1613    Y/C    Coach Class 1614   
ZT    Zone Time

 

55



--------------------------------------------------------------------------------

Appendix L2D

[***]

 

56



--------------------------------------------------------------------------------

Appendix M1

 

Connectivity & Wireless Ent. Service Level Availability    LOGO
[g377947dsp212.jpg] Supplier’s Response: Bidder should utilize as much of this
worksheet as needed to provide detailed answers to the requirements shown below.
Supplier is encouraged to utilize text, illustrations, architectural
documents/diagrams, charts, and tables if necessary insuring that the response
is detailed and without ambiguity.    Requirements: Bidder shall provide the
proposed service level(s) availability (SLA). Service availability refers to
network and system availability and uptime. The availability service level
should coincide with the Service Level Agreement that your organization is
proposing       a. Provide the proposed percentage of system availability and
uptime       b. Show how the service availability percentage was calculated   
   c. Does the proposed percentage adhere to industry standard system
availability using the “nines calculation” vs. a proprietary calculation? If the
proposed percentage is not a standard calculation, explain why and provide the
equation       d. Provide your service availability per fleet and per aircraft
      e. Provide what is covered by the SLA       f. Provide what is not covered
by the SLA (i.e. provide all associated exclusions)    [***]      

 

57



--------------------------------------------------------------------------------

Appendix M2

[***]

 

58



--------------------------------------------------------------------------------

Appendix O

[***]

 

59



--------------------------------------------------------------------------------

Appendix P

 

Connectivity Coverage & Future Expansion   LOGO [g377947dsp212.jpg] Supplier’s
Response: Bidder should utilize as much of this worksheet as needed to provide
detailed answers to the requirements shown below. Supplier is encouraged to
utilize text, illustrations, architectural documents/diagrams, charts, and
tables if necessary insuring that the response is detailed and without
ambiguity.   Requirements: Bidder shall describe, in detail, proposed coverage
areas for EIS and proposed future expansion.    

a.      Note any American Airlines routes that will not have coverage for entry
into service

 

b.      Describe specific plans and a timeline to close the coverage gaps

 

c.      Describe the technology used (i.e. Ku, Ka, hybrid, etc)

 

d.      Provide all specific satcom providers that comprise the solution and the
coverage area supported by the specific provider

   

e.      Provide all specific satcom regulatory status that comprise the solution
and the coverage area supported by the specific supplier:

   

1.      routes and regions with approvals

   

2.      routes and regions where approvals are actively being pursued

   

3.      routes and regions where the supplier is without regulatory approval and
reasons and steps being pursued to remedy

 

[***]

 

60



--------------------------------------------------------------------------------

Appendix R1

 

Supported Services   LOGO [g377947dsp212.jpg] Supplier’s Response: Bidder should
utilize as much of this worksheet as needed to provide detailed answers to the
requirements shown below. Supplier is encouraged to utilize text, illustrations,
architectural documents/diagrams, charts, and tables if necessary insuring that
the response is detailed and without ambiguity.   Requirements: Bidder shall
describe all supported services that are proposed. At a minimum, but not limited
to, the following services should be defined and/or described:  

a.      Customized Customer Information

 

b.      Live Television

 

c.      Gaming

 

d.      Portal Advertising and Promotions

 

e.      Portal and Portal Applications such as flight information, catalog
sales, Live Text news (LTN), food and beverages

         etc.

 

g.      System and/or Flight Information

 

f.       AA Operational Support and Applications (i.e. support for Onboard Sales
Recorder)i. Whitelisted websites (i.e. AA.com)

 

g.      Customer Care (including live chat)

 

h.      ISP

 

i.       Ground Based (terrestrial based solution)—Describe your solution for
the uploading and offloading of data to the aircraft including the topics:

 

1.      Manufacture(s)

 

2.      Technology(s) including anticipated data rates

 

a.      Cellular (CDMA, GSM, 2G, 3G, 4G, HSPA+, LTE)

 

1.      Radio Qty

 

2.      SIM Qty

 

b.      WiFi—802.11 a/g/n/ac ?

 

c.      SATCOM etc.

 

3.      Global capabilities

 

a.      Coverage per airport location servicing AAL

 

b.      Ability to automatically enable/disable based on geographical or
pre-programmed location

 

j.       Describe On-Board Wireless Access Point (WAP) specifications and
capabilities:

 

1.      User Capacity

 

2.      Bandwidth/Throughput capabilities

 

a.      Per User

 

b.      Per Application (IPTV, Wireless Internet, Web-Browsing)

 

c.      Performance Monitoring and Reporting—supplier shall identify what SNMP
data or similar industry standard based information that is being captured,
reviewed and trended to monitor the In-Cabin/On-board Wi-Fi network customer
experience.

 

k.      Supplier shall describe how their WAPs and/or system handles load
balancing of Wi-Fi users over each WAP and each WAP radio

 

l.       Utilize Appendix O to detail any new LRU’s such as WAPs, Servers,
Controllers etc.

 

n.      Supplier shall identify if their system utilizes Admission Control
policies for their IPTV, Wireless Entertainment, and Web-Browsing user’s. If the
supplier’s system utilizes Admission Control Policies, please describe in detail
how it is implemented.

 

m.     Crew panel / maintenance application via Android, iOS, and or Microsoft
platform

 

n.      Text and Talk crew app

 

o.      Reporting capabilities (real time & monthly reports)—timelines for
development

 

p.      Other TBD applications or services

 

 

61



--------------------------------------------------------------------------------

Appendix R1

[***]

 

62



--------------------------------------------------------------------------------

Appendix R2

[***]

Operating System:

Windows Server 2008

Linux Suse

Linux Redhat

Debian Linux

Other (please specify)

Server Platform

64Bit

Other (please specify)

Location:

Rack, or

Blade mountable

MCU:

6MCU

Other (please specify)

Processor:

1) Dual Intel® Quad-Core mobile Intel® Core-I7 processors

2) Single Intel® Quad-Core mobile Intel® Core-I7 processor

3) Dual Intel® Core-I5 processorS

2) Single Intel® Core-I5 processor

3) Quad-core Intel® Xeon® processor

Other (please specify)

Memory:

32 Gigabyte

Bus Speed: 1333MHz

Bus Speed: 1600MHz

Speed: DDR2

Speed: DDR3

Other (please specify)

Connectivity:

Wireless (Wi-Fi)

802.11a/g

802.11a/g/n

802.11a/g/n/ac

Cellular

GSM (3g)

GSM (HSPA+) w/USIM

LTE

LTE Advanced

Network:

100BASE-T Ethernet ports (specify quantity)

1000BASE-T Ethernet ports (specify quantity)

10GbE Ethernet ports (specify quantity)

Other (please specify)

Storage:

SSD Internal Storage: 300 GB

Solid State Drives - 3 x SATA Hot Swappable solid state drives: 2 Terabytes

 

63



--------------------------------------------------------------------------------

Appendix R2

PCIe Slots: Vendor to specify number of slots

Other (please specify)

Raid Architecture:

0 to 5 capable

Other (please specify)

Drives:

Compact Flash: Expandable to 128GB

USB 2.0 or better: Minimum of four ports front and rear

DVD / Blu-ray

Floppy

Other (please specify)

Fans and Power supplies:

Dual-redundant fans

Dual-Hot swappable power supplies

Other (please specify)

Ports:

VGA (minimum)

RS-232 serial port(s)

PS2 Mouse

PS2 Keyboard

Other (please specify)

IFE: Please repeat above specifications for IFE related servers.

ROADMAP: Please conclude with server Roadmap

[***]

[***]

 

64



--------------------------------------------------------------------------------

Appendix S

SATCOM Antenna & Radome

[***]

Requirement 1:

Describe, in detail, the antenna system that will be implemented with your
solution including, but not limited to the following:

a. Describe the current status of radome/antenna development and certification,
including timelines of certification processes, qual testing, first-of-type
installations (prototypes), and start of revenue service.

b. Describe, in detail, the process to install your antenna.

c. If the Antenna is Ku band only describe, in detail, plans if any to upgrade
to Ka band.

d. Describe the proposed design and installation mounting locations.

e. Describe any constraints of antenna installation in proximity to any other
aircraft system antennas.

Requirement 2:

ARINC 791 is intended to provide guidance on the interfaces, form, fit and
function for a Ku-Band or Ka-band Satellite Communication System. Will your
proposed Radome solution be deployed and certified according to ARINC 791?

a. Is the SATCOM Antenna and Radome design ARINC 791 compliant?

b. If not, describe deviations to ARINC 791.

Requirement 3:

b. For in-service aircraft maintenance;

> Define elapsed time to remove, replace, and perform RTS (R&R) on the
Supplier’s SATCOM antenna.

> Define required tooling, equipment, safety equipment, and test equipment, to
accomplish the (R&R), of the supplier’s SATCOM antenna.

> Define the training necessary for maintenance personnel to accomplish the R&R
of the Suppliers SATCOM antenna.

a. Describe, in detail, the lead time and time required for installation.

b. Describe any requirements on aircraft position, fuselage stability, required
during installation. For example- can other airframe modification work or repair
work be taking place simultaneously? Does the aircraft have to be totally parked
inside a hanger?

c. For in-service aircraft (i.e. maintenance tasks);

> Define elapsed time to remove, replace, and perform Return To Service testing
(R&R) on the Supplier’s SATCOM antenna.

> Define required tooling, equipment, safety equipment, and test equipment, to
accomplish the (R&R), of the supplier’s SATCOM antenna.

> Define the training necessary for maintenance personnel to accomplish the R&R
of the Suppliers SATCOM antenna.

[***]

[***]

 

65



--------------------------------------------------------------------------------

Appendix S

 

66



--------------------------------------------------------------------------------

Appendix T

 

Additional Warranty Details for each product and fleet    LOGO
[g377947dsp252.jpg]

[***]

Requirement: Bidders shall describe in detail any additional information
pertaining to warranties for the various product offerings outlined in Appendix
A through Appendix G.

[***]

 

67



--------------------------------------------------------------------------------

Appendix U

 

Additional Certification and Design Information   LOGO [g377947dsp252.jpg]

[***]

Requirement: Bidders shall describe in detail any special certification and
design requirement not captured in American Airlines’s requirements outlined in
Appendix A through Appendix G.

[***]

 

68



--------------------------------------------------------------------------------

Appendix V

 

Additional Reliability Information   LOGO [g377947dsp252.jpg]

[***]

Requirement: Bidders shall describe in detail any know reliability issues and
future plans to resolve those issues.

[***]

 

69



--------------------------------------------------------------------------------

Appendix W

 

Additional Wireless Entertainment Information   LOGO [g377947dsp252.jpg]

[***]

Requirement: Bidders shall describe in detail any know limitation of the
streaming product. Please document the max number of users and define the
assumptions used to generate those numbers. What are your future plans for this
product? How will bandwidth be allocated between the Wi-Fi system and the
streaming product?

[***]

 

70